Exhibit 10.1

EXECUTION COPY

 

 

REVOLVING CREDIT AND SECURITY AGREEMENT

among

PENNANTPARK INVESTMENT FUNDING I, LLC,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

BNP PARIBAS,

as Administrative Agent,

PENNANTPARK INVESTMENT CORPORATION,

as Equityholder,

PENNANTPARK INVESTMENT ADVISERS, LLC,

as Servicer,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,

as Collateral Agent

Dated as of February 22, 2019

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS      1  

Section 1.01.

   Definitions      1  

Section 1.02.

   Rules of Construction      49  

Section 1.03.

   Computation of Time Periods      50  

Section 1.04.

   Collateral Value Calculation Procedures      50  

ARTICLE II

   ADVANCES      52  

Section 2.01.

   Revolving Credit Facility      52  

Section 2.02.

   Administrative Agent Approval Process for Purchases of Collateral Loans     
53  

Section 2.03.

   Making of the Advances      53  

Section 2.04.

   Evidence of Indebtedness      54  

Section 2.05.

   Payment of Principal and Interest      55  

Section 2.06.

   Prepayment of Advances      55  

Section 2.07.

   Changes of Allocated Facility Amounts      56  

Section 2.08.

   Maximum Lawful Rate      56  

Section 2.09.

   Several Obligations      57  

Section 2.10.

   Increased Costs      57  

Section 2.11.

   Compensation; Breakage Payments      58  

Section 2.12.

   Illegality; Inability to Determine Rates      59  

Section 2.13.

   Rescission or Return of Payment      59  

Section 2.14.

   Post-Default Interest      60  

Section 2.15.

   Payments Generally      60  

Section 2.16.

   Defaulting Lenders      61  

Section 2.17.

   LIBOR Discontinuation      62  

ARTICLE III

   CONDITIONS PRECEDENT      63  

Section 3.01.

   Conditions Precedent to Initial Advance      63  

Section 3.02.

   Conditions Precedent to Each Borrowing      65  

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES      66  

Section 4.01.

   Representations and Warranties of the Borrower      66  

Section 4.02.

   Representations and Warranties of the Servicer      71  

Section 4.03.

   Representations and Warranties of the Equityholder      73  

ARTICLE V

   COVENANTS      76  

Section 5.01.

   Affirmative Covenants of the Borrower      76  

Section 5.02.

   Covenants of the Servicer      80  

Section 5.03.

   Negative Covenants of the Borrower      83  

Section 5.04.

   Covenants of the Equityholder      86  

Section 5.05.

   Certain Undertakings Relating to Separateness      87  

ARTICLE VI

   EVENTS OF DEFAULT      89  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.01.

   Events of Default      89  

ARTICLE VII

   PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT      92  

Section 7.01.

   Grant of Security      92  

Section 7.02.

   Release of Security Interest      94  

Section 7.03.

   Rights and Remedies      94  

Section 7.04.

   Remedies Cumulative      96  

Section 7.05.

   Related Documents      96  

Section 7.06.

   Borrower Remains Liable      97  

Section 7.07.

   Protection of Collateral      97  

ARTICLE VIII

   ACCOUNTS, ACCOUNTINGS AND RELEASES      98  

Section 8.01.

   Collection of Money      98  

Section 8.02.

   Trust Account and Collection Account      98  

Section 8.03.

   Payment Account      99  

Section 8.04.

   Rights of the Borrower in Covered Accounts after the occurrence and during
the continuance of an Event of Default      99  

Section 8.05.

   Reinvestment of Funds in Covered Accounts; Reports by Collateral Agent     
100  

Section 8.06.

   Accountings      101  

Section 8.07.

   Release of Collateral      102  

Section 8.08.

   Reports by Independent Accountants      103  

ARTICLE IX

   APPLICATION OF MONIES      104  

Section 9.01.

   Disbursements of Monies from Payment Account      104  

ARTICLE X

   SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS      106  

Section 10.01.

   Sales of Collateral Loans      106  

Section 10.02.

   Purchase of Additional Collateral Loans      108  

Section 10.03.

   Substitution and Transfer of Loans      109  

Section 10.04.

   Conditions Applicable to All Sale and Purchase Transactions      110  

Section 10.05.

   Additional Equity Contributions      110  

ARTICLE XI

   ADMINISTRATION AND SERVICING OF CONTRACTS      111  

Section 11.01.

   Appointment and Designation of the Servicer      111  

Section 11.02.

   Duties of the Servicer      113  

Section 11.03.

   Authorization of the Servicer      115  

Section 11.04.

   Collection Efforts, Modification of Collateral      116  

Section 11.05.

   The Servicer Not to Resign      116  

ARTICLE XII

   THE AGENTS      116  

Section 12.01.

   Authorization and Action      116  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 12.02.

   Delegation of Duties      118  

Section 12.03.

   Agents’ Reliance, Etc      118  

Section 12.04.

   Indemnification      120  

Section 12.05.

   Successor Agents      121  

Section 12.06.

   The Collateral Agent      122  

ARTICLE XIII

   MISCELLANEOUS      124  

Section 13.01.

   No Waiver; Modifications in Writing      124  

Section 13.02.

   Notices, Etc      125  

Section 13.03.

   Taxes      126  

Section 13.04.

   Costs and Expenses; Indemnification      130  

Section 13.05.

   Execution in Counterparts      133  

Section 13.06.

   Assignability      133  

Section 13.07.

   Governing Law      135  

Section 13.08.

   Severability of Provisions      135  

Section 13.09.

   Confidentiality      135  

Section 13.10.

   Merger      136  

Section 13.11.

   Survival      136  

Section 13.12.

   Submission to Jurisdiction; Waivers; Etc      137  

Section 13.13.

   Waiver of Jury Trial      137  

Section 13.14.

   Right of Setoff; Payments Pro Rata      137  

Section 13.15.

   PATRIOT Act Notice      138  

Section 13.16.

   Legal Holidays      139  

Section 13.17.

   Non-Petition      139  

Section 13.18.

   Waiver of Setoff      139  

Section 13.19.

   Collateral Agent Execution and Delivery      139  

Section 13.20.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      139
 

Section 13.21.

   WAIVER OF SOVEREIGN IMMUNITY      140  

Section 13.22.

   Risk Retention      140  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Initial Allocated Facility Amounts and Percentages Schedule 2   
[Reserved] Schedule 3    Initial Collateral Loans Schedule 4    Moody’s Industry
Classifications Schedule 5    Notice Information Schedule 6    Authorized
Signatories Schedule 7    Diversity Score

EXHIBITS

 

Exhibit A    Form of Note Exhibit B    Form of Notice of Borrowing (with
attached form of Borrowing Base Calculation Statement) Exhibit C    Form of
Notice of Prepayment Exhibit D    Form of Assignment and Acceptance Exhibit E   
Agreed-Upon Procedures Exhibit F    Form of Data File Exhibit G    Form of
Approval Request

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AND SECURITY AGREEMENT

REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of February 22, 2019, among
PennantPark Investment Funding I, LLC, a Delaware limited liability company, as
borrower (the “Borrower”), the LENDERS from time to time party hereto, BNP
PARIBAS (“BNP”), as administrative agent for the Secured Parties (as hereinafter
defined) (in such capacity, the “Administrative Agent”), PENNANTPARK INVESTMENT
CORPORATION, a Maryland corporation (“PNNT”), as equityholder of the Borrower
(the “Equityholder”), PENNANTPARK INVESTMENT ADVISERS, LLC, a Delaware limited
liability company (“PPIA”), as servicer (the “Servicer”), and THE BANK OF NEW
YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION (“BNYM”), as collateral agent
for the Secured Parties (as hereinafter defined) (in such capacity, the
“Collateral Agent”).

W I T N E S E T H:

WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and

WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

Section 1.01. Definitions

As used in this Agreement, the following terms shall have the meanings
indicated:

“Account Control Agreement” means that certain Account Control Agreement, dated
as of the Closing Date, among the Borrower, the Servicer, the Custodian and the
Collateral Agent, which agreement relates to the Covered Accounts.

“Adjusted Collateral Value” means, with respect to each Collateral Loan, as of
any date of determination and expressed as a percentage of the Principal Balance
of such Eligible Collateral Loan, a percentage equal to:

 

  (a)

if a Revaluation Event has not occurred with respect to such Collateral Loan:

 

  (i)

the purchase price of such Collateral Loan (excluding any original issue
discount of 3% or less) determined at the time the Borrower acquires such
Collateral Loan; or

 

  (ii)

the value of such Collateral Loan determined by the Administrative Agent in its
sole discretion at the time the Borrower acquires such Collateral Loan;

 



--------------------------------------------------------------------------------

  (b)

if a Revaluation Event has occurred with respect to such Collateral Loan, the
value of such Collateral Loan as determined by the Administrative Agent in its
sole discretion; and

 

  (c)

solely with respect to any Collateral Loan that is a PIK Loan or Equity
Security, zero.

If the Borrower disagrees with the Adjusted Collateral Value assigned by the
Administrative Agent to a Collateral Loan pursuant to clause (b) above (an
“Agent Valuation”), then the Borrower may at its own expense and within ten
(10) Business Days from the date on which the Administrative Agent assigned the
Agent Valuation (the “Dispute Period”) obtain an Appraisal (the “New Valuation”)
from a valuation firm selected by the Borrower with the consent of the
Administrative Agent (such process, a “Valuation Agent Dispute”). If a New
Valuation is obtained during the Dispute Period, then the New Valuation shall be
treated as the amended Adjusted Collateral Value, otherwise the Agent Valuation
shall be treated as the amended Adjusted Collateral Value. During the Dispute
Period, the Adjusted Collateral Value shall be the Agent Valuation.
Notwithstanding anything in this paragraph to the contrary, at any time after a
Revaluation Event has occurred with respect to any Collateral Loan, the
Administrative Agent may, in its sole discretion, further amend the Adjusted
Collateral Value in respect of such Collateral Loan pursuant to clause (b) above
on any subsequent date, subject to the valuation procedures and dispute
mechanics set forth above, and such further determination shall constitute the
Adjusted Collateral Value.

“Adjusted Eurodollar Rate” means, for any Interest Accrual Period an interest
rate per annum equal to a fraction, expressed as a percentage, (i) the numerator
of which is equal to the LIBOR Rate for such Interest Accrual Period and
(ii) the denominator of which is equal to 100% minus the Eurodollar Reserve
Percentage for such Interest Accrual Period.

“Adjusted Principal Balance” means, for any Eligible Collateral Loan, as of any
date of determination, an amount equal to the Adjusted Collateral Value of such
Eligible Collateral Loan as of such date multiplied by the Principal Balance of
such Eligible Collateral Loan as of such date; provided that the Adjusted
Principal Balance of each Ineligible Collateral Loan shall be zero.

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Closing Date, by and among the Administrative Agent, the Borrower, the
Equityholder and the Servicer.

“Administrative Expense Cap” means, for any Payment Date, an amount not to
exceed $100,000 for any twelve (12) month period.

“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable in the following order:

 

2



--------------------------------------------------------------------------------

(a) first, to the Collateral Agent and the Custodian, any amounts and
indemnities payable to such entities pursuant to the Facility Documents; and

(b) second, on a pro rata basis, to:

(i) the Independent Accountants, agents (other than the Servicer) and outside
counsel of the Borrower for fees and expenses related to the Collateral and the
Facility Documents and to the Independent Manager of the Borrower for its fees
and expenses incurred in acting in such capacity; and

(ii) to any rating agency for fees and expenses in connection with the rating of
(or provision of credit estimates in respect of) any Collateral Loan.

“Advance” means each loan advanced by the Lenders to the Borrower on a Borrowing
Date pursuant to Article II.

“Advance Rate” means, with respect to any Collateral Loan, the corresponding
percentage for the loan type set forth below:

 

Loan Type:

  

Sub-Category

   Advance Rate  

First Lien Loans

   whose Obligors have an EBITDA of greater than the Dollar Equivalent of
$35,000,000      67.50 % 

First Lien Loans

   whose Obligors have an EBITDA of greater than the Dollar Equivalent of
$15,000,000, but less than or equal to the Dollar Equivalent of $35,000,000     
65.00 % 

First Lien Loans

   whose Obligors have an EBITDA of less than or equal to the Dollar Equivalent
of $15,000,000      62.50 % 

First Lien Last Out Loans

        55.00 % 

Second Lien Loans

        30.00 % 

Notwithstanding anything to the contrary set forth in the table above:

(a) First Lien Last Out Loans shall be assigned a 45% Advance Rate if the ratio
of the sum of first out indebtedness and indebtedness under a Working Capital
Revolver that is secured by a Permitted Working Capital Lien to EBITDA is more
than 1.5x; and

(b) The portion of a First Lien Loan with a Senior Net Leverage Ratio of up to
5.00x shall be assigned the First Lien Loan Advance Rate (as applicable pursuant
to the above chart) and the portion above 5.00x shall be assigned an Advance
Rate of 45%.

 

3



--------------------------------------------------------------------------------

“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).

“Affiliate” means, in respect of a referenced Person at any time, another Person
Controlling, Controlled by or under common Control with such referenced Person;
provided that a Person shall not be deemed to be an “Affiliate” of an Obligor
solely because it is under the common ownership or control of the same financial
sponsor or affiliate thereof as such Obligor (except, for the avoidance of
doubt, if any such Person or Obligor provides collateral for, guarantees or
otherwise supports the obligations of the other such Person or Obligor).

“Agented Loan” means any Collateral Loan originated as part of a syndicated loan
transaction that has one or more administrative, paying and/or collateral agents
who receive payments and hold the collateral pledged by the related Obligor on
behalf of all lenders with respect to the related credit facility.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Adjusted Collateral Balance” means, as of any date of determination,
an amount equal to the sum of the Dollar Equivalent of the Adjusted Principal
Balances of all Collateral Loans in the Collateral on such date, after giving
effect to all Collateral Loans added to and removed from the Collateral on such
date.

“Aggregate Funded Spread” means, as of any date, the sum of:

(a) in the case of each Floating Rate Loan (excluding any Floor Loan) that bears
interest at a spread over an index (including any London interbank offered rate
based index), (i) the excess of the sum of such spread and such index over the
LIBOR Rate as then in effect (which spread or excess may be expressed as a
negative percentage) multiplied by (ii) the Principal Balance of such Collateral
Loan; and

(b) in the case of each Floor Loan, (i) the excess of the interest rate on such
Floor Loan as of such date over the LIBOR Rate as then in effect (which spread
or excess may be expressed as a negative percentage) multiplied by (ii) the
Principal Balance of each such Collateral Loan.

“Aggregate Net Collateral Balance” means, as of any date of determination, the
Aggregate Adjusted Collateral Balance minus the Excess Concentration Amount, in
each case, as of such date of determination.

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

“Agreement” means this Revolving Credit and Security Agreement.

“Allocated Facility Amount” means, as to each Lender, the obligation of such
Lender to make, on and subject to the terms and conditions hereof, Advances to
the Borrower pursuant to

 

4



--------------------------------------------------------------------------------

Section 2.01 in an aggregate principal amount at any one time outstanding for
such Lender up to but not exceeding the amount set forth opposite the name of
such Lender on Schedule 1 or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Allocated Facility Amount, as applicable, as
such amount may be reduced from time to time pursuant to Section 2.07 or
increased or reduced from time to time pursuant to assignments effected in
accordance with Section 13.06(a).

“Applicable Law” means any Law of any Governmental Authority, including all
federal and state banking or securities laws, to which the Person in question is
subject or by which it or any of its assets or properties are bound.

“Applicable Margin” has the meaning assigned to such term in the Lender Fee
Letter.

“Appraisal” means an appraisal of a Collateral Loan that is conducted by an
Approved Appraisal Firm, which may be in the form of an update or reaffirmation
by an Approved Appraisal Firm of an appraisal previously performed by such
Approved Appraisal Firm or another Approved Appraisal Firm.

“Approval Request” has the meaning assigned to such term in Section 2.02.

“Approved Appraisal Firm” means any independent appraisal firm or independent
financial advisor recognized as being experienced in conducting valuations of
secured loans retained by the Borrower, the Servicer or the agent or lenders
under any Collateral Loan and consented to by the Administrative Agent (such
consent not to be unreasonably withheld).

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D, entered into by a Lender, an assignee, the Administrative
Agent and, if applicable, the Borrower.

“AUP Report Date” has the meaning assigned to such term in Section 8.08.

“Available Currency” means, at any time, any of Pounds Sterling, Euros, Canadian
Dollars, Australian Dollars or Dollars and, with the prior written consent of
each Lender and the Administrative Agent and prior notice to the Collateral
Agent, any other currency, so long as, in respect of any such specified
currency, it is available to the Collateral Agent and at such time no central
bank or other governmental authorization in the country of issue of such
currency (including, in the case of the Euro, any authorization by the European
Central Bank) is required to permit use of such currency by any Lender for
making any Advance hereunder and/or to permit the Borrower to borrow and repay
the principal thereof and to pay the interest thereon, unless such authorization
has been obtained and is in full force and effect.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union (as amended or re-enacted) establishing a framework for
the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or

 

5



--------------------------------------------------------------------------------

regulation for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. For the purposes of this definition, a
reference to “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11, United
States Code §§101 et seq., or foreign bankruptcy, insolvency, receivership or
similar law from time to time in effect and affecting the rights of creditors
generally.

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% or
(c) the LIBOR Rate for a one month period plus 1.0%. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer of any Agent or any Lender. Interest calculated
pursuant to clause (a) above will be determined based on a year of 365 or 366
days, as applicable, and actual days elapsed. Interest calculated pursuant to
clauses (b) and (c) above will be determined based on a year of 360 days and
actual days elapsed. If the calculation of the Base Rate results in a Base Rate
of less than zero (0), the Base Rate shall be deemed to be zero (0) for all
purposes hereunder.

“BDC Tax Distribution” means any distributions in cash or other property
(excluding for this purpose the Borrower’s equity) in any taxable year of the
Borrower in amounts not to exceed the amount that is estimated in good faith by
the Borrower to be required to allow the Equityholder to make sufficient
distributions to qualify as a RIC or to otherwise eliminate federal or state
income or excise taxes payable by the Equityholder in or with respect to any
taxable year of the Equityholder (or any calendar year, as relevant); provided
that (A) the amount of any such payments made in or with respect to any such
taxable year (or calendar year, as relevant) of the Equityholder shall not
exceed the amounts that the Borrower would have been required to distribute to
the Equityholder to: (i) allow the Borrower to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year the Borrower’s
liability for federal income taxes imposed on (x) its investment company taxable
income pursuant to Section 852(b)(1) of the Code (or any successor thereto) and
(y) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Borrower’s liability for
federal excise taxes for any such calendar year imposed pursuant to Section 4982
of the Code (or any successor thereto), in the case of each of (i), (ii) or
(iii) above, calculated assuming that the Borrower had qualified to be taxed as
a RIC, and (B) amounts may be distributed pursuant to this definition only to
the extent of available Interest Proceeds and/or Principal Proceeds and only so
long as (x) the Coverage Tests are satisfied immediately prior to and
immediately after giving effect to such BDC Tax Distribution (unless otherwise
consented to by the Administrative Agent in its sole discretion), and (y) the
Borrower certifies the above in a BDC Tax Distribution Notice to the
Administrative Agent and the Collateral Agent at least two (2) Business Days
prior to the applicable distribution.

“BDC Tax Distribution Notice” means a written notice setting forth (a) the
calculation of the Borrower’s net undistributed taxable income (determined in
good faith in accordance with good applicable accounting principles assuming for
this purpose that the Borrower has elected to

 

6



--------------------------------------------------------------------------------

be subject to tax as a RIC under subchapter M of the Code), (b) the amount of
any BDC Tax Distribution and (c) certifying that the Equityholder remains a RIC.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BNP” has the meaning assigned to such term in the introduction to this
Agreement.

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

“Borrowing” has the meaning assigned to such term in Section 2.01.

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of:

(a) product of (i) the Weighted Average Advance Rate as of such date, (ii) the
Portfolio Advance Rate Adjustment as of such date and (iii) the Aggregate Net
Collateral Balance as of such date (excluding the portion of the Aggregate Net
Collateral Balance consisting of Collateral Loans that are subject to a
disposition for which the Trade Date (and not the settlement date) has
occurred);

(b) the Dollar Equivalent of the amount of Principal Proceeds on deposit in the
Principal Collection Subaccount;

(c) the Dollar Equivalent of the amount on deposit in the Trust Account; and

(d) the Dollar Equivalent of the sales price of all Collateral Loans that are
subject to a disposition for which the Trade Date (and not the settlement date)
has occurred.

“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified by the
Administrative Agent from time to time to the extent such form does not, in the
good faith opinion of the Administrative Agent, accurately reflect the
calculation of the Borrowing Base required hereunder.

“Borrowing Date” means the date of a Borrowing.

“Bridge Loan” means any loan that (a) is incurred in connection with a merger,
acquisition, consolidation or sale of all or substantially all of the assets of
a person or similar transaction and (b) by its terms, is required to be repaid
within one (1) year of the incurrence thereof with proceeds from additional
borrowings or other refinancings.

“Business Day” means any day of the year except: (a) a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close; and (b) if such day relates to any interest rate setting as to an
Advance determined by reference to the

 

7



--------------------------------------------------------------------------------

LIBOR Rate, any day on which banks are not open for dealings in the applicable
Available Currency in the London interbank market.

“Cash” means Dollars or any other Available Currency immediately available on
the day in question.

“Cash Interest Coverage Ratio” means, with respect to any Collateral Loan for
any relevant testing period, the meaning of “Cash Interest Coverage Ratio,” “Pro
Forma Cash Interest Coverage Ratio” or any comparable term in the Related
Documents for such Collateral Loan, and in any case that “Cash Interest Coverage
Ratio,” “Pro Forma Cash Interest Coverage Ratio” or such comparable term is not
defined in such Related Documents, the ratio, for such Collateral Loan, of
(a) EBITDA for the Relevant Test Period, to (b) interest for the Relevant Test
Period, in each case, as calculated by the Servicer in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the applicable Related Documents.

“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian Dollar bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Accrual Period (or, if
such day is not a Business Day, then on the immediately preceding Business Day)
as reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Accrual Period (or, if such Interest Accrual Period
is not equal to a number of months, for a term equivalent to the number of
months closest to such Interest Accrual Period).

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (w) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof, (x) CRR, (y)
Securitisation Regulation and (z) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” hereunder regardless
of the date of effectiveness.

“Change of Control” means an event that shall be deemed to have occurred if any
of the following occur:

 

8



--------------------------------------------------------------------------------

(a) with respect to the Borrower, the Equityholder at any time for any reason
ceases to own, directly or indirectly, 100% of the issued and outstanding
membership interests of the Borrower (as the same may be adjusted for any
combination, recapitalization or reclassification into a greater or smaller
number of shares or units), free and clear of all Liens, rights options,
warrants or other similar agreements or understandings (other than the Permitted
Equity Pledge);

(b) with respect to the Borrower, SunTrust Bank enforces or exercises any rights
or remedies with respect to the Permitted Equity Pledge;

(c) with respect to the Equityholder, (i) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Equityholder; (ii) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Equityholder by Persons who were neither (x) nominated by the requisite
members of the board of directors of the Borrower nor (y) appointed by a
majority of the directors so nominated; or (iii) the acquisition of direct or
indirect Control of the Equityholder by any Person or group other than
PennantPark Investment Advisers, LLC; or

(d) with respect to the Servicer, the Persons holding the outstanding equity
interests in Servicer as of the Closing Date cease to own 51.0% of the
outstanding equity interests in the Servicer; or the management agreement
between the Equityholder and Servicer shall fail to be in full force and effect.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

“Closing Date” means February 22, 2019.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning assigned to such term in Section 7.01(a).

“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.

“Collateral Agent Fee Letter” means the fee letter, dated as of the Closing
Date, between the Collateral Agent and the Borrower setting forth the fees and
other amounts payable by the

 

9



--------------------------------------------------------------------------------

Borrower to the Collateral Agent under the Facility Documents, in connection
with the transactions contemplated by this Agreement.

“Collateral Loan” means a loan acquired by the Borrower.

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Loans owned (or, in relation to
a proposed purchase of a Collateral Loan, both owned and proposed to be owned)
by the Borrower satisfy each of the tests set forth below, calculated, in each
case, in accordance with Section 1.04:

(a) the Minimum Weighted Average Spread Test;

(b) the Minimum Weighted Average Coupon Test; and

(c) the Maximum Weighted Average Life Test.

“Collection Account” has the meaning assigned to such term in Section 8.02 and
includes the Principal Collection Subaccount and the Interest Collection
Subaccount.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Interest and fees and
all other Obligations (other than contingent indemnification and reimbursement
obligations which are unknown, unmatured and/or for which no claim giving rise
thereto has been asserted) have been paid in full, and the Borrower shall have
no further right to request any additional Advances.

“Collection Period” means, with respect to any Payment Date, the period
commencing the day immediately following the prior Collection Period (or on the
Closing Date, in the case of the Collection Period relating to the first Payment
Date) and ending ten (10) Business Days prior to such Payment Date or, in the
case of the Collection Period immediately preceding the Final Maturity Date or
the Collection Period immediately preceding an optional prepayment in whole of
the Advances, ending on the day preceding the Final Maturity Date or the date of
such prepayment, respectively.

“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions and redemption and withdrawal proceeds payable to
the Borrower under or in connection with any such Collateral Loans and all
Proceeds from any sale or disposition of any such Collateral Loans.

“Competitor” has the meaning assigned to such term in the Lender Fee Letter.

“Concentration Limitations” means, as of any date of determination, the
following limitations (calculated without duplication) as applied to the
Eligible Collateral Loans owned (or, in relation to a proposed purchase of a
Collateral Loan, proposed to be owned) by the Borrower, calculated as a
percentage of (I) clauses (a) – (i), the Aggregate Adjusted Collateral Balance
(after giving effect to any proposed purchase of Collateral Loans) and (II) in
the case clauses (j) and (k), the Maximum Portfolio Amount:

 

10



--------------------------------------------------------------------------------

(a) not more than 25.00% may consist of Collateral Loans (other than First Lien
Loans);

(b) not more than 40.00% may consist of First Lien Last Out Loans or Second Lien
Loans;

(c) not more than 10.00% may consist of Second Lien Loans;

(d) not more than 10.00% may consist of Collateral Loans denominated in a
Permitted Currency (other than Dollars);

(e) not more than 10.00% may consist of Collateral Loans with Obligors that are
domiciled or have a principal place of business in an Eligible Country (other
than the United States);

(f) not more than 25% may consist of Collateral Loans with Obligors with EBITDA
of less than $15,000,000;

(g) not more than 10% may consist of Collateral Loans that are Cov-Lite Loans;

(h) not more than 25% may consist of Collateral Loans with Obligors with a
Senior Net Leverage Ratio of greater than 5.5x;

(i) not more than 5% may consist of Collateral Loans that are Fixed Rate Loans;

(j) not more than 5.00% may consist of Collateral Loans with any Obligor and its
Affiliates, except that (i) up to 10.00% may consist of Collateral Loans with
the largest single Obligor and its Affiliates and (ii) up to 7.00% may consist
of Collateral Loans with the second largest single Obligor and its Affiliates;
and

(k) not more than 10.00% may consist of Collateral Loans with Obligors and their
Affiliates that belong to any single Moody’s Industry Classification, except
that (i) up to 20.00% may consist of Collateral Loans with Obligors and their
Affiliates in the largest Moody’s Industry Classification, (ii) up to 15.00% may
consist of Collateral Loans with Obligors and their Affiliates in the second
largest Moody’s Industry Classification and (iii) up to 12.00% may consist of
Collateral Loans with Obligors and their Affiliates in the third largest Moody’s
Industry Classification.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, in respect of any Person, the certificate or
articles of incorporation, formation or organization, the limited liability
company agreement, operating agreement, partnership agreement, joint venture
agreement or other applicable agreement of formation or organization (or
equivalent or comparable constituent documents) and other

 

11



--------------------------------------------------------------------------------

organizational documents and by-laws and any certificate of incorporation,
certificate of formation, certificate of limited partnership and other
agreement, similar instrument filed or made in connection with its formation or
organization, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership, by contract, arrangement or understanding, or otherwise. “Controlled”
and “Controlling” have the meaning correlative thereto.

“Conversion Date” means the last day of the Reinvestment Period.

“Cost of Funds” means, with respect to an Advance in a currency other than
Dollars, the actual cost to a Lender of funding or maintaining such Advance in
the applicable currency from whatever source it may reasonably select for the
relevant Interest Accrual Period.

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of a Eurodollar Disruption Event which
expresses as a percentage rate the actual Cost of Funds to such Lender.

“Cov-Lite Loan” means a Collateral Loan that is not subject to any Maintenance
Covenants; provided that a Collateral Loan shall not constitute a Cov-Lite Loan
if the Related Documents contain a cross-default or cross-acceleration provision
to, or such Collateral Loan is pari passu with another loan of the Obligor that
requires the Obligor to comply with one or more Maintenance Covenants.

“Coverage Test” means each of (a) the Maximum Advance Rate Test and (b) the
Interest Coverage Ratio Test.

“Covered Account” means each of the Collection Accounts (including the Interest
Collection Subaccount and Principal Collection Subaccount therein), the Payment
Account and the Trust Account.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council on prudential requirements for credit institutions and investment firms,
together with any guidelines, regulatory technical standards, implementing
technical standards or related documents published from time to time in relation
thereto by the European Banking Authority (or any predecessor or successor
agency or authority) and the European Commission.

“Custodian” means The Bank of New York Mellon Trust Company, National
Association and any successor thereto in its capacity as “Custodian” under the
Custodian Agreement and “Securities Intermediary” under the Account Control
Agreement.

“Custodian Agreement” means that certain Custodian Agreement, dated as of the
Closing Date, among the Custodian, the Borrower, the Administrative Agent and
the Collateral Agent.

“Data File” has the meaning assigned to such term in Section 8.06(a).

 

12



--------------------------------------------------------------------------------

“Default” means any event which, with the passage of time, the giving of notice,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.

“Defaulted Collateral Loan” means any Collateral Loan as to which at any time:

(a) a default as to all or any portion of one or more payments of principal,
interest or commitment fees has occurred after the earlier of (i) any grace
period applicable thereto and (ii) five (5) Business Days, in each case, past
the applicable due date;

(b) a default (other than a default described in clause (a) of this definition)
has occurred under the applicable Related Documents and for which the Borrower
(or the agent or required lenders pursuant to the applicable Related Documents,
as applicable) has elected to exercise any of its rights or remedies under the
applicable Related Documents (including acceleration, foreclosing on collateral
or the imposition of default pricing);

(c) any portion of principal and/or interest payable thereunder has been waived
or forgiven by the holders of such obligation;

(d) a Revaluation Event under clause (b) of the definition thereof has occurred;
or

(e) a Material Modification (other than as a result of clauses (e) or (f) of the
definition thereof) has occurred.

“Defaulting Lender” means, at any time, any Lender that (a) has failed for three
(3) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date), (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, receivership,
insolvency, reorganization or similar debtor relief laws of the United States or
other applicable jurisdiction, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal

 

13



--------------------------------------------------------------------------------

regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgment or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) shall be conclusive and binding absent
manifest error.

“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires
(whether or not subject to satisfaction of certain conditions precedent in the
applicable Related Documents) the Borrower to make one or more future advances
to the Obligor under the applicable Related Documents, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the Obligor
thereunder.

“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:

(a) in the case of each Instrument, causing the Custodian to maintain continuous
possession of such Instrument;

(b) in the case of each Certificated Security (other than a Clearing Corporation
Security):

(i) causing the delivery of such Certificated Security to the Custodian by
registering the same in the name of the Custodian or its affiliated nominee or
by endorsing the same to the Custodian in blank;

(ii) causing the Custodian to indicate continuously on its books and records
that such Certificated Security is credited to the applicable Covered Account;
and

(iii) causing the Custodian to maintain continuous possession of such
Certificated Security;

(c) in the case of each Uncertificated Security (other than a Clearing
Corporation Security):

(i) causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

(ii) causing the Custodian to continuously indicate on its books and records
that such Uncertificated Security is credited to the applicable Covered Account;

(d) in the case of each Clearing Corporation Security:

 

14



--------------------------------------------------------------------------------

(i) causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Custodian; and

(ii) causing the Custodian to continuously indicate on its books and records
that such Clearing Corporation Security is credited to the applicable Covered
Account;

(e) in the case of each security issued or guaranteed by the United States of
America or an agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security a
“Government Security”):

(i) causing the creation of a Security Entitlement to such Government Security
by the credit of such Government Security to the securities account of the
Custodian at such FRB; and

(ii) causing the Custodian to continuously indicate on its books and records
that such Government Security is credited to the applicable Covered Account;

(f) in the case of each Security Entitlement not governed by clauses (a) through
(e) above:

(i) causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the appropriate Covered
Account, (y) to receive a Financial Asset from a Securities Intermediary or to
acquire the underlying Financial Asset from a Securities Intermediary, and in
either case, accepting it for credit to the appropriate Covered Account or
(z) to become obligated under other law, regulation or rule to credit the
underlying Financial Asset to a Securities Intermediary’s securities account;

(ii) causing such Securities Intermediary to make entries on its books and
records continuously identifying such Security Entitlement as belonging to the
Custodian and continuously indicating on its books and records that such
Security Entitlement is credited to one of the Covered Accounts, which shall at
all times be securities accounts; and

(iii) causing the Custodian to continuously indicate on its books and records
that such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Covered
Account;

(g) in the case of Cash or Money:

(i) causing the delivery of such Cash or Money to the Custodian;

(ii) causing the Custodian to credit such Cash or Money to a “securities
account” (as defined in Section 8-501(a) of the UCC), which may be a

 

15



--------------------------------------------------------------------------------

subaccount of the applicable Covered Account, in accordance with Article 9 of
the UCC, pursuant to agreement by the Custodian to treat such Cash or Money as a
Financial Asset; and

(iii) causing the Custodian to continuously indicate on its books and records
that such Cash or Money so held is credited to the applicable Covered Account;

(h) with respect to such of the Collateral as constitutes an account or a
general intangible or is not otherwise described in the foregoing clauses
(a) through (g), causing to be filed with the Delaware Secretary of State a
properly completed UCC financing statement that names the Borrower as debtor and
the Collateral Agent as secured party and that describes such Collateral (which
financing statement may have been previously filed) or any equivalent filing in
any applicable jurisdiction; and

(i) in the case of each Collateral Loan, the Borrower (or the Servicer on behalf
of the Borrower) shall have provided electronic copies of the Loan File for such
Collateral Loan to the Collateral Agent and the Administrative Agent;

(j) in the case of each of clauses (a) through (h) above, such additional or
alternative procedures as may hereafter become appropriate to perfect the
security interest granted to the Collateral Agent hereunder in such items of the
Collateral, consistent with Applicable Law.

In addition, the Servicer on behalf of the Borrower will obtain any and all
consents required by the Related Documents relating to any Instruments, accounts
or general intangibles for the transfer of ownership and/or pledge hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Section 9-406 of the UCC).

“Determination Date” means the last day of each Collection Period.

“DIP Loan” means an obligation:

(a) obtained or incurred after the entry of an order of relief in a case pending
under Chapter 11 of the Bankruptcy Code; and

(b) to a debtor in possession as described in Chapter 11 of the Bankruptcy Code
or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code).

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 7 hereto, as such Diversity Scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria.

“Dollar Equivalent” means (a) with respect to any amount denominated in Dollars,
such amount and (b) with respect to any amount denominated in a currency other
than Dollars, the Dollar equivalent of such amount determined by reference to
(x) for an actual currency

 

16



--------------------------------------------------------------------------------

exchange, the applicable currency-Dollar spot rate obtained by the Servicer
through customary banking channels at least 2 Business Days prior to the
specified conversion date or (y) for all other purposes, the applicable
currency-Dollar spot rate that appeared on the Bloomberg screen for such
currency (i) if such date is a Determination Date, at the end of such day or
(ii) otherwise, at the end of the immediately preceding Business Day.

“Dollars” and “$” mean lawful money of the United States of America.

“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.

“EBITDA” means, with respect to any Relevant Test Period and any Collateral
Loan, the meaning of the term “Adjusted EBITDA”, the term “EBITDA” or any
comparable definition in the Related Documents for such period and Collateral
Loan (or, in the case of a Collateral Loan for which the Related Documents have
not been executed, as set forth in the relevant marketing materials or financial
model in respect of such Collateral Loan) as determined in the good faith
discretion of the Servicer, and, in any case that the term “Adjusted EBITDA”,
the term “EBITDA” or such comparable definition is not defined in such Related
Documents, an amount, for the principal Obligor thereunder and any of its
parents or subsidiaries that are obligated as guarantor pursuant to the Related
Documents for such Collateral Loan (determined on a consolidated basis without
duplication in accordance with GAAP (and also on a pro forma basis as determined
in good faith by the Servicer in case of any acquisitions)) equal to earnings
from continuing operations for such period plus interest expense, income taxes,
unallocated depreciation and amortization for such period (to the extent
deducted in determining earnings from continuing operations for such period),
amortization of intangibles (including goodwill, financing fees and other
capitalized costs), other non-cash charges and organization costs,
extraordinary, one-time and/or non-recurring losses or charges, and any other
item the Servicer and Administrative Agent deem to be appropriate.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

“Eligible Collateral Loan” means, as of any date of determination, a Collateral
Loan that meets each of the following criteria unless otherwise approved by the
Administrative Agent in its sole discretion:

(a) is a First Lien Loan, a Second Lien Loan or a First Lien Last Out Loan;

 

17



--------------------------------------------------------------------------------

(b) for which the related Obligor has a EBITDA of not less than the Dollar
Equivalent of $10,000,000;

(c) for which the related Obligor has a Senior Net Leverage Ratio of not more
than 6.0x;

(d) as of its date of acquisition, was acquired at a price of at least 90% of
its Principal Balance;

(e) is denominated in a Permitted Currency and does not permit the currency or
country in which such Collateral Loan is payable to be changed;

(f) the relevant Obligor’s main place of business and/or incorporation and/or
headquarter are in an Eligible Country;

(g) the Related Documents for such Collateral Loan are governed by the laws of
any State in the United States, any province in Canada, the United Kingdom,
Australia or the European Union or any other laws agreed to by the
Administrative Agent and the Lenders;

(h) is not a Defaulted Collateral Loan at the time of acquisition by the
Borrower;

(i) is not a Cov-Lite Loan unless the related Obligor has an EBITDA that is
greater than the Dollar Equivalent of $45,000,000;

(j) is not a Structured Finance Obligation, a Zero Coupon Obligation, a
Synthetic Security or a credit linked note;

(k) is not a corporate rescue loan, DIP Loan, PIK Loan, unsecured senior loan or
Mezzanine Obligation;

(l) is not a project, shipping/aircraft or infrastructure/construction or single
purpose real estate financing;

(m) does not constitute Margin Stock or an Equity Security;

(n) is not an obligation pursuant to which any future advances or payments to
the Obligor may be required to be made by the Borrower (including any Revolving
Collateral Loan or Delayed Drawdown Collateral Loan);

(o) does not have a legal final maturity which is longer than 8 years; and

(p) for which the Administrative Agent has approved an Approval Request;

(q) is originated in accordance with the Equityholder’s investment policies and
for which the Equityholder and Servicer have conducted their respective usual

 

18



--------------------------------------------------------------------------------

investigations and due diligence for such Collateral Loan and has followed its
typical investment procedures;

(r) the Borrower is the sole legal and beneficial owner of such Collateral Loan
and the Borrower has received copies of customary legal opinions with respect to
the Related Documents for such Collateral Loan (which may include any legal
opinions provided to the Borrower on a non-reliance basis);

(s) is not a loan made to an Obligor which is a holding company and which does
not have the benefit of a security interest over the assets of the Obligor or
its Affiliates (other than in respect of the shares held by the Obligor in its
subsidiary companies;

(t) permits the pledge to the Collateral Agent by the Borrower;

(u) with respect to any Collateral Loan for which the terms of the applicable
Related Documents do not permit any portion of accrued and unpaid interest to be
deferred or paid later, is scheduled to pay interest semi-annually (or such
longer period consented to in writing by the Administrative Agent) or more
frequently, with a minimum cash interest spread (after any withholding taxes
levied exercised) of at least 3.5% (or such other percentage agreed to by the
Administrative Agent in writing);

(v) provides for a fixed amount of principal payable on scheduled payment dates
and/or at maturity and does not, by its terms, provide for earlier amortization
or prepayment at a price of less than par;

(w) provides for payments that do not, at the time the obligation is acquired,
subject to the Borrower to withholding tax or other similar taxes, unless the
related Obligor is required to make “gross-up” payments that ensure that the net
amount actually received by the Borrower (after payment of all taxes, whether
imposed on such Obligor or the Borrower) will equal the full amount that the
Borrower would have received had no such taxes been imposed;

(x) it is capable of being sold, assigned or participated to the Borrower,
together with any associated security, without any breach of applicable selling
restrictions, any contractual provisions or any legal or regulatory requirements
and the Borrower does not require any authorizations, consents, approvals or
filings (other than such as have been obtained or effected) as a result of or in
connection with any such sale, assignment or participation under any Applicable
Law;

(y) is not a sub-participation of a participation;

(z) is not subject to a tender offer from the related Obligor;

(aa) no event which constitutes a Revaluation Event has occurred in respect of
such Collateral Loan from its original inception to the time of first inclusion
in the Borrowing Base;

 

19



--------------------------------------------------------------------------------

(bb) is not an obligation where the majority owner of the related Obligor is a
Person controlled by the Servicer or its Affiliates unless the Servicer and its
Affiliates control voting rights on less than 20% of the outstanding balance of
each class of debt issued by such Obligor;

(cc) is not a lease;

(dd) is not a non “cash-flow” loan such as pure asset-backed, real estate, or
finance company-sponsored special purpose vehicles;

(ee) is not a Bridge Loan;

(ff) for which the relevant the Obligor of such Collateral Loan is not a
Governmental Authority;

(gg) for which the Obligor of such Collateral Loan is not a commodity trader and
producer, oil field services company or other entity highly exposed to commodity
price/volume risk;

(hh) for which the relevant Obligor is not operating in an Excluded Industry;

(ii) for which the relevant Obligor is not operating, domiciled or having
business in a country subject to Sanctions;

(jj) is not by its terms convertible into or exchangeable for an equity security
at the option of either the Borrower thereof or the holder, and does not have
attached warrants to purchase equity securities with fair value in excess of 5%
of the indebtedness acquired by Servicer and its Affiliates;

(kk) is not subject to a tender offer from the related Obligor other than (A) a
Permitted Offer or (B) an exchange offer in which a debt obligation is exchanged
for a debt obligation that would otherwise qualify for purchase herein;

(ll) will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act;

(mm) any applicable assignment or transfer agreement and, if evidenced by a note
or other instrument, such note or other instrument have been delivered to the
Custodian in accordance with the Custodian Agreement; and

(nn) is in “registered” form for U.S. federal income tax purposes.

“Eligible Country” means (i) the United States, Canada, the United Kingdom, the
Netherlands Antilles, Bermuda, the Cayman Islands, the British Virgin Islands,
the Channel Islands, the Isle of Man, Australia, the Netherlands, Germany,
Sweden, Switzerland, Austria, Belgium, Denmark, Finland, Iceland, Ireland,
Lichtenstein, Luxembourg and Norway, (ii) each other western European country
with a country ceiling for foreign currency bonds of at least

 

20



--------------------------------------------------------------------------------

“Aa2” by Moody’s and a foreign country issuer credit rating of at least “AA” by
S&P and (iii) any other country agreed to in writing by the Administrative Agent
and each Lender.

“Eligible Investments” means any investment in an Available Currency that, at
the time it is Delivered, is Cash or one or more of the following obligations or
securities:

(a) direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

(b) demand or time deposits in, certificates of deposit of, bank deposit
products of, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent, the Custodian or the Administrative Agent or
any agent thereof acting in its commercial capacity); provided that the
short-term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by S&P and “P-1” by Moody’s;

(c) commercial paper that (i) is payable in an Available Currency and (ii) is
rated at least “A-1” by S&P and “P-1” by Moody’s; and

(d) units of money market funds having a rating of the Highest Required
Investment Category from each of S&P and Moody’s.

No Eligible Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective Affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Custodian or any of their respective Affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Eligible Investment at the time of acquisition) or acts as offeror of; provided
that, notwithstanding the foregoing clauses (a) through (d), unless the Borrower
and the Servicer have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
officer’s certificate of the Borrower or the Servicer to the Administrative
Agent and the Collateral Agent that the advice specified in this definition has
been received by the Borrower and the Servicer), Eligible Investments may only
include obligations or securities that constitute cash equivalents for purposes
of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule. The Collateral
Agent and Custodian shall have no obligation to determine or oversee compliance
with the foregoing.

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited

 

21



--------------------------------------------------------------------------------

partnership interest, interest in a joint venture, or certificate of interest in
a business trust; any security future on any such security; or any security
convertible, with or without consideration into such a security, or carrying any
warrant or right to subscribe to or purchase such a security; or any such
warrant or right.

“Equityholder” has the meaning given to such term in the recitals.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any material liability under
Title IV of ERISA with respect to the termination of any Plan; (f) (i) the
receipt by the Borrower or any member of its ERISA Group from the PBGC of a
notice of determination that the PBGC intends to seek termination of any Plan or
to have a trustee appointed for any Plan under Section 4041(c) of ERISA, or
(ii) the filing by the Borrower or any member of its ERISA Group of a notice of
intent to terminate any Plan; (g) the incurrence by the Borrower or any member
of its ERISA Group of any material liability (i) with respect to a Plan pursuant
to Sections 4063 and 4064 of ERISA, (ii) with respect to a facility closing
pursuant to Section 4062(e) of ERISA, or (iii) with respect to the withdrawal or
partial withdrawal from any Multiemployer Plan; (h) the receipt by the Borrower
or any member of its ERISA Group of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in endangered status or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or is or is expected to be
insolvent, within the meaning of Title IV of ERISA; or (i) the failure of the
Borrower or any member of its ERISA Group to make any required contribution to a
Multiemployer Plan.

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for purposes of ERISA
Section 302 or Code Section 412, (m) or (o) of the Code with the Borrower.

“EU Bail-In Legislation Schedule” means the document described as the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.

“EU Retained Interest” has the meaning specified in Section 13.22.

“EU Risk Retention Rules” means (a) Articles 404 to 410 of Regulation (EU)
No. 575/2013, known as the Capital Requirements Regulation, together with the
related,

 

22



--------------------------------------------------------------------------------

implementing technical standards (Commission Implementing Regulation (EU) No
602/2014 of June 4, 2013) and regulatory technical standards (Commission
Delegated Regulation (EU) No 625/2014 of March 13, 2014) and any related
regulatory guidance, (b) Section 5 of Chapter III (Articles 50-56) of Commission
Delegated Regulation (EU) No 231/2013 of December 19, 2012, implementing Article
17 of EU Directive 2011/61/EU of June 8, 2011 on Alternative Investment Fund
Managers, together with any related regulatory guidance or technical standards
(together the “AIFM Regulation”), and (c) Chapter VIII of Title I (Articles
254-257) of Commission Delegated Regulation (EU) 2015/35 of October 10, 2014,
implementing Article 135(2) of EU Directive 2009/138/EC of November 25, 2009 on
the taking up and pursuit of the business of insurance and reinsurance, as
amended by EU Directive 2014/51/EU of April 16, 2014, together with any related
regulatory guidance or technical standards (the “Solvency II Regulation”).

“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) any Lender shall have notified the Administrative Agent of a determination
by such Lender that it would be contrary to Law or to the directive of any
central bank or other Governmental Authority (whether or not having the force of
law) to obtain the applicable Available Currency in the London interbank market
to fund any Advance, (b) the Administrative Agent shall have notified the
Collateral Agent, the Borrower and each Lender that adequate and reasonable
means do not exist to determine the Adjusted Eurodollar Rate, (c) the Required
Lenders shall have notified the Administrative Agent of a determination by such
Lenders that the rate at which deposits of the applicable Available Currency are
being offered to such Lenders in the London interbank market does not accurately
reflect the cost to such Lenders of making, funding or maintaining any Advance;
provided that such Lender has generally made a similar determination with
respect to other similarly situated borrowers in similar facilities or (d) any
Lender shall have notified the Administrative Agent of the inability, after
using commercially reasonable efforts, of such Lender to obtain the applicable
Available Currency in the London interbank market to make, fund or maintain any
Advance.

“Eurodollar Reserve Percentage” means, for any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
any basic, emergency, supplemental, marginal or other reserve requirements) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term of one month.

“Euros” or “€” means the lawful currency of the EEA Member Countries that have
adopted and retain the single currency in accordance with the treaty
establishing the European Community.

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

23



--------------------------------------------------------------------------------

“Excess Concentration Amount” means, at any time in respect of which any one or
more of the Concentration Limitations are exceeded, the Dollar Equivalent of the
portions (calculated by the Servicer and without duplication) of each Eligible
Collateral Loan that cause such Concentration Limitations to be exceeded.

“Excess Weighted Average Coupon” means, as of any date, an amount equal to
(a) the excess, if any, of the Weighted Average Coupon over the Minimum Coupon,
multiplied by (b) the Aggregate Principal Balance of all Fixed Rate Loans
divided by the Aggregate Principal Balance of all Floating Rate Loans.

“Excess Weighted Average Floating Spread” means, as of any date, an amount equal
to (a) the excess, if any, of the Weighted Average Floating Spread over the
Minimum Floating Spread, multiplied by (b) the Aggregate Principal Balance of
all Floating Rate Loans divided by the Aggregate Principal Balance of all Fixed
Rate Loans.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Collateral Loan included as part of the Collateral, which amount
is attributable to the payment of any Taxes, fees or other charges imposed by
any Governmental Authority on such Collateral Loan or on any underlying asset
securing such Collateral Loan and (b) any amount received in the Collection
Account (or other applicable account) representing (i) any amount representing a
reimbursement of insurance premiums, (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Loans which are held
in an escrow account for the benefit of the Obligor and the applicable secured
party pursuant to escrow arrangements under a Related Document and (iii) any
amount received in the Collection Account with respect to any Collateral Loan
that is replaced by a Substitute Loan, or that is otherwise sold or transferred
by the Borrower pursuant to Section 10.03, to the extent such amount is
attributable to a time after the effective date of such replacement or sale.

“Excluded Industry” means each Moody’s Industry Classification in which BNP is
not permitted to invest in accordance with the policies and procedures set forth
on https://group.bnpparibas/en/financing-investment-policies (as such policies
and procedures may be updated from time to time).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party: (a) Taxes imposed on or measured by a Secured Party’s net income
(however denominated), franchise Taxes imposed on a Secured Party, and branch
profits Taxes imposed on a Secured Party, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Secured
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located or (ii) that
are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party hereto or (ii) such Lender changes its lending office, except in each

 

24



--------------------------------------------------------------------------------

case to the extent that, pursuant to Section 13.03(h), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Secured Party’s failure to comply
with Section 13.03(g), and (d) U.S. federal withholding Taxes imposed under
FATCA.

“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Agent Fee Letter, the Custodian Agreement, the
Administrative Agent Fee Letter, the Lender Fee Letter, the Purchase and Sale
Agreement, and any other security agreements and other instruments entered into
or delivered by or on behalf of the Borrower pursuant to Section 5.01(c) to
create, perfect or otherwise evidence the Collateral Agent’s security interest
in the Collateral.

“Facility Reduction Fee” has the meaning assigned to such term in the Lender Fee
Letter.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower and the Agents in writing. Each
determination of the Federal Funds Rate by a Lender pursuant to the foregoing
proviso shall be conclusive and binding except in the case of manifest error.

“Final Maturity Date” means the second anniversary of the last day of the
Reinvestment Period.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“First Lien First Out Loan” means any Collateral Loan issued under the same
Related Documents as a First Lien Last Out Loan that may become by its terms
senior in right of payment to such First Lien Last Out Loan following an event
of default under the applicable Related Documents or in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding.

“First Lien Last Out Loan” means any Collateral Loan that would constitute a
First Lien Loan except that such Collateral Loan may become, by its terms,
subordinate in right of payment

 

25



--------------------------------------------------------------------------------

to a First Lien First Out Loan following an event of default under the
applicable Related Documents or in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceeding.

“First Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:

(a) is secured by a valid first priority perfected Lien in, to or on specified
collateral securing the Obligor’s obligations under such loan (whether or not
such loan is also secured by any lower priority Lien on other collateral), but
subject to (1) a Lien in the accounts, documents, instruments, chattel paper,
letter-of-credit rights, supporting obligations, deposit accounts, investments
accounts (as such terms are defined in the UCC) and any other assets securing
any Working Capital Revolver under Applicable Law and proceeds of any of the
foregoing (a first priority lien on such assets, a “Permitted Working Capital
Lien”), (2) purchase money liens and (3) customary Liens for taxes or regulatory
charges not then due and payable and other permitted Liens under the Related
Documents; provided that such permitted Liens do not directly secure
indebtedness for borrowed money;

(b) provides that the payment obligation of the Obligor on such loan is either
senior to or pari passu with all other indebtedness of such Obligor;

(c) is not (and is not expressly permitted by its terms to become) subordinate
in right of payment to any other obligation of the Obligor of such loan subject
to purchase money liens and customary Liens for taxes or regulatory charges not
then due and payable and other permitted Liens under the Related Documents;
provided that such permitted Liens do not directly secure indebtedness for
borrowed money;

(d) is secured, pursuant to such first priority perfected Lien, by collateral
having a value (determined as set forth below) not less than the Principal
Balance of such loan plus the aggregate Principal Balances of all other loans of
equal seniority secured by a first Lien in the same collateral; and

(e) has otherwise been designated as a “First Lien Loan” by the Administrative
Agent.

The determination as to whether clause (d) of this definition is satisfied shall
be based on both (i) an analysis of the enterprise value of the related Obligor
by the Servicer or an Appraisal or other valuation (which may be an internal
Appraisal or valuation performed by the Servicer) performed on or about the date
of acquisition by the Borrower or of the most recent restructuring of such
Collateral Loan, and (ii) the Servicer’s judgment at the time such Collateral
Loan is acquired by the Borrower.

Any First Lien Last Out Loan that is subordinated to indebtedness (including any
ABL revolvers) that is less than 0.25x of the related Obligor’s EBITDA shall
constitute a First Lien Loan and any First Lien Last Out Loan that is
subordinated to indebtedness (including any ABL revolvers) that is greater than
0.25x of the related Obligor’s EBITDA but less than 0.50x of the related
Obligor’s EBITDA may constitute a First Lien Loan at the discretion of the
Administrative Agent.

 

26



--------------------------------------------------------------------------------

“Fixed Rate Loan” means any Collateral Loan that bears a fixed rate of interest.

“Floating Rate Loan” means any Collateral Loan that bears a floating rate of
interest.

“Floor Loan” means, as of any date:

(a) a Floating Rate Loan (i) for which the Related Documents provide for a Libor
rate option and that such Libor rate is calculated as the greater of a specified
“floor” rate per annum and the London interbank offered rate for the applicable
interest period and (ii) that, as of such date, bears interest based on such
Libor rate option, but only if as of such date the London interbank offered rate
for the applicable interest period is less than such floor rate; and

(b) a Floating Rate Loan (i) for which the Related Documents provide for a base
or prime rate option and such base or prime rate is calculated as the greater of
a specified “floor” rate per annum and the base or prime rate for the applicable
interest period and (ii) that, as of such date, bears interest based on such
base or prime rate option, but only if as of such date the base or prime rate
for the applicable interest period is less than such floor rate.

“FRB” has the meaning specified in the definition of Deliver.

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase the Allocated Facility Amount or
extend the term of the Reinvestment Period or change the Final Maturity Date
(other than an increase of the Allocated Facility Amount of a particular Lender
or the addition of a new Lender agreed to by the relevant Lender), (b) extend
the date fixed for the payment of principal of or interest on any Advance or any
fee hereunder, (c) reduce the amount of any such payment of principal,
(d) reduce the rate at which Interest is payable thereon or any fee is payable
hereunder (other than in connection with the appointment of a LIBOR Successor
Rate), (e) release any material portion of the Collateral, except in connection
with dispositions permitted hereunder, (f) alter the terms of Section 9.01 or
Section 13.01(b), (g) modify the definition of the terms “Majority Lenders”,
“Required Lenders”, “Advance Rate”, “Borrowing Base”, “Maximum Advance Rate
Test”, “Interest Coverage Ratio Test”, “Collateral Loan”, “Eligible Collateral
Loan”, “Eligible Country”, “Minimum Equity Amount”, “Collateral Quality Test”,
or any Collateral Quality Test set forth therein or component thereof defined
therein; (h) modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof or (i) extend the Reinvestment Period.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

“Government Security” has the meaning specified in the definition of Deliver.

“Governmental Authority” means, with respect to any Person, any nation or
government, any supranational, state or other political or subdivision thereof,
any central bank (or similar monetary or regulatory authority) thereof, any body
or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator, in each case, having jurisdiction or authority over such Person.

 

27



--------------------------------------------------------------------------------

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (b) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.

“Indemnified Party” has the meaning assigned to such term in Section 13.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Independent Accountants” has the meaning assigned to such term in
Section 8.08(a).

“Independent Manager” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its Affiliates (other than his or her service as an
Independent Manager of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower or any of
its Affiliates (other than his or her service as an Independent Manager of the
Borrower or any such Affiliate); (iii) a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
the Borrower or any Affiliate of the Borrower or (iv) any member of the
immediate family of a person described in clauses (i), (ii) or (iii); provided
that an independent manager may serve in similar capacities for other special
purpose entities established from time to time by Affiliates of the Borrower and
(B) has (i) prior experience as an Independent Manager for a corporation or
limited liability company whose charter documents required the unanimous consent
of all Independent Manager thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

“Ineligible Collateral Loan” means, at any time, a Collateral Loan or any
portion thereof, that fails to satisfy any criteria of the definition of
Eligible Collateral Loan as of the date when such criteria are applicable.

“Initial AUP Report Date” has the meaning assigned to such term in Section 8.08.

 

28



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Interest” means, for each day during an Interest Accrual Period, the sum of the
products (for each day during such Interest Accrual Period) of:

 

                IR X P X    1   D

where:

IR = the Interest Rate for such Interest Accrual Period;

P   = the principal amount of the Advances outstanding on such day; and

D   = 360 days.

“Interest Accrual Period” means, with respect to any Advance, (a) the period
beginning on (and including) the date on which such Advance is made and shall
end on (but exclude) the last Business Day of the next succeeding month and
(b) thereafter, the period beginning on (and including) the day immediately
following the last day of the prior Interest Accrual Period and ending on (but
excluding) the last Business Day of the calendar month that immediately follows
the last day of the immediately preceding Interest Accrual Period.

“Interest Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).

“Interest Coverage Amount” means, as of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received in
the Interest Collection Subaccount or that is expected to be received (other
than Interest Proceeds expected to be received from Defaulted Collateral Loans
and Ineligible Collateral Loans, in each case unless actually received), in each
case, during the Collection Period (and, if such Collection Period does

 

29



--------------------------------------------------------------------------------

not end on a Business Day, the next succeeding Business Day) in which such date
of determination occurs.

“Interest Coverage Ratio” means, on any date of determination, the percentage
equal to:

(a) an amount equal to the Interest Coverage Amount at such time minus all
amounts payable on the related payment date pursuant to Section 9.01(a)(i)(A);
divided by

(b) the amount payable on the Payment Date immediately following such date of
determination, pursuant to Section 9.01(a)(i)(B).

“Interest Coverage Ratio Test” means a test that is satisfied on any date of
determination if the Interest Coverage Ratio as of such date of determination is
greater than or equal to 150%; provided that the Interest Coverage Ratio Test
shall be deemed to be satisfied on any date prior to the initial Advance
hereunder.

“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:

(a) all payments of interest and other income received in cash by the Borrower
during such Collection Period on the Collateral Loans (including interest and
other income received in cash on Ineligible Collateral Loans and the accrued
interest received in cash in connection with a sale of any such Collateral Loan
during such Collection Period);

(b) all principal and interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with Interest Proceeds;

(c) all amendment and waiver fees, late payment fees (including compensation for
delayed settlement or trades), and all protection fees and other fees and
commissions received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds; and

(d) commitment fees, facility fees, anniversary fees, ticking fees and other
similar fees received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds;

provided that:

(1) as to any Defaulted Collateral Loan (and only so long as it remains a
Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral Loan
equals the Principal Balance of such Defaulted Collateral Loan at the time as of
which it became a Defaulted

 

30



--------------------------------------------------------------------------------

Collateral Loan and all amounts received in excess thereof will constitute
Interest Proceeds; and

(2) any amounts received in respect of any Equity Security that was received in
exchange for a Defaulted Collateral Loan will constitute Principal Proceeds (and
not Interest Proceeds) until the aggregate of all collections in respect of such
Equity Security equals the outstanding Principal Balance of the related
Collateral Loan, at the time it became a Defaulted Collateral Loan, for which
such Equity Security was received in exchange.

“Interest Rate” means for any Interest Accrual Period, an interest rate per
annum equal to (a)(i) with respect to any Advance denominated in Dollars, if a
Eurodollar Disruption Event or an Event of Default has occurred and is
continuing, the Base Rate plus the Applicable Margin and (ii) with respect to
any Advance denominated in an Available Currency other than Dollars, if a
Eurodollar Disruption Event has occurred and is continuing, the Cost of Funds
Rate plus the Applicable Margin or (b) in all other cases, the Adjusted
Eurodollar Rate plus the Applicable Margin.

“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder.

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.

“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

“Lender Fee Letter” means that certain fee letter, dated as of the Closing Date,
by and among the Administrative Agent, the Lenders, the Borrower, the
Equityholder and the Servicer.

“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket attorneys’ fees and expenses) and disbursements of any
kind or nature whatsoever.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Pounds Sterling; in each case as long as there is a published LIBOR rate
with respect thereto.

“LIBOR Rate” means, for any Interest Accrual Period:

(a) in the case of an Advance denominated in a LIBOR Quoted Currency, the ICE
Benchmark Administration Limited London interbank offered rate per annum for
deposits in the relevant currency for a period equal to the Interest Accrual
Period as displayed in the Bloomberg Financial Markets System (or such other
page on that service

 

31



--------------------------------------------------------------------------------

or such other service designated by the ICE Benchmark Limited for the display of
such administration’s London interbank offered rate for deposits in the relevant
currency) as of 11:00 a.m., London time on the day that is two Business Days
prior to the first day of the Interest Accrual Period (or, solely with respect
to Advances denominated in Pounds Sterling, on the first day of the Interest
Accrual Period) (the “Screen Rate”); provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Accrual Period, LIBOR Rate shall mean the rate of interest determined
by the Administrative Agent to be the average (rounded upward, if necessary, to
the nearest 1/100th of 1%) of the rates per annum at which deposits in the
relevant currency are offered to the Administrative Agent two (2) business days
preceding the first day of such Interest Accrual Period (or, solely with respect
to Advances denominated in Pounds Sterling, on the first day of such Interest
Accrual Period) by four leading banks (selected by the Administrative Agent
after consultation with the Borrower) in the London or other offshore interbank
market for the relevant currency as of 11:00 a.m. for delivery on the first day
of such Interest Accrual Period, for the number of days comprised therein and in
an amount comparable to the amount of the Administrative Agent’s portion of the
relevant Advance;

(b) in the case of an Advance denominated in Canadian Dollars, the CDOR Rate per
annum;

(c) in the case of an Advance denominated in Australian Dollars, the rate per
annum equal to the Bank Bill Swap Reference Bid rate or a successor thereto
approved by the Administrative Agent (“BBSY”) as published by Reuters (or such
other page or commercially available source providing BBSY (Bid) quotations as
may be designated by the Administrative Agent from time to time) at or about
10:30 a.m. (Melbourne, Australia time) on the day that is two Business Days
prior to the first day of the Interest Accrual Period (or if such day is not a
Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Accrual Period; and

(d) for all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice;

provided in each case, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“LIBOR Successor Rate” has the meaning given to such term in Section 2.17(a).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Accrual Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent in consultation with the
Borrower and the Servicer, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of

 

32



--------------------------------------------------------------------------------

administration as the Administrative Agent reasonably determines in consultation
with the Borrower and the Servicer).

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).

“Loan File” means, for each Collateral Loan:

 

  (a)

a copy of the assignment for such Collateral Loan, if any;

 

  (b)

a copy of the executed Underlying Note (as defined in the Custodian Agreement),
if any, endorsed by the Obligor or the prior holder of record of such Collateral
Loan in blank or to the Borrower;

 

  (c)

a copy of the Underlying Loan Agreement (as defined in the Custodian Agreement),
together with a copy of all amendments and modifications thereto;

 

  (d)

a copy of each related security agreement (if any) signed by each applicable
Obligor; and

 

  (e)

a copy of each related guarantee (if any) then executed in connection with such
Collateral Loan.

“Maintenance Covenant” means, as of any date of determination, a covenant by the
Obligor of a Collateral Loan to comply with one or more financial covenants
during each reporting period applicable to such Collateral Loan; provided that a
covenant that otherwise satisfies the definition hereof and only applies when
amounts are outstanding under the related Collateral Loan shall be a Maintenance
Covenant.

“Majority Lenders” means, as of any date of determination, Lenders having
aggregate Percentages greater than 50%; provided, however, that if any Lender
shall be a Defaulting Lender at such time, then Advances owing to such
Defaulting Lender and such Defaulting Lender’s unfunded Allocated Facility
Amounts shall be excluded from the determination of Majority Lenders.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or financial condition of the Borrower, Servicer or
Equityholder or the Borrower, Servicer or Equityholder and its subsidiaries
taken as a whole; (b) the validity or enforceability of this Agreement or any
other Facility Document or the validity, enforceability or collectability of the
Collateral Loans or the Related Documents generally or any material portion of
the Collateral

 

33



--------------------------------------------------------------------------------

Loans or the Related Documents, (c) the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties with respect to
matters arising under this Agreement or any other Facility Document, (d) the
ability of each of the Borrower, the Equityholder or the Servicer to perform its
obligations under any Facility Document to which it is a party, or (e) the
status, existence, perfection, priority or enforceability of the Collateral
Agent’s Lien on the Collateral.

“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of a Related Document with respect
thereto (it being understood that a release document or similar instrument
executed or delivered in connection with a disposition that is otherwise
permitted under the applicable Related Documents shall not constitute an
amendment or modification to such Related Document) executed or effected after
the date on which such Collateral Loan is acquired by the Borrower, that:

 

  (a)

reduces, defers or forgives any principal amount of such Collateral Loan;

 

  (b)

reduces or waives one or more interest payments or permits any interest due with
respect to such Collateral Loan in cash to be deferred or capitalized and added
to the principal amount of such Collateral Loan (other than any deferral or
capitalization already expressly permitted by the terms of its Related Documents
or pursuant to the application of a pricing grid, in each case, as of the date
such Collateral Loan was acquired by the Borrower);

 

  (c)

waives, extends or postpones any date fixed for any scheduled payment (including
at maturity) or mandatory prepayment of principal on such Collateral Loan;

 

  (d)

contractually or structurally subordinates such Collateral Loan by operation of
a priority of payments, turnover provisions or the transfer of assets in order
to limit recourse to the related Obligor;

 

  (e)

substitutes or releases any material portion of the underlying assets securing
such Collateral Loan (other than as expressly permitted by the Related Documents
as of the date such Collateral Loan was acquired by the Borrower) or releases
any material guarantor or co-Obligor from its obligations with respect thereto;

 

  (f)

modifies any term or provision of the Related Documents that materially impacts
the calculation of any financial covenant or the determination of any default or
event of default with respect to such Collateral;

 

  (g)

results in a change in the currency in which such Collateral Loan is
denominated; or

 

  (h)

any other modification which, in the reasonable discretion of the Administrative
Agent, materially and adversely affects the value of such Collateral Loan.

 

34



--------------------------------------------------------------------------------

“Maximum Advance Rate Test” means a test that will be satisfied at any time if,
(a) the sum of (i) the Dollar Equivalent of the aggregate outstanding principal
balance of the Advances at such time plus (ii) the Dollar Equivalent of the
purchase price of all Collateral Loans that are to be acquired by the Borrower
for which the Trade Date (and not settlement date) has occurred is less than or
equal to (b) the lesser of (i) Borrowing Base and (ii) the Maximum Facility
Amount.

“Maximum Facility Amount” means (a) on or prior to the Conversion Date,
$250,000,000 (in each case as such amount may be reduced from time to time
pursuant to Section 2.07) and (b) following the Conversion Date, the outstanding
principal balance of all of the Advances; provided that the loan facility
established under this Agreement is an uncommitted facility and there is no
express or implied commitment on the part of the Administrative Agent or any
Lender to provide any Advance except that, in the case of Collateral Loans
approved by means of an Approval Request, the Lender(s) shall have committed to
fund the related Advance(s) (up to the amount(s) specified in the related
Approval Request) provided that the related conditions precedent set forth in
Article III are satisfied.

“Maximum Portfolio Amount” means, as of any date of determination, the sum of
(a) the Maximum Facility Amount as of such date plus (b) (i) the aggregate
amount of contributions made by the Equityholder to the Borrower (other than any
contributions made by the Equityholder to cure a Default or an Event of Default)
minus (ii) any principal distributions made by the Borrower to the Equityholder.

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of the Collateral Loans as of
such date is less than or equal to 6 years.

“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Monthly Report Determination Date, and (d) each Payment Date Report
Determination Date.

“Mezzanine Obligations” means unsecured obligations that are contractually
subordinated in right of payment to other debt of the same issuer.

“Minimum Coupon” means 6.50%.

“Minimum Equity Amount” means, at any time, the product of (a) 20% and (b) the
Maximum Facility Amount.

“Minimum Floating Spread” means 4.00%.

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon plus the Excess
Weighted Average Floating Spread equals or exceeds the Minimum Coupon.

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Floating Spread plus the
Excess Weighted Average Coupon equals or exceeds the Minimum Floating Spread.

 

35



--------------------------------------------------------------------------------

“Money” has the meaning specified in Section 1-201(24) of the UCC.

“Monthly Report” has the meaning assigned to such term in Section 8.06(a).

“Monthly Report Determination Date” has the meaning assigned to such term in
Section 8.06(a).

“Monthly Reporting Date” has the meaning assigned to such term in
Section 8.06(a).

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 4 hereto, as such industry classifications shall be updated at the
option of the Servicer if Moody’s publishes revised industry classifications.
The determination of which Moody’s Industry Classification to which an Obligor
belongs shall be made in good faith by the Servicer.

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001 (a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.

“Non-Dollar Sublimit” means $25,000,000.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-U.S. Lender” has the meaning assigned to such term in Section 13.03(g).

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.04, substantially in the form of
Exhibit A.

“Notice of Borrowing” has the meaning assigned to such term in Section 2.03.

“Notice of Prepayment” has the meaning assigned to such term in Section 2.06.

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.

“Obligor” means, in respect of any Collateral Loan, each Person obligated to pay
Collections in respect of such Collateral Loan, including any applicable
guarantors; provided that for purposes of determining the domicile of an Obligor
for purposes of the definitions of Concentration Limitations and Eligible
Collateral Loan, the term “Obligor” shall only include the Person in respect of
which the Collateral Loan was principally underwritten.

“OFAC” means the U.S. Office of Foreign Assets Control.

 

36



--------------------------------------------------------------------------------

“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Tax (other than a connection arising from
such Secured Party having executed, delivered, become a party to, performed
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, the Notes or any other Facility Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Facility Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.03(h)).

“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 13.06(c).

“Participant Register” has the meaning assigned to such term in
Section 13.06(c)(ii).

“PATRIOT Act” has the meaning assigned to such term in Section 13.15.

“Payment Account” has the meaning assigned to such term in Section 8.03.

“Payment Date” means the (i) the 20th day of each April, July, October and
January, commencing with April 22, 2019; provided that, if any such day is not a
Business Day, then such Payment Date shall be the next succeeding Business Day;
and (ii) the Final Maturity Date.

“Payment Date Interest Period” means, with respect to any Payment Date, the
period beginning on (and including) the immediately preceding Payment Date (or
with respect to the initial Payment Date, the Closing Date) and ending on (but
excluding) such Payment Date; provided that the final Payment Date Interest
Period hereunder shall end on and include the day immediately prior to the date
on which the Advances are paid in full.

“Payment Date Report” has the meaning assigned to such term in Section 8.06(b).

“Payment Date Report Determination Date” has the meaning assigned to such term
in Section 8.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.

“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1, as such amount is reduced by any Assignment and Acceptance entered
into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage, as
such amount is

 

37



--------------------------------------------------------------------------------

reduced by an Assignment and Acceptance entered into between such Lender and an
assignee or increased by any Assignment and Acceptance entered into by such
Lender with an assignor.

“Permitted Assignee” means (a) a Lender or any of its Affiliates or (b) any
Person managed by a Lender or any of its Affiliates.

“Permitted Currencies” means Dollars, Canadian Dollars, Australian Dollars,
Euro, Pounds Sterling and any other currency agreed to in writing by the
Administrative Agent and each Lender (and available to the Collateral Agent).

“Permitted Equity Pledge” means the Equityholder’s pledge of its equity interest
in the Borrower to SunTrust Bank; provided that SunTrust Bank, the Equityholder
and the Collateral Agent shall have entered into an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent.

“Permitted Liens” means (a) Liens created in favor of the Collateral Agent
hereunder or under the other Facility Documents for the benefit of the Secured
Parties; (b) Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet delinquent or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower in accordance with GAAP; (c) with respect to the
underlying collateral for any Collateral Loan, Liens imposed by law, such as
materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens upon such underlying assets, arising by operation
of law in the ordinary course of business for sums that are not overdue or are
being contested in good faith; (d) with respect to any Collateral Loan, Liens on
the underlying collateral for such Collateral Loan permitted under the Related
Documents that are customary for similar Collateral Loans and consistent with
the Servicing Standard; and (e) with respect to Agented Loans and the underlying
collateral for such Collateral Loans, Liens in favor of the lead agent, the
collateral agent or the paying agent for the benefit of holders of the
indebtedness of such Obligor.

“Permitted Offer” means a tender offer pursuant to the terms of which the
offeror offers to acquire a debt obligation (including a Collateral Loan) in
exchange for consideration consisting of (x) cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligation being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Loans plus any accrued and unpaid
interest in cash.

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, exempted company, government (or an agency
or political subdivision thereof) or other entity of any kind.

“PIK Loan” means a Collateral Loan on which a portion (but not all) of the
interest accrued for a specified portion of time or until the maturity thereof
is added to the principal balance of such loan or otherwise deferred rather than
being paid in cash; provided that a loan that requires by the terms of its
applicable Related Documents interest to be paid in cash at a rate

 

38



--------------------------------------------------------------------------------

of (in the case of a PIK Loan that is a Fixed Rate Obligation) at least 5.50%
and (in the case of a PIK Loan that is a Floating Rate Obligation) at least
LIBOR plus 3.50% per annum shall be deemed not to be a PIK Loan hereunder.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.

“Plan Asset Rule” has the meaning assigned to such term in Section 4.01(n).

“Portfolio Advance Rate Adjustment” means, as of any date of determination, the
highest applicable percentage set forth on the table below:

 

Diversity Score

  

Available Advance Rate

Less than 4

   0%

Greater than or equal to 4, but less than 6

   40%

Greater than or equal to 6, but less than 8

   60%

Greater than or equal to 8, but less than 12

   80%

Greater than 12

   100%

“Portfolio Asset Buy Confirmation” means, with respect to any Collateral Loan,
documentation evidencing, in reasonable detail, the Borrower’s acquisition of
such Collateral Loan, and which shall identify at least the obligor, price and
the Principal Balance of such Collateral Loan.

“Post-Default Rate” means a rate per annum equal to the rate of interest
otherwise in effect pursuant to this Agreement (or, if no such rate is
specified, the Base Rate) plus 2.00% per annum.

“Potential Servicer Removal Event” means any event which, with the passage of
time, the giving of notice, or both, would (if not cured or otherwise remedied
during such time) constitute a Servicer Removal Event.

“Pounds Sterling” and “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate announced by BNP from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by BNP in connection with extensions of credit to debtors.

 

39



--------------------------------------------------------------------------------

“Principal Amortization Target Amount” means, as of any Payment Date after the
Reinvestment Period, the positive difference, if any, between (a) the Dollar
Equivalent of the aggregate outstanding principal balance of the Advances (prior
to giving effect to any payments under Section 9.01 on such Payment Date) and
(b) the product of (i) the Maximum Facility Amount and (ii) (A) 100% minus
(B) an amount (expressed as a percentage) equal to (x) 50% multiplied by (y) the
lessor of (I) the number of years since the Conversion Date (including any
fractional years), and (II) two (2).

“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest.

“Principal Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).

“Principal Deficit Amount” means, as of any Payment Date after the Reinvestment
Period, an amount equal to the positive difference, if any, of (a) Principal
Amortization Target Amount minus (b) the Dollar Equivalent of all Principal
Proceeds available to be applied on the related Payment Date pursuant to
Section 9.01(a)(ii)(C) (after giving effect to Section 9.01(a)(ii)(A) and (B)).

“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower as equity contributions
(howsoever designated).

“Priority of Payments” has the meaning assigned to such term in Section 9.01(a).

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).

“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include any
and all amounts from time to time paid or payable under or in connection with
such asset or property.

“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, between Equityholder, as the seller, and the
Borrower, as the purchaser.

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured

 

40



--------------------------------------------------------------------------------

debt rating or certificate of deposit rating of “A-1” or better by S&P and “P-1”
or better by Moody’s or (iii) is otherwise acceptable to the Administrative
Agent and (b) the deposits of which are insured by the Federal Deposit Insurance
Corporation.

“Qualified Purchaser” means a “qualified purchaser” as defined in the Investment
Company Act.

“Recipient” means the Administrative Agent, each Lender and each Secured Party.

“Register” has the meaning assigned to such term in Section 13.06(d).

“Regulation T”, “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) the date that is the third anniversary of the
Closing Date and (b) the date of the termination of the Allocated Facility
Amounts pursuant to Section 6.01.

“Related Documents” means, with respect to any Collateral Loan, (i) the loan or
credit agreement evidencing such Collateral Loan, (ii) the principal security
agreement, and (iii) if the same can be obtained without undue expense or
effort, all other documents evidencing, securing, guarantying, governing or
giving rise to such Collateral Loan.

“Relevant Test Period” means, with respect to any Collateral Loan, the relevant
test period for the calculation of EBITDA, Cash Interest Coverage Ratio, Senior
Leverage Ratio or Total Net Leverage Ratio, as applicable, for such Collateral
Loan in the applicable Related Documents or, if no such period is provided for
therein, for Obligors delivering monthly financial statements, each period of
the last twelve consecutive reported calendar months, and for Obligors
delivering quarterly financial statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Collateral
Loan; provided that, with respect to any Collateral Loan for which the relevant
test period is not provided for in the applicable Related Documents, if an
Obligor is a newly-formed entity as to which twelve consecutive calendar months
have not yet elapsed, “Relevant Test Period” shall initially include the period
from the date of formation of such Obligor or closing date of the applicable
Collateral Loan to the end of the twelfth calendar month or fourth fiscal
quarter (as the case may be) from the date of formation or closing, as
applicable, and shall subsequently include each period of the last twelve
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

“Replacement Servicer” has the meaning assigned to such term in
Section 11.01(c).

“Requested Amount” has the meaning assigned to such term in Section 2.03.

“Required Lenders” means, as of any date of determination, Lenders having
aggregate Percentages greater than or equal to 66 2/3%; provided, however, that
if any Lender shall be a Defaulting Lender at such time, then Advances owing to
such Defaulting Lender and such

 

41



--------------------------------------------------------------------------------

Defaulting Lender’s unfunded Allocated Facility Amounts shall be excluded from
the determination of Required Lenders.

“Responsible Officer” means (a) in the case of (i) a corporation or exempted
company or (ii) a partnership or limited liability company that, in each case,
pursuant to its Constituent Documents, has officers, any chief executive
officer, chief financial officer, chief administrative officer, managing
director, president, senior vice president, vice president, assistant vice
president, treasurer, director or manager, and, in any case where two
Responsible Officers are acting on behalf of such entity, the second such
Responsible Officer may be a secretary or assistant secretary (provided that a
director or manager of the Borrower shall be a Responsible Officer regardless of
whether its Constituent Documents provide for officers), (b) without limitation
of clause (a)(ii), in the case of a limited partnership, the Responsible Officer
of the general partner, acting on behalf of such general partner in its capacity
as general partner, (c) without limitation of clause (a)(ii), in the case of a
limited liability company, any Responsible Officer of the sole member or
managing member, acting on behalf of the sole member or managing member in its
capacity as sole member or managing member, (d) in the case of a trust, the
Responsible Officer of the trustee, acting on behalf of such trustee in its
capacity as trustee, (e) an “authorized signatory” or “authorized officer” that
has been so authorized pursuant to customary corporate proceedings, limited
partnership proceedings, limited liability company proceedings or trust
proceedings, as the case may be, and that has responsibilities commensurate with
the matter for which it is acting as a Responsible Officer: the initial
“authorized signatories” of the parties hereto are set forth on Schedule 6 (as
such Schedule 6 may be modified from time to time by written notice), and (f) in
the case of the Custodian, the Collateral Agent or Administrative Agent, an
officer of the Custodian, the Collateral Agent or Administrative Agent, as
applicable, having direct responsibility for the administration of this
Agreement.

“Retained Interest” means, with respect to any Agented Loan that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Loan and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Loan that relate to such portions of the indebtedness that are owned by
another lender.

“Revaluation Event” means, with respect to any Collateral Loan as of any date of
determination, the occurrence of any one or more of the following events (any of
which, for the avoidance of doubt, may occur more than once):

(a) (i) the Cash Interest Coverage Ratio for the current period with respect to
such Collateral Loan (A) with respect to any Obligor with a Cash Interest
Coverage Ratio of greater than or equal to 1.90x at the time the Collateral Loan
was acquired by the Borrower, is less than 1.75x and (B) with respect to any
Obligor with a Cash Interest Coverage Ratio of less than 1.90x at the time the
Collateral Loan was acquired by the Borrower, decreases by more than 15% from
the ratio calculated on the date the Borrower acquired such Collateral Loan or
(ii) the (A) Total Net Leverage Ratio for the current period of the related
Obligor of any Second Lien Loan and the (B) Senior Net Leverage Ratio for the
current period of the related Obligor of any First Lien Loan or First Lien Last
Out Loan, in each case, increases by more than 1x from the ratio calculated on
the date the Borrower acquired such Collateral Loan; provided, however, that
upon any amendment to an Related Document for a Collateral Loan or any
incurrence of indebtedness

 

42



--------------------------------------------------------------------------------

by the applicable Obligor which in any manner increases the level of any
indebtedness which is senior or pari passu to the indebtedness held by the
Borrower or allows the level of secured indebtedness to be increased, the
financial ratios set forth above shall be recalculated on a pro forma basis
giving effect to such amendment or incurrence and such Collateral Loan shall be
assessed at such time to determine whether a Revaluation Event has occurred;

(b) an Insolvency Event occurs with respect to the Obligor;

(c) an Obligor default in the payment of principal, interest or
unutilized/commitment fee (giving effect to any applicable grace period under
the related Related Documents, but not to exceed five days) with respect to such
Collateral Loan or any other debt obligation of such Obligor which is senior or
pari passu to such Collateral Loan;

(d) the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information as required by the Related Documents of such
Collateral Loan (after giving effect to any applicable grace period thereunder)
or the Borrower (or the Servicer on behalf of the Borrower) fails to deliver any
such financial reporting information to the Administrative Agent within five
(5) Business Days of receipt; or

(e) the occurrence of a Material Modification with respect to such Collateral
Loan or such Collateral Loan becomes a Defaulted Collateral Loan;

“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, funded and
unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the related Obligor by the Borrower and which provides that such
borrowed money may be repaid and re-borrowed from time to time; provided that
any such Collateral Loan will be a Revolving Collateral Loan only until all
commitments to make revolving advances to the Obligor expire or are terminated
or irrevocably reduced to zero.

“RIC” means a Person qualifying for treatment as a “regulated investment
company,” as defined in Section 851 of the Code.

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services, LLC
business.

“Sanctioned Country” has the meaning given to such term in Section 4.01(q).

“Sanctioned Person” has the meaning given to such term in Section 4.01(q).

“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, the French Republic, and/or Her Majesty’s Treasury.

 

43



--------------------------------------------------------------------------------

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.

“Screen Rate” has the meaning assigned to it in the definition of “LIBOR Rate”.

“Second Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:

(a) is secured by a valid second priority perfected Lien in, to or on specified
collateral securing the Obligor’s obligations under such loan (whether or not
such loan is also secured by any higher or lower priority Lien on other
collateral) which security interest is equivalent (to the extent legally
possible) to the first priority perfected Lien in, to or on such specified
collateral;

(b) is not (and is not permitted by its terms to become) subordinate in right of
payment to any other obligation of the Obligor of such loan (excluding customary
terms applicable to second lien lenders under intercreditor provisions);

(c) where intercreditor arrangements on terms reflecting market practice have
been entered into between the Borrower and the lenders that have been granted a
first priority lien on the specified collateral securing the Obligor’s
obligations under such loan; and

(d) is secured, pursuant to such second priority perfected Lien, by collateral
having a value (determined as set forth below) not less than the Principal
Balance of such loan plus the aggregate Principal Balances of all other loans of
equal or higher seniority secured by a first or second Lien in the same
collateral.

The determination as to whether clause (d) of this definition is satisfied shall
be based on both (x) an analysis of the enterprise value of the related Obligor
by the Servicer or an appraisal or a valuation (which may be an internal
appraisal or valuation performed by the Servicer) performed on or about the date
of acquisition by the Borrower or of the most recent restructuring of such
Collateral Loan, and (y) the Servicer’s judgment at the time such Collateral
Loan is acquired by the Borrower.

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, each Lender, the Servicer (to the extent the Servicer has not been
removed), BNYM, in its capacity as securities intermediary under the Account
Control Agreement, and, if applicable, the Replacement Servicer.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.

“Securitisation Regulation” means Regulation (EU) 2017/2042 of 12 December 2017.

 

44



--------------------------------------------------------------------------------

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

“Senior Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Senior Leverage Ratio”, “Senior Net
Leverage Ratio”, “First Lien Leverage Ratio”, “First Lien Net Leverage Ratio” or
any comparable term relating to first lien senior secured (or such applicable
lien or applicable level within the capital structure) indebtedness defined in
the Related Documents for such Loan, and in any case that “Senior Leverage
Ratio”, “Senior Net Leverage Ratio”, “First Lien Leverage Ratio”, “First Lien
Net Leverage Ratio” or such comparable term is not defined in such Related
Documents, the ratio of (a) first lien senior secured (or such applicable lien
or applicable level within the capital structure) indebtedness minus
Unrestricted Cash to (b) EBITDA as calculated by the Servicer in good faith
using information from and calculations consistent with the relevant financial
models, pro forma financial statements, compliance statements and financial
reporting packages provided by the relevant Obligor as per the requirements of
the Related Documents.

“Servicer” means PPIA, in its capacity as servicer hereunder and any successor
thereto in accordance herewith.

“Servicer Removal Event” means any one of the following events:

(a) any failure by the Servicer to deposit or credit, or to deliver for deposit,
in the Covered Accounts any amount required hereunder to be so deposited
credited or delivered by it, or to make any distributions therefrom required by
it, in each case on or before the date occurring three (3) Business Days after
the date such deposit or distribution is required to be made by the Servicer;

(b) any failure by the Servicer to deliver any statement or report required to
be delivered by the Servicer pursuant to Section 5.02(d) and Section 8.06 on
before the date occurring five (5) Business Days after the date such statement
or report is required to be delivered by the Servicer; provided that, the
subsequent delivery of any such statement or report shall be deemed to cure the
breach of this clause (b) unless (i) the Administrative Agent has delivered
written notice to the Servicer of its intent to remove the Servicer pursuant to
and in accordance with Section 11.01(b) or (ii) such breach had a Material
Adverse Effect on the Administrative Agent or any Lender;

(c) except as set forth in clauses (a) and (b) above, the Servicer breaches in
any material respect any covenant or agreement applicable to it under this
Agreement or any other Facility Document to which it is a party (it being
understood that failure to meet any Coverage Test, Concentration Limitation or
Collateral Quality Test is not a breach under this subclause (b)), and, if
capable of being cured, is not cured within 30 days of the earlier of (i) a
Responsible Officer of the Servicer acquiring actual knowledge of such breach or
(ii) its receiving written notice from either Agent of such breach;

(d) the failure of any representation, warranty, or certification made or
delivered by the Servicer in or pursuant to this Agreement or any other Facility
Document to be correct when made which failure constitutes a Material Adverse
Effect and, if capable of being cured, is not

 

45



--------------------------------------------------------------------------------

cured within 30 days of the earlier of (i) a Responsible Officer of the Servicer
acquiring actual knowledge of such breach or (ii) its receiving written notice
from either Agent of such failure;

(e) the occurrence and continuation of an Event of Default;

(f) the rendering of one or more final judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of the Dollar Equivalent of $1,000,000, with
respect to Servicer (in each case, net of amounts covered by third party
insurance), and Servicer shall not have either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of same to be stayed during the pendency of the appeal, in each
case, within sixty (60) days from the date of entry thereof;

(g) (i) the failure of Servicer to make any payment when due (after giving
effect to any related grace period set forth in the related agreements) under
one or more agreements for borrowed money to which it is a party in an aggregate
amount in excess of the Dollar Equivalent of $1,000,000, if the effect of such
failure has resulted in the acceleration of such debt or (ii) Servicer shall
have made payments to settle any litigation, claim or dispute totaling more
than, in the aggregate, the Dollar Equivalent of $1,000,000;

(h) a Change of Control occurs;

(i) an Insolvency Event relating to the Servicer occurs;

(j) any action shall be taken by the Servicer, or any of its senior executive
officers involved in the management of any of the Collateral Loans, that
constitutes fraud or a criminal offense in the performance of the Servicer’s
obligations under this Agreement or any other Facility Document applicable to
it;

(k) the Servicer shall be indicted for a criminal offense under the laws of the
United States or a state thereof or the laws of any other jurisdiction in which
it conducts business, materially related to the Servicer’s asset management
business; or

(l) any of the Servicer’s senior executive officers having responsibility for
the management or administration of the Collateral Loans or the performance by
the Servicer of its obligations under this Agreement or any other Facility
Document applicable to the Servicer shall be convicted of a criminal offense
under the laws of the United States or a state thereof or the laws of any other
jurisdiction in which the Servicer conducts business, materially related to the
Servicer’s asset management business.

“Servicer Removal Notice” shall have the meaning assigned to such term in
Section 11.01(b).

“Servicing Standard” has the meaning assigned to such term in Section 11.02(d).

 

46



--------------------------------------------------------------------------------

“Solvent” means, as to any Person, such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.

“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.05(a) and that is available to the Collateral Agent,
specified by the Servicer to the Collateral Agent (with a copy to the
Administrative Agent) on or prior to the initial Borrowing Date; provided that,
so long as no Event of Default shall have occurred and then be continuing, at
any time with not less than five Business Days’ notice to the Collateral Agent
(with a copy to the Administrative Agent) the Servicer may (and, if the then
Specified Eligible Investment is no longer available to the Collateral Agent,
shall) designate another Eligible Investment that meets the requirements of
Section 8.05(a) and that is available to the Collateral Agent to be the
Specified Eligible Investment for purposes hereof. After the occurrence and
continuation of an Event of Default, a Specified Eligible Investment shall mean
an Eligible Investment meeting the requirements of Section 8.05(a) and which has
been selected by the Administrative Agent and specified to the Collateral Agent.

“Structured Finance Obligation” means any debt obligation owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that loans to financial service companies, factoring
businesses, health care providers and other genuine operating businesses do not
constitute Structured Finance Obligations.

“Structuring Fee” has the meaning assigned to such term in the Administrative
Agent Fee Letter.

“Synthetic Security” means a security or swap transaction (excluding, for
purposes of this Agreement, a participation interest) that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any taxing
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Total Leverage Ratio”, “Total Net Leverage
Ratio” or any comparable term relating to total indebtedness defined in the
Related Documents for such Collateral Loan, and in any case that “Total Leverage
Ratio”, “Total Net Leverage Ratio” or such comparable term is not defined in
such Related Documents, the ratio of (a) total indebtedness minus Unrestricted
Cash to (b) EBITDA as calculated by the Servicer in good faith using information
from and calculations consistent with the relevant financial models, pro forma
financial statements, compliance statements and financial reporting packages
provided by the relevant Obligor as per the requirements of the Related
Documents.

“Trade Date” has the meaning assigned to such term in Section 1.04(m).

 

47



--------------------------------------------------------------------------------

“Transaction” has the meaning specified in Section 13.22.

“Trust Account” has the meaning assigned to such term in Section 8.02.

“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the Related Documents for each Collateral Loan,
and in any case that “Unrestricted Cash” or such comparable term is not defined
in such Related Documents, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Related
Documents).

“Unused Fees” has the meaning assigned to such term in the Lender Fee Letter.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.03(g)(iii).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Loans included in the Aggregate Net
Collateral Balance, the sum for all such Eligible Collateral Loans of (a) the
product of (i) the Advance Rate for such Eligible Collateral Loan and (ii) such
Eligible Collateral Loan’s contribution to the Aggregate Net Collateral Balance
and divided by (b) the Aggregate Net Collateral Balance.

“Weighted Average Coupon” means, as of any date, an amount equal to the number,
expressed as a percentage, obtained by:

(a) summing the products of (i) the stated interest coupon on each Fixed Rate
Loan multiplied by (ii) the Principal Balance of such Fixed Rate Loan; and

(b) dividing such sum by the Aggregate Principal Balance of all Fixed Rate Loans
as of such date.

 

48



--------------------------------------------------------------------------------

“Weighted Average Floating Spread” means, as of any date, the number obtained by
dividing:

(a) the Aggregate Funded Spread (with respect to all Floating Rate Loans), by

(b) the Aggregate Principal Balance of all Floating Rate Loans as of such date.

“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Collateral Loans, the number of years following such date obtained
by:

(a) summing the products of (i) the Average Life at such time of each Eligible
Collateral Loan multiplied by (ii) the Principal Balance of such Collateral
Loan; and

(b) dividing such sum by the sum of the Aggregate Principal Balance of all
Eligible Collateral Loans as of such date.

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Eligible Collateral Loan, the quotient
obtained by dividing (i) the sum of the products of (A) the number of years
(rounded to the nearest one hundredth thereof) from such date of determination
to the respective dates of each successive Scheduled Distribution of principal
of such Collateral Loan and (B) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Loan.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
Obligor, which current assets subject to such security interest do not
constitute a material portion of the Obligor’s total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related Obligor).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time in relation to any Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described as such in
relation to that Bail-in Legislation in the EU Bail-In Legislation Schedule.

“Zero Coupon Obligation” means a Collateral Loan that does not provide for
periodic payments of interest in Cash or that pays interest only at its stated
maturity.

Section 1.02. Rules of Construction

For all purposes of this Agreement and the other Facility Documents, except as
otherwise expressly provided or unless the context otherwise requires,
(a) singular words shall connote the

 

49



--------------------------------------------------------------------------------

plural as well as the singular and vice versa (except as indicated), as may be
appropriate, (b) the words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Facility Document refer to such Facility Document as
a whole and not to any particular article, schedule, section, paragraph, clause,
exhibit or other subdivision thereof, (c) the headings, subheadings and table of
contents set forth in any Facility Document are solely for convenience of
reference and shall not constitute a part of such Facility Document nor shall
they affect the meaning, construction or effect of any provision hereof,
(d) references in any Facility Document to “include” or “including” shall mean
include or including, as applicable, without limiting the generality of any
description preceding such term, and for purposes hereof the rule of ejusdem
generis shall not be applicable to limit a general statement, followed by or
referable to an enumeration of specific matters, to matters similar to those
specifically mentioned, (e) any definition of or reference to any Facility
Document, agreement, instrument or other document shall be construed as
referring to such Facility Document, instrument or other document as from time
to time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or any other Facility Document), (f) any reference in any Facility
Document, including the introduction and recitals to such Facility Document, to
any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions set forth herein or in any other applicable
agreement), (g) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified, supplemented or replaced from time
to time and (h) any Event of Default shall be continuing until expressly waived
in writing by the requisite Lenders.

Section 1.03. Computation of Time Periods

Unless otherwise stated in the applicable Facility Document, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including”, the word “through” means “to and including”
and the words “to” and “until” both mean “to but excluding”. Periods of days
referred to in any Facility Document shall be counted in calendar days unless
Business Days are expressly prescribed. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day.

Section 1.04. Collateral Value Calculation Procedures

In connection with all calculations required to be made pursuant to this
Agreement with respect to Scheduled Distributions on any Collateral Loan, or any
payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Collateral Loans, and with respect to the income
that can be earned on Scheduled Distributions on such Collateral Loans and on
any other amounts that may be received for deposit in the Collection Account,
the provisions set forth in this Section 1.04 shall be applied. The provisions
of this Section 1.04 shall be applicable to any determination or calculation
that is covered by this Section 1.04, whether or not reference is specifically
made to Section 1.04, unless some other method of calculation or determination
is expressly specified in the particular provision.

(a) All calculations with respect to Scheduled Distributions on any Collateral
Loan shall be made on the basis of information as to the terms of each such
Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf

 

50



--------------------------------------------------------------------------------

of the Obligor of such Collateral Loan and, to the extent they are not
manifestly in error, such information or reports may be conclusively relied upon
in making such calculations.

(b) For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include
(i) scheduled interest and principal payments on Defaulted Collateral Loans and
Ineligible Collateral Loans unless or until such payments are actually made and
(ii) ticking fees and other similar fees in respect of Collateral Loans, unless
or until such fees are actually paid.

(c) For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loan (other than a Defaulted Collateral
Loan or an Ineligible Collateral Loan, which, except as otherwise provided
herein, shall be assumed to have Scheduled Distributions of zero) shall be the
total amount of (i) payments and collections to be received during such
Collection Period in respect of such Collateral Loan, (ii) proceeds of the sale
of such Collateral Loan received and, in the case of sales which have not yet
settled, to be received during such Collection Period that are not reinvested in
additional Collateral Loans or retained in a Collection Account for subsequent
reinvestment pursuant to Article X, which proceeds, if received as scheduled,
will be available in a Collection Account and available for distribution at the
end of such Collection Period and (iii) amounts referred to in clause (i) or
(ii) above that were received in prior Collection Periods but were not disbursed
on a previous Payment Date or retained in a Collection Account for subsequent
reinvestment pursuant to Article X.

(d) Each Scheduled Distribution receivable with respect to a Collateral Loan
shall be assumed to be received on the applicable Due Date.

(e) References in the Priority of Payments to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments, that precede (in priority of payment)
or include the clause in which such calculation is made.

(f) For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Ineligible Collateral Loans will be treated as having a Principal Balance equal
to zero.

(g) Determinations of the Collateral Loans, or portions thereof, that constitute
Excess Concentration Amounts will be determined in the way that produces the
highest Borrowing Base at the time of determination, it being understood that a
Collateral Loan (or portion thereof) that falls into more than one category of
Collateral Loans will be deemed, solely for purposes of such determinations, to
fall only into the category that produces the highest such Borrowing Base at
such time (without duplication).

(h) Ineligible Collateral Loans will not be included in the calculation of the
Collateral Quality Tests.

(i) For purposes of determining the Minimum Weighted Average Spread Test and the
Minimum Weighted Average Coupon Test (and related computations of stated
interest coupons and Aggregate Funded Spread), capitalized or deferred interest
(and any other interest that is not paid in cash) will be excluded.

 

51



--------------------------------------------------------------------------------

(j) References in this Agreement to the Borrower’s “purchase” or “acquisition”
of a Collateral Loan include references to the Borrower’s acquisition of such
Collateral Loan by way of a sale and/or contribution from the Equityholder and
the Borrower’s making or origination of such Collateral Loan. Portions of the
same Collateral Loan acquired by the Borrower on different dates (whether
through purchase, receipt by contribution or the making or origination thereof)
will, for purposes of determining the purchase price of such Collateral Loan, be
treated as separate purchases on separate dates (and not a weighted average
purchase price for any particular Collateral Loan).

(k) For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.01%.

(l) Unless otherwise expressly provided for herein, all monetary calculations
under this Agreement shall be the Dollar Equivalent of such amount, as
applicable.

(m) For purposes of the definitions of “Aggregate Adjusted Collateral Balance”
and “Borrowing Base” and for calculating compliance with any test under this
Agreement in connection with the acquisition or disposition of a Collateral Loan
or Eligible Investment, the trade date (the “Trade Date”) (and not the
settlement date) with respect to any such Collateral Loan or Eligible Investment
under consideration for acquisition or disposition shall be used to determine
whether such acquisition or disposition is permitted hereunder.

ARTICLE II

ADVANCES

Section 2.01. Revolving Credit Facility

On the terms and subject to the conditions hereinafter set forth, including
Article III, each Lender severally agrees to make Advances under this
uncommitted facility from time to time in Available Currencies on any Business
Day during the Reinvestment Period, on a pro rata basis in each case in an
aggregate principal amount at any one time outstanding (calculated as the Dollar
Equivalent of such aggregate principal amount) up to but not exceeding such
Lender’s Allocated Facility Amount and, as to all Lenders, in an aggregate
principal amount that satisfies the Maximum Advance Rate Test; provided that,
after making any such Advance, the Dollar Equivalent of the aggregate principal
amount of all Advances denominated in an Available Currency other than Dollars
shall not exceed the Non-Dollar Sublimit.

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 (each, a “Borrowing”) and prepay Advances under Section 2.06.

Notwithstanding anything in this Agreement to the contrary, the parties hereto
acknowledge that this is an uncommitted facility and there is no express or
implied commitment on the part of the Administrative Agent or any Lender to
provide any Advance except that, in the case of Collateral Loans approved by
means of an Approval Request, the Lender(s) shall have committed to fund the
related Advance(s) (up to the amount(s) specified in the related Approval
Request) provided that the related conditions precedent set forth in Article III
are satisfied.

 

52



--------------------------------------------------------------------------------

Section 2.02. Administrative Agent Approval Process for Purchases of Collateral
Loans. The Servicer, on behalf of the Borrower, shall provide to the
Administrative Agent (with a copy to the Borrower) a notice by electronic mail
that contains the information listed in Exhibit G with respect to each
Collateral Loan proposed to be purchased by the Borrower (which information
shall include the amount of the Advance to be requested in order to settle the
related purchase) with, if applicable, funds held in the Trust Account or the
proceeds of an Advance or Principal Proceeds pursuant to Section 10.02 (together
with any attachments required in connection therewith, an “Approval Request”),
together with copies of any Related Documents in the possession of, or
reasonably available to, the Servicer related to such Collateral Loan requested
by the Administrative Agent. If the Administrative Agent receives an Approval
Request by 11:00 a.m. New York City time on any Business Day, the Administrative
Agent shall notify the Servicer and the Borrower in writing (including via
electronic mail) whether it has approved or rejected such Approval Request by
3:00 p.m. on the second Business Day thereafter (it being understood, for the
avoidance of doubt, that any Approval Request received by the Administrative
Agent after 11:00 a.m. on any Business Day shall be deemed to have been received
on the following Business Day); provided that if the Administrative Agent does
not notify the Servicer and the Borrower whether it has approved or rejected
such Approval Request by 3:00 p.m. on the second Business Day after receipt,
such Approval Request shall be deemed to be rejected. No later than 4:30 p.m. on
the same Business Day that the Servicer and Borrower receive an approved
Approval Request from the Administrative Agent (or reconfirmation of an approved
Approval Request in accordance with the proviso to this sentence), the Servicer,
on behalf of the Borrower, shall provide by electronic mail to the
Administrative Agent (with a copy to the Borrower, the Custodian and the
Collateral Agent) a copy of the Portfolio Asset Buy Confirmation; provided that,
if the Servicer on behalf of the Borrower (x) does not enter into a commitment
to purchase a Collateral Loan on the same Business Day as the approval of the
related Approval Request is first received from the Administrative Agent and
(y) still wishes to purchase such Collateral Loan, the Servicer, by 11:00 a.m.
on the next Business Day, shall request the Administrative Agent to reconfirm to
the Servicer and the Borrower that the related approved Approval Request shall
remain valid until 4:30 p.m. New York City time on such Business Day; provided,
further, that, with respect to any Approval Request obtained for a primary
commitment where the Borrower does not enter into a commitment to purchase the
related Collateral Loan on the same Business Day as such approval was first
received, no such reconfirmation shall be required so long as the Servicer
provides notice to the Administrative Agent of the allocation made to the
Borrower under such primary commitment on the day such allocation is known to
either the Borrower or the Servicer. Notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall have the right, acting in its
sole and absolute discretion, to (A) approve or reject any Approval Request
and/or (B) request additional information reasonably available to the Borrower
regarding any proposed Collateral Loan.

Section 2.03. Making of the Advances

(a) (i) If the Borrower desires to make a Borrowing under this Agreement to
purchase a Collateral Loan for which the Approval Request has been approved by
the Administrative Agent it shall give the Collateral Agent and the
Administrative Agent (with a copy to each Lender) a written notice (each, a
“Notice of Borrowing”) for such Borrowing (which notice shall be irrevocable and
effective upon receipt) not later than 2:00 p.m. at least (i) two (2) Business
Days prior to the day of the requested Borrowing or (ii) solely in the case of
each initial Advance

 

53



--------------------------------------------------------------------------------

in an Available Currency other than Dollars, two (2) weeks (or such longer
period agreed to by the Borrower and the Servicer that shall not to be more than
six (6) weeks) prior to the date of the requested Borrowing.

Each Notice of Borrowing shall be substantially in the form of Exhibit B, dated
the date the request for the related Borrowing is being made, signed by a
Responsible Officer of the Borrower or the Servicer, as applicable, shall attach
a Borrowing Base Calculation Statement (which Borrowing Base Calculation
Statement shall give pro forma effect to any Collateral Loans being acquired
with the proceeds of such Borrowing on such date or the following Business Day),
and shall otherwise be appropriately completed. The proposed Borrowing Date
specified in each Notice of Borrowing shall be a Business Day falling on or
prior to the Conversion Date, the currency of the Borrowing requested shall be
an Available Currency and the amount of the Borrowing requested in such Notice
of Borrowing (the “Requested Amount”) shall be equal to at least the Dollar
Equivalent of $500,000 or an integral multiple of the Dollar Equivalent $100,000
in excess thereof (or, if less, the remaining unfunded Allocated Facility
Amounts hereunder).

(b) Each Lender shall, not later than 12:00 p.m. on each Borrowing Date in
respect of Advances, make its Percentage of the applicable Requested Amount
available to the Borrower by disbursing such funds in the applicable Available
Currency to the applicable Principal Collection Subaccount (or in accordance
with the wire instructions delivered in connection with the Notice of
Borrowing).

Section 2.04. Evidence of Indebtedness

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to it and resulting from
the Advances made by such Lender to the Borrower, from time to time, including
the amounts and currencies of principal and interest thereon and paid to it,
from time to time hereunder; provided that the failure of any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Advances in accordance with the terms of this
Agreement.

(b) Any Lender may request that its Advances to the Borrower be evidenced by a
Note. In such event, the Borrower shall promptly prepare, execute and deliver to
such Lender a Note payable to such Lender and otherwise appropriately completed
and the Administrative Agent shall record such issuance and delivery in the
Register. Thereafter, to the extent reflected in the Register, the Advances of
such Lender evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 13.06(a)) be represented by
a Note payable to such Lender (or registered assigns pursuant to
Section 13.06(a)), except to the extent that such Lender (or assignee)
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in clause (a) of this
Section 2.04.

 

54



--------------------------------------------------------------------------------

Section 2.05. Payment of Principal and Interest

The Borrower shall pay principal and Interest on the Advances as follows:

(a) 100% of the outstanding principal amount of each Advance, together with all
accrued and unpaid Interest thereon, shall be payable on the Final Maturity
Date.

(b) Interest shall accrue on the unpaid principal amount of each Advance from
the date of such Advance until such principal amount is paid in full. The
Administrative Agent shall determine the unpaid Interest and Unused Fees payable
thereto prior to each Payment Date using the Interest Rate for each Advance for
each day during the related Payment Date Interest Period to be paid by the
Borrower on each Payment Date for the related Payment Date Interest Period and
shall advise each Lender, the Collateral Agent and the Servicer thereof and
shall send a consolidated invoice of all such Interest and Unused Fees to the
Borrower on the third (3rd) Business Day prior to such Payment Date.

(c) Accrued Interest shall be payable in arrears (i) on each Payment Date, and
(ii) in connection with any prepayment of the Advances pursuant to
Section 2.06(a); provided that (x) with respect to any prepayment in full of the
Advances outstanding, accrued Interest on such amount through the date of
prepayment may be payable on such date or as otherwise agreed to between the
Lenders and the Borrower and (y) with respect to any partial prepayment of the
Advances outstanding, accrued Interest on such amount through the date of
prepayment shall be payable on the Payment Date following such prepayment (or on
such date of prepayment if requested by the Administrative Agent).

(d) The obligation of the Borrower to pay the Obligations, including the
obligation of the Borrower to pay the Lenders the outstanding principal amount
of the Advances and accrued interest thereon, shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms hereof
(including Section 2.15), under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or any other
Person may have or have had against any Secured Party or any other Person.

Section 2.06. Prepayment of Advances

(a) Optional Prepayments. The Borrower may, from time to time on any Business
Day, voluntarily prepay Advances in whole or in part, without penalty or
premium; provided that the Borrower shall have delivered to the Collateral
Agent, the Lenders and the Administrative Agent written notice of such
prepayment (such notice, a “Notice of Prepayment”) in the form of Exhibit C not
later than 2:00 p.m. two (2) Business Days prior to the date of such prepayment
(provided that same day notice may be given to cure any non-compliance with the
Maximum Advance Rate Test). Each such Notice of Prepayment shall be irrevocable
and effective upon receipt and shall be dated the date such notice is being
given, signed by a Responsible Officer of the Borrower and otherwise
appropriately completed. Each prepayment of any Advance by the Borrower pursuant
to this Section 2.06(a) shall in each case be in a principal amount of at least
the Dollar Equivalent of $500,000 (other than a prepayment made in order to cure
any non-compliance with the Maximum Advance Rate Test) or, if less, the entire
outstanding principal amount of the Advances of the Borrower. If a Notice of
Prepayment is given by the Borrower,

 

55



--------------------------------------------------------------------------------

the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments. The Borrower shall prepay the Advances on each
Payment Date in the manner and to the extent provided in the Priority of
Payments.

(c) Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.06 shall be subject to Sections 2.05(c) and 2.11 and applied to the
Advances in accordance with the Lenders’ respective Percentages.

Section 2.07. Changes of Allocated Facility Amounts

(a) Automatic Reduction and Termination. The Allocated Facility Amounts of all
Lenders shall be automatically reduced to zero at 5:00 p.m. on the Conversion
Date.

(b) Optional Reductions. Prior to the Conversion Date, the Borrower shall have
the right to reduce the Maximum Facility Amount in part or terminate the
Reinvestment Period and reduce the Maximum Facility Amount in full, at any time
or from time to time concurrently with the payment of any applicable Facility
Reduction Fee payable in connection therewith upon not less than three
(3) Business Days’ prior notice to the Collateral Agent, the Lenders and the
Administrative Agent of each such termination or partial reduction, which notice
shall specify the effective date of such termination or partial reduction and
the amount of any such partial reduction; provided that (i) the amount of any
such reduction of the Maximum Facility Amount shall be equal to at least the
Dollar Equivalent of $500,000 or an integral multiple of the Dollar Equivalent
of $100,000 in excess thereof or, if less, the remaining unused portion thereof,
and (ii) no such reduction or termination will (when taken together with any
concurrent prepayment of the Advances pursuant to Section 2.06(a)) reduce the
Maximum Facility Amount below the sum of the Dollar Equivalent of the aggregate
principal amount of Advances outstanding at such time. Such notice of
termination or partial reduction shall be irrevocable and effective only upon
receipt and shall be applied pro rata to reduce the respective Allocated
Facility Amounts of each Lender. Except as otherwise set forth herein, upon the
occurrence of the Collection Date (including the occurrence of the Collection
Date following the termination of Reinvestment Period and the reduction of the
Allocated Facility Amounts to zero by the Borrower pursuant to this clause
(b) and the prepayment of all Obligations in accordance with Section 2.06(a)),
this Agreement shall terminate automatically.

(c) Effect of Termination or Reduction. The Allocated Facility Amounts of the
Lenders once reduced and the Reinvestment Period once terminated may not be
reinstated. Each reduction of the Maximum Facility Amount pursuant to this
Section 2.07 shall be applied ratably among the Lenders in accordance with their
respective Allocated Facility Amounts.

Section 2.08. Maximum Lawful Rate

It is the intention of the parties hereto that the interest on the Advances
shall not exceed the maximum rate permissible under Applicable Law. Accordingly,
anything herein or in any Note to the contrary notwithstanding, in the event any
interest is charged to, collected from or received from or on behalf of the
Borrower by the Lenders pursuant hereto or thereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be

 

56



--------------------------------------------------------------------------------

applied first to the payment of amounts then due and owing by the Borrower to
the Secured Parties under this Agreement (other than in respect of principal of
and interest on the Advances) and then to the reduction of the outstanding
principal amount of the Advances of the Borrower.

Section 2.09. Several Obligations

The failure of any Lender to make any Advance to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its pro rata portion of such Advance on such date. Neither Agent shall be
responsible for the failure of any Lender to make any Advance, and no Lender
shall be responsible for the failure of any other Lender to make an Advance
required to be made by such other Lender.

Section 2.10. Increased Costs

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Affected Person (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate);

(ii) subject any Affected Person to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Affected Person or the London interbank market any other
condition, cost or expense (other than Taxes), affecting this Agreement or
Advances made by such Affected Person by reference to the LIBOR Rate or any
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of making, continuing, converting into or maintaining any
Advance made by reference to the LIBOR Rate (or of maintaining its obligation to
make any such Advance) or to reduce the amount of any sum received or receivable
by such Affected Person hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Affected Person for such additional costs incurred or
reduction suffered as specified in a certificate delivered to the Borrower
pursuant to clause (c) of this Section 2.10.

(b) Capital and Liquidity Requirements. If any Affected Person determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Affected Person’s capital or
on the capital of such Affected Person’s holding company, if any, as a
consequence of this Agreement or the Advances made by such Affected Person to a
level below that which such Affected Person or such Affected Person’s holding
company could have achieved but for such Change in Law (taking into
consideration such Affected Person’s policies and the policies of such Affected
Person’s holding

 

57



--------------------------------------------------------------------------------

company with respect to capital adequacy and liquidity coverage), by an amount
deemed to be material by such Affected Person, then within ten (10) Business
Days of demand the Borrower will pay to such Affected Person in Dollars, such
additional amount or amounts as will compensate such Affected Person or such
Affected Person’s holding company for any such reduction suffered or charge
imposed; provided that the amounts payable under this Section 2.10(b) shall be
without duplication of amounts payable under Section 13.03 and shall not include
any Excluded Taxes.

(c) Certificates from Lenders. A certificate of an Affected Person setting forth
in reasonable detail the basis for such demand and the amount or amounts, in
Dollars, necessary to compensate such Affected Person or its holding company as
specified in clause (a) or (b) of this Section 2.10 shall be promptly delivered
to the Borrower and shall be conclusive absent manifest error; provided that
such Affected Person charges such increased costs to borrowers that are
substantially similar to the Borrower in financing transactions materially
similar to the financing transaction set forth in this Agreement. The Borrower
shall pay such amount shown as due on any such certificate on the next Payment
Date after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 2.10 shall not constitute a waiver
of such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 2.10 for any costs, reductions, penalties or interest incurred more than
nine months prior to the date that such Affected Person notifies the Borrower of
the Change in Law giving rise to any increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to clauses
(a) or (b) of this Section 2.10, such Lender will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate a different lending office if such designation would reduce or
obviate the obligations of the Borrower to make future payments of such
additional amounts; provided that such designation is made on such terms that
such Lender and its lending office suffer no unreimbursed cost or material legal
or regulatory disadvantage (as reasonably determined by such Lender), with the
object of avoiding future consequence of the event giving rise to the operation
of any such provision.

Section 2.11. Compensation; Breakage Payments

The Borrower agrees to compensate each Affected Person from time to time, on the
Payment Dates (or on the applicable date of prepayment) following such Affected
Person’s written request (which request shall set forth the basis for requesting
such amounts) in accordance with the Priority of Payments, for all reasonable
losses, expenses and liabilities (including any interest paid by such Affected
Person to lenders of funds borrowed to make or carry an Advance bearing interest
that was computed by reference to the LIBOR Rate and any loss sustained by such
Affected Person in connection with the re-employment of such funds but excluding
loss of anticipated profits), which such Affected Person may sustain: (i) if for
any

 

58



--------------------------------------------------------------------------------

reason (including any failure of a condition precedent set forth in Article III
but excluding a default by the applicable Lender) a Borrowing of any Advance
bearing interest that was computed by reference to the LIBOR Rate by the
Borrower does not occur on the Borrowing Date specified therefor in the
applicable Notice of Borrowing delivered by the Borrower, and (ii) if any
payment or prepayment of any Advance is not made on a Payment Date. A
certificate as to any amounts payable pursuant to this Section 2.11 submitted to
the Borrower by any Lender (with a copy to the Agents, and accompanied by a
reasonably detailed calculation of such amounts and a description of the basis
for requesting such amounts) shall be conclusive in the absence of manifest
error.

Section 2.12. Illegality; Inability to Determine Rates

(a) Notwithstanding any other provision in this Agreement, in the event of a
Eurodollar Disruption Event, then the affected Lender shall promptly notify the
Agents and the Borrower thereof, and such Lender’s obligation to make or
maintain Advances hereunder based on the Adjusted Eurodollar Rate shall be
suspended until such time as such Lender may again make and maintain Advances
based on the Adjusted Eurodollar Rate.

(b) Upon the occurrence of any event giving rise to a Lender’s suspending its
obligation to make or maintain Advances based on the Adjusted Eurodollar Rate
pursuant to Section 2.12(a), such Lender will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office if such designation would enable such
Lender to again make and maintain Advances based on the Adjusted Eurodollar
Rate; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.

(c) If, prior to the first day of any Interest Accrual Period or prior to the
date of any Advance, as applicable, either (i) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for the applicable Advances, or (ii) the Required
Lenders determine and notify the Administrative Agent that the Adjusted
Eurodollar Rate with respect to such Advances does not adequately and fairly
reflect the cost to such Lenders of funding such Advances, the Administrative
Agent will promptly so notify the Borrower, the Collateral Agent and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Advances
based on the Adjusted Eurodollar Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.

Section 2.13. Rescission or Return of Payment

The Borrower agrees that, if at any time (including after the occurrence of the
Final Maturity Date) all or any part of any payment theretofore made by it to
any Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned,

 

59



--------------------------------------------------------------------------------

be deemed to have continued in existence and this Agreement and any other
applicable Facility Document shall continue to be effective or be reinstated, as
the case may be, as to such obligations, all as though such payment had not been
made.

Section 2.14. Post-Default Interest

The Borrower shall pay interest on all Obligations (other than principal and
interest on the Advances, where the default rate is reflected in the Applicable
Margin) that are not paid when due for the period from the due date thereof
until the date the same is paid in full at the Post-Default Rate. Interest
payable at the Post-Default Rate shall be payable on each Payment Date in
accordance with the Priority of Payments.

Section 2.15. Payments Generally

(a) All amounts owing and payable to any Secured Party, any Affected Person or
any Indemnified Party, in respect of the Advances and other Obligations,
including the principal thereof, interest, fees, indemnities, expenses or other
amounts payable under this Agreement or any other Facility Document, shall be
paid by the Borrower to the applicable recipient in (x) the case of principal
of, and Interest on, an Advance, in the Available Currency of such Advance, and
(y) in the case of all other amounts, Dollars, in each case, in immediately
available funds in accordance with the Priority of Payments, and all without
counterclaim, setoff, deduction, defense, abatement, suspension or deferment.
Each of the Lenders and the Equityholder shall provide wire instructions (and
any other information reasonably requested in order to effect any payment
hereunder) to the Borrower and the Collateral Agent. All payments made by the
Collateral Agent pursuant to a Payment Date Report on any Payment Date shall be
wired by the Collateral Agent by 2:00 p.m. on such Payment Date. Prepayments to
be made pursuant to Section 2.06 for which the Collateral Agent has received a
Notice of Prepayment two (2) Business Days prior to the scheduled date of
prepayment shall be wired by the Collateral Agent by 2:00 p.m. on such date (in
the case of payments in Dollars) and 10:00 a.m. (in the case of payments in an
Available Currency (other than Dollars)). All other payments by the Borrower
must be received by the Collateral Agent on or prior to 3:00 p.m. on a Business
Day (the Collateral Agent shall then wire such funds to the Lenders by 5:00 p.m.
on such Business Day); provided that, payments received by the Collateral Agent
after 3:00 p.m. or payments received by the Lenders after 5:00 p.m. on a
Business Day will be deemed to have been paid on the next following Business
Day. For the avoidance of doubt, for purposes of Section 6.01, amounts paid by
the Borrower shall be deemed received upon payment by the Borrower to the
Collateral Agent. At no time will the Collateral Agent have any duty (express or
implied) to fund (or front or advance) any amount owing by the Borrower
hereunder.

(b) Except as otherwise expressly provided herein, all computations of interest,
fees and other Obligations shall be made on the basis of a year of 360 days for
the actual number of days elapsed in computing interest on any Advance, the date
of the making of the Advance shall be included and the date of payment shall be
excluded; provided that, if an Advance is repaid on the same day on which it is
made, one day’s Interest shall be paid on such Advance. All computations made by
the Collateral Agent or the Administrative Agent under this Agreement or any
other Facility Document shall be conclusive absent manifest error.

 

60



--------------------------------------------------------------------------------

Section 2.16. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.01(c).

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Event of Default or Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held as cash
collateral for future funding obligations of that Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
other Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default or Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.16 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Unused Fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).

(b) If the Administrative Agent determines in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash

 

61



--------------------------------------------------------------------------------

collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders in accordance with their relative
Allocated Facility Amounts, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.17. LIBOR Discontinuation.

(a) Notwithstanding anything to the contrary in this Agreement or any other
Facility Documents, if the Administrative Agent determines (which determination
shall be made by notice to the Borrower and shall be conclusive absent manifest
error), or the Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR Rate for
any requested Interest Accrual Period, including, without limitation, because
the Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(ii) the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR Rate or the Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated commercial loans being executed in the U.S. at the time, or
that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBOR Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have

 

62



--------------------------------------------------------------------------------

delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter (until a LIBOR Successor Rate has been determined in
accordance with Section 2.17(a)), (x) the obligation of the Lenders to make or
maintain Advances based on the Adjusted Eurodollar Rate shall be suspended (to
the extent of the affected Advances or Interest Accrual Periods), and (y) the
LIBOR Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may either (1) revoke any
pending request for a Borrowing of, conversion to or continuation of an Advance
based on the Adjusted Eurodollar Rate (to the extent of the affected Advances or
Interest Accrual Periods) or (2) elect to convert such request into a request
for a Borrowing of Advances based on (A) in the case of Advances denominated in
Dollars, the Base Rate (subject to the foregoing clause (y)) in the amount
specified therein and (B) in the case of Advances denominated in a currency
other than Dollars, the Cost of Funds Rate.

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Initial Advance

The obligation of each Lender to make its initial Advance hereunder shall be
subject to the conditions precedent that the Administrative Agent shall have
received on or before the Closing Date the following, each in form and substance
reasonably satisfactory to the Administrative Agent:

(a) each of the Facility Documents (other than the Collateral Agent Fee Letter
which shall be delivered directly to the Collateral Agent) duly executed and
delivered by the parties thereto, which shall each be in full force and effect;

(b) true and complete copies of the Constituent Documents of the Borrower, the
Equityholder and the Servicer as in effect on the Closing Date;

(c) a certificate of a Responsible Officer of the Borrower certifying (i) as to
its Constituent Documents, (ii) as to its resolutions or other action of its
directors approving this Agreement and the other Facility Documents to which it
is a party and the transactions contemplated hereby and thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the Closing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) that no
Default or Event of Default has occurred

 

63



--------------------------------------------------------------------------------

and is continuing, and (v) as to the incumbency and specimen signature of each
of its Responsible Officers authorized to execute the Facility Documents to
which it is a party;

(d) a recently dated certificate of good standing of the Borrower issued by the
Secretary of State of the State of Delaware;

(e) a certificate of a Responsible Officer of the Equityholder, in its capacity
as Equityholder, certifying, respectively, (i) as to its Constituent Documents,
(ii) as to its resolutions or other action of its board of directors or members
approving this Agreement and the other Facility Documents to which it is a party
and the transactions contemplated hereby and thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the Closing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) that no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party;

(f) a certificate of a Responsible Officer of the Servicer, in its capacity as
Servicer, certifying, respectively, (i) as to its Constituent Documents, (ii) as
to its resolutions or other action of its board of directors or members
approving this Agreement and the other Facility Documents to which it is a party
and the transactions contemplated hereby and thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the Closing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) that no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party;

(g) financing statements (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable) in proper form for filing on the Closing Date,
under the UCC with the Secretary of State of the State of Delaware and any other
applicable filing office in any applicable jurisdiction that the Administrative
Agent deems necessary or desirable in order to perfect the interests in the
Collateral contemplated by this Agreement;

(h) copies of proper financing statement amendments (or the equivalent thereof
in any applicable foreign jurisdiction, as applicable), if any, necessary to
release all security interests and other rights of any Person in the Collateral
previously granted by the Borrower, the Equityholder or any transferor;

(i) legal opinions (addressed to each of the Secured Parties) of counsel to the
Borrower, the Equityholder, the Servicer, the Collateral Agent and the
Custodian, covering such matters as the Administrative Agent and its counsel
shall reasonably request;

 

64



--------------------------------------------------------------------------------

(j) evidence reasonably satisfactory to it that all of the Covered Accounts
shall have been established, and the Account Control Agreement shall have been
executed and delivered by the Borrower, the Collateral Agent and the Custodian
and shall be in full force and effect;

(k) evidence that (i) all fees and expenses due and payable to each Lender on or
prior to the Closing Date have been received or will be received
contemporaneously with the initial Advance; (ii) the reasonable and documented
fees and expenses of Mayer Brown LLP, counsel to the Administrative Agent, in
connection with the transactions contemplated hereby (to the extent invoiced
prior the Closing Date); and (iii) all other reasonable and documented up-front
expenses and fees (including legal fees of outside counsel and any fees required
under the Collateral Agent Fee Letter) that are, in the case of clauses (ii) and
(iii), invoiced at least one Business Day prior to the Closing Date, shall have
been paid by the Borrower;

(l) if applicable, delivery of such Collateral (including any promissory note,
executed assignment agreements and word or pdf copies of the principal credit
agreement for each initial Collateral Loan, to the extent received by the
Borrower) in accordance with the Custodian Agreement and the definition of
“Delivered” shall have been effected;

(m) a certificate of a Responsible Officer of the Borrower, dated as of the
Closing Date, certifying to the effect that, in the case of each item of
Collateral pledged to the Collateral Agent, on the Closing Date and, in the case
of clauses (i) through (iii) below, immediately prior to the delivery thereof on
the Closing Date:

(i) the Borrower is the owner of such Collateral free and clear of any Liens
except for those which are being released on the Closing Date or Permitted
Liens;

(ii) the Borrower has not assigned, pledged or otherwise encumbered any interest
in such Collateral (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released) other than Permitted Liens or
interests granted pursuant to this Agreement; and

(iii) upon grant by the Borrower, the Collateral Agent has a first priority
perfected security interest in the Collateral, except Permitted Liens or as
permitted by this Agreement; and

(n) such other opinions, instruments, certificates and documents from the
Borrower as the Agents or any Lender shall have reasonably requested.

Section 3.02. Conditions Precedent to Each Borrowing

The obligation of each Lender to make each Advance to be made by it (including
the initial Advance) on each Borrowing Date shall be subject to the fulfillment
of the following conditions:

(a) the Administrative Agent shall have received a Notice of Borrowing with
respect to such Advance (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.03;

 

65



--------------------------------------------------------------------------------

(b) immediately after the making of such Advance on the applicable Borrowing
Date, each Coverage Test shall be satisfied and each Collateral Quality Test
shall be satisfied (or, if not satisfied, maintained or improved, in each case,
as demonstrated on the Borrowing Base Calculation Statement attached to such
Notice of Borrowing;

(c) each of the representations and warranties of the Borrower, the Servicer and
the Equityholder contained in the Facility Documents shall be true and correct
in all material respects as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date as if made on such date);

(d) no Default, Event of Default, Potential Servicer Removal Event or Servicer
Removal Event shall have occurred and be continuing at the time of the making of
such Advance or shall result upon the making of such Advance;

(e) the Reinvestment Period shall not have terminated;

(f) after giving effect to such Advance, the Dollar Equivalent of the aggregate
principal amount of all Advances denominated in an Available Currency other than
Dollars shall not exceed the Non-Dollar Sublimit;

(g) subject to Section 2.02, the Administrative Agent shall have approved of the
Approval Request for each Collateral Loan to be acquired with the proceeds of
such Advance and such approval has not expired or been rescinded; and

(h) after giving effect to such Advance, the aggregate outstanding principal
balance of all Advances shall not exceed the sum of:

(i) the Aggregate Net Collateral Balance, minus

(ii) the Minimum Equity Amount, plus

(iii) the Dollar Equivalent of the aggregate amounts on deposit in the Principal
Collection Subaccount constituting Principal Proceeds.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower

The Borrower represents and warrants to each of the Secured Parties on and as of
each Measurement Date, as follows:

(a) Due Organization. It is a limited liability company formed and validly
existing under the laws of the State of Delaware, with full power and authority
to own and operate its assets and properties, conduct the business in which it
is now engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

66



--------------------------------------------------------------------------------

(b) Due Qualification and Good Standing. It is in good standing in the State of
Delaware and it is duly qualified to do business and, to the extent applicable,
is in good standing in each other jurisdiction in which the nature of its
business, assets and properties, including the performance of its obligations
under this Agreement, the other Facility Documents to which it is a party and
its Constituent Documents, requires such qualification, except where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect.

(c) Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under, the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(d) Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the Borrowings
or the pledge of the Collateral hereunder, the consummation of the transactions
herein or therein contemplated, or compliance by it with the terms, conditions
and provisions hereof or thereof, will (i) conflict with, or result in a
material breach or violation of, or constitute a default under its Constituent
Documents or (ii) conflict with or contravene in any material respect, and with
respect to clause (B), result in the creation of a Lien (other than Permitted
Liens) under, (A) any Applicable Law, (B) any indenture, agreement or other
contractual restriction binding on or affecting it or any of its assets,
including any Related Document, or (C) any order, writ, judgment, award,
injunction or decree binding on or affecting it or any of its assets or
properties.

(e) Governmental Authorizations; Private Authorizations; Governmental Filings.
It has obtained, maintained and kept in full force and effect all material
Governmental Authorizations and material Private Authorizations which are
necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and delivery by it of the
Facility Documents to which it is a party, the Borrowings under this Agreement,
the pledge of the Collateral under this Agreement and the performance by it of
its obligations under this Agreement and the other Facility Documents to which
it is a party.

(f) Compliance with Agreements, Laws, Etc. It has duly observed and complied in
all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(g) Location. Its office in which it maintains its limited liability company
books and records is located at the addresses set forth on Schedule 5. The
jurisdiction of its registered office and jurisdiction of organization is the
jurisdiction referred to in Section 4.01(a).

 

67



--------------------------------------------------------------------------------

(h) Investment Company Act. Assuming compliance by each of the Lenders and any
participant with Section 13.06, neither it nor the pool of Collateral is
required to register as an “investment company” under the Investment Company
Act.

(i) ERISA. Neither it nor any member of the ERISA Group has, or during the past
five years had, any liability or obligation with respect to any Plan or
Multiemployer Plan.

(j) Taxes. It has filed all U.S. federal income tax returns and all other tax
returns which are required to be filed by it, if any, and has paid all U.S.
federal income taxes and all other taxes shown to be due and payable on such
returns, if any, or pursuant to any assessment received by any such Person other
than any such taxes, assessments or charges that are being contested in good
faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been established, except to the extent the failure to
do so would not reasonably be expected to result in a Material Adverse Effect..

(k) Tax Status. For U.S. federal income tax purposes, it is treated as an entity
that is disregarded as separate from its owner in accordance with Treasury
Regulation Section 301.7701-3(b)(1)(ii). The entity from which it is disregarded
as a separate entity is a U.S. Person.

(l) Plan Assets. Its assets are not treated as “plan assets” for purposes of 29
C.F.R. Section 2510.3-101 and Section 3(42) of ERISA (the “Plan Asset Rule”) and
the Collateral is not deemed to be “plan assets” for purposes of the Plan Asset
Rule. It has not taken, or omitted to take, any action which could result in any
of the Collateral being treated as “plan assets” for purposes of the Plan Asset
Rule or, assuming that the assets of the Lenders, the Administrative Agent and
the Collateral Agent are not deemed to be “plan assets” for purposes of the Plan
Asset Rule, the occurrence of any Prohibited Transaction in connection with the
transactions contemplated hereunder.

(m) Solvency. After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, it is and will be Solvent.

(n) Representations Relating to the Collateral.

(i) It owns and has good and marketable legal and beneficial title to all
Collateral Loans and other Collateral free and clear of any Lien or claim of any
Person, other than Permitted Liens;

(ii) Except for Permitted Liens or as contemplated by the Facility Documents, it
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral. It has not authorized the filing of and is not
aware of any financing statements or any equivalent filing in any applicable
jurisdiction against it that include a description of collateral covering the
Collateral other than any financing statement or any equivalent filing in any
applicable jurisdiction relating to the security interest granted to the
Collateral Agent hereunder or that has been terminated; and it is not aware of
any judgment, PBGC liens or tax lien filings against it or any of its assets;

 

68



--------------------------------------------------------------------------------

(iii) the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or Security Entitlements to Financial Assets resulting from the
crediting of Financial Assets to a “securities account” (as defined in
Section 8-501(a) of the UCC);

(iv) all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC;

(v) this Agreement creates a valid, continuing and, upon Delivery of Collateral,
filing of the financing statements referred to in clause (viii) below and
execution of the Account Control Agreement, perfected security interest (as
defined in Section 1-201(37) of the UCC) in the Collateral in favor of the
Collateral Agent, for the benefit and security of the Secured Parties, which
security interest is prior to all other Liens (other than Permitted Liens) and
claims and is enforceable as such against creditors of and purchasers from it,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

(vi) it has received all consents and approvals required by the terms of the
Related Documents in respect of such Collateral to the pledge hereunder to the
Collateral Agent of its interest and rights in such Collateral;

(vii) with respect to the Collateral that constitutes Security Entitlements, all
such Collateral has been and will have been credited to the applicable Covered
Account and the Securities Intermediary for each Covered Account has agreed to
treat all assets credited to such Covered Account as Financial Assets;

(viii) with respect to Collateral that constitutes accounts or general
intangibles (as defined in Section 9-102(a)(42) of the UCC), it has caused or
will have caused, on or prior to the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral granted to the Collateral Agent, for the benefit and security of
the Secured Parties, hereunder (which it hereby agrees may be an “all assets”
filing);

(ix) it has taken all steps necessary to enable the Collateral Agent to obtain
“control” (within the meaning of the UCC) with respect to each Covered Account;
and

(x) the Covered Accounts are in its name and not in the name of any other Person
and it has not instructed the Securities Intermediary of any Covered Account to
comply with the entitlement order of any Person other than the Collateral Agent;
provided that, until the Collateral Agent delivers a notice of exclusive
control, it and the Servicer may cause Cash in the Covered Accounts to be
invested in Eligible Investments, and the proceeds thereof to be paid and
distributed in accordance with this Agreement.

 

69



--------------------------------------------------------------------------------

(o) Eligibility. Each Collateral Loan included in a Monthly Report or a
Borrowing Base Calculation Statement required to be delivered by it under this
Agreement as an Eligible Collateral Loan was, in fact, an Eligible Collateral
Loan at such time.

(p) Anti-Corruption Laws and Anti-Terrorism Laws. None of the Borrower, its
subsidiaries, directors or officers, or, to the best knowledge of the Borrower,
any affiliate, agent or employee of it, has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption, anti-terrorism
or anti-money laundering laws, regulations or rules in any applicable
jurisdiction and the Borrower has instituted and maintains policies and
procedures designed to prevent violation of such laws, regulations and rules.

(q) Sanctions. None of the Borrower, its subsidiaries, directors or officers,
or, to the best knowledge of the Borrower, any affiliate, agent or employee of
the Borrower, is a Person, that is, or is owned or controlled by Persons that
are: (i) the target of any Sanctions (a “Sanctioned Person”) or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions broadly prohibiting dealings with such government,
country, or territory (a “Sanctioned Country”).

(r) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Equityholder or an unaffiliated third party in exchange
for the purchase of the Collateral Loans (or any number of them) from the
Equityholder (pursuant to the Purchase and Sale Agreement) or such unaffiliated
third party. No such transfer has been made for or on account of an antecedent
debt owed by the Borrower to the Equityholder or such unaffiliated third party.

(s) No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(t) No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.

(u) Information. All information heretofore or hereafter furnished by it or on
its behalf to any Secured Party in connection with the Facility Documents or any
transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading,
and, as of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all material respects; provided
that solely with respect to information furnished by the Borrower which was
provided to the Borrower from an Obligor with respect to a Collateral Loan, such
information shall only need to be true, complete and correct in all material
respects to the actual knowledge of the Borrower.

 

70



--------------------------------------------------------------------------------

(v) Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.

(w) Volcker Rule. To the knowledge of the Borrower, the transactions
contemplated by this Agreement and the other Facility Documents do not result in
any Lender or the Administrative Agent holding an “ownership interest” in a
“covered fund” for purposes of the Volcker Rule.

(x) Eligibility of Collateral. As of the Closing Date and each Borrowing Date,
(i) the information contained in each Notice of Borrowing delivered pursuant to
Section 2.03, is an accurate and complete listing of all Collateral Loans
included in the Collateral as of the related Borrowing Date and the information
contained therein with respect to the identity of such Collateral Loan and the
amounts owing thereunder is true, correct and complete as of the related
Borrowing Date and (ii) with respect to each Collateral Loan included in the
Borrowing Base, such Collateral Loan is an Eligible Collateral Loan at such
time.

(y) Beneficial Ownership Certification. The Borrower (i) is an entity that is
organized under the laws of the United States or of any State and at least 51%
of whose common stock or analogous equity interest is owned by a listed entity
and is excluded on that basis from the definition of “Legal Entity Customer” as
defined in the Beneficial Ownership Rule, or (ii) has delivered to the
Administrative Agent a Beneficial Ownership Certification in relation to the
Borrower and the information included in such Beneficial Ownership Certification
is true and correct in all respects.

Section 4.02. Representations and Warranties of the Servicer.

The Servicer represents and warrants to each of the other Secured Parties on and
as of each Measurement Date, as follows:

(a) Due Organization. It is a corporation formed and validly existing under the
laws of the State of Maryland, with full power and authority to own and operate
its assets and properties, conduct the business in which it is now engaged and
to execute and deliver and perform its obligations under this Agreement and the
other Facility Documents to which it is a party.

(b) Due Qualification and Good Standing. It is in good standing in the State of
Maryland and it is duly qualified to do business and, to the extent applicable,
is in good standing in each other jurisdiction in which the nature of its
business, assets and properties, including the performance of its obligations
under this Agreement, the other Facility Documents to which it is a party and
its Constituent Documents, requires such qualification, except where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect.

(c) Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal,

 

71



--------------------------------------------------------------------------------

valid and binding obligations enforceable against it in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(d) Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a material breach or violation of, or constitute
a default under its Constituent Documents in any material respect or
(ii) conflict with or contravene, and with respect to clause (B), result in the
creation of a Lien (other than Permitted Liens) under, (A) any Applicable Law,
(B) any indenture, agreement or other contractual restriction binding on or
affecting it or any of its assets, including any Related Document, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
any of its assets or properties, except, in the case of clauses (A), (B) and
(C) above, where such conflict, contravention, breach, violation or default
could not reasonably be expected to have a Material Adverse Effect.

(e) Governmental Authorizations; Private Authorizations; Governmental Filings.
It has obtained, maintained and kept in full force and effect all Governmental
Authorizations and Private Authorizations which are necessary for it to properly
carry out its business, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and made all material
Governmental Filings necessary for the execution and delivery by it of the
Facility Documents to which it is a party and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party.

(f) Compliance with Agreements, Laws, Etc. It has duly observed and complied in
all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

(g) Location. Its office in which it maintains its corporate books and records
is located at the addresses set forth on Schedule 5. Its registered office and
jurisdiction of organization is the jurisdiction referred to in Section 4.02(a).

(h) Taxes. It has filed all tax returns which are required to be filed by it, if
any, and has paid all taxes shown to be due and payable on such returns, if any,
or pursuant to any assessment received by any such Person other than any such
taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established, except to the extent the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

(i) Eligibility. Each Collateral Loan included in a Monthly Report or a
Borrowing Base Calculation Statement required to be delivered by it under this
Agreement as an Eligible Collateral Loan was, in fact, an Eligible Collateral
Loan at such time.

 

72



--------------------------------------------------------------------------------

(j) Anti-Corruption Laws and Anti-Terrorism Laws. None of the Servicer, its
subsidiaries, directors or officers, or, to the best knowledge of the Servicer,
any affiliate, agent or employee of it, has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption, anti-terrorism
or anti-money laundering laws, regulations or rules in any applicable
jurisdiction and the Servicer has instituted and maintains policies and
procedures designed to prevent violation of such laws, regulations and rules.

(k) Sanctions. None of the Servicer, its subsidiaries, directors or officers,
or, to the best knowledge of the Servicer, any affiliate, agent or employee of
the Servicer, is a Person, that is, or is owned or controlled by Persons that
are: (i) a Sanctioned Person or (ii) located, organized or resident in a
Sanctioned Country.

(l) No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(m) No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.

(n) Information. All information heretofore or hereafter furnished by it or on
its behalf to any Secured Party in connection with the Facility Documents or any
transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;
provided that solely with respect to information furnished by the Servicer which
was provided to the Servicer from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct in all
material respects to the actual knowledge of the Servicer.

(o) Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.

Section 4.03. Representations and Warranties of the Equityholder.

The Equityholder represents and warrants to each of the other Secured Parties on
and as of each Measurement Date, as follows:

(a) Due Organization. It is a corporation formed and validly existing under the
laws of the State of Maryland, with full power and authority to own and operate
its assets and properties, conduct the business in which it is now engaged and
to execute and deliver and perform its obligations under this Agreement and the
other Facility Documents to which it is a party.

(b) Due Qualification and Good Standing. It is in good standing in the State of
Maryland and it is duly qualified to do business and, to the extent applicable,
is in good standing

 

73



--------------------------------------------------------------------------------

in each other jurisdiction in which the nature of its business, assets and
properties, including the performance of its obligations under this Agreement,
the other Facility Documents to which it is a party and its Constituent
Documents, requires such qualification, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

(c) Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(d) Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a material breach or violation of, or constitute
a default under its Constituent Documents in any material respect or
(ii) conflict with or contravene, and with respect to clause (B), result in the
creation of a Lien (other than Permitted Liens) under, (A) any Applicable Law,
(B) any indenture, agreement or other contractual restriction binding on or
affecting it or any of its assets, including any Related Document, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
any of its assets or properties, except, in the case of clauses (A), (B) and
(C) above, where such conflict, contravention, breach, violation or default
could not reasonably be expected to have a Material Adverse Effect.

(e) Governmental Authorizations; Private Authorizations; Governmental Filings.
It has obtained, maintained and kept in full force and effect all material
Governmental Authorizations and material Private Authorizations which are
necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and delivery by it of the
Facility Documents to which it is a party and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party.

(f) Compliance with Agreements, Laws, Etc. It has duly observed and complied in
all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(g) Location. Its office in which it maintains its corporate books and records
is located at the addresses set forth on Schedule 5. Its registered office and
jurisdiction of organization is the jurisdiction referred to in Section 4.02(a).

 

74



--------------------------------------------------------------------------------

(h) Taxes. It has filed all tax returns which are required to be filed by it, if
any, and has paid all taxes shown to be due and payable on such returns, if any,
or pursuant to any assessment received by any such Person other than any such
taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established, except to the extent the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. It is properly
treated as a RIC.

(i) Anti-Corruption Laws and Anti-Terrorism Laws. None of the Equityholder, its
subsidiaries, directors or officers, or, to the best knowledge of the
Equityholder, any affiliate, agent or employee of it, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction and the Equityholder has instituted and
maintains policies and procedures designed to prevent violation of such laws,
regulations and rules.

(j) Sanctions. None of the Equityholder, its subsidiaries, directors or
officers, or, to the best knowledge of the Equityholder, any affiliate, agent or
employee of the Equityholder, is a Person, that is, or is owned or controlled by
Persons that are: (i) a Sanctioned Person or (ii) located, organized or resident
in a Sanctioned Country.

(k) No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.

(m) Information. All information heretofore or hereafter furnished by it or on
its behalf to any Secured Party in connection with the Facility Documents or any
transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;
provided that solely with respect to information furnished by the Equityholder
which was provided to the Equityholder from an Obligor with respect to a
Collateral Loan, such information shall only need to be true, complete and
correct in all material respects to the actual knowledge of the Equityholder.

 

75



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01. Affirmative Covenants of the Borrower.

The Borrower covenants and agrees that, until the Collection Date:

(a) Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
in all material respects with all Applicable Laws relative to the conduct of its
business or to its assets, (ii) preserve and keep in full force and effect its
legal existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party, its Constituent Documents and each Related Document to which it is a
party and (v) obtain, maintain and keep in full force and effect all
Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary to properly carry out its business and the transactions
contemplated to be performed by it under the Facility Documents to which it is a
party, its Constituent Documents and the Related Documents to which it is a
party.

(b) Enforcement.

(i) It shall not take any action that would release any Obligor from any of such
Obligor’s material covenants or obligations under any instrument or agreement
included in the Collateral, except in the case of (A) repayment of Collateral
Loans, (B) subject to the terms of this Agreement, (1) amendments to Collateral
Loans in accordance with the Servicing Standard and (2) actions taken in
connection with the work out or restructuring of any Collateral Loan in
accordance with the provisions hereof, and (C) other actions by the Servicer
required hereby or otherwise to the extent not prohibited by, or in conflict
with, this Agreement.

(ii) It will perform, and use commercially reasonable efforts to cause the
Servicer to perform, all of their obligations and agreements contained in this
Agreement or any other Facility Document to which such Person is a party.

(c) Further Assurances. It shall promptly upon the reasonable request of either
Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (other than Permitted
Liens). At the reasonable request of either Agent or the Required Lenders
(through the Administrative Agent), it shall promptly take, at the Borrower’s
expense, such further action in order to establish and protect the rights,
interests and remedies created or intended to be created under this Agreement in
favor of the Secured Parties in the Collateral, including all actions which are
necessary to (x) enable the Secured Parties to enforce their rights and remedies
under this Agreement and the other Facility Documents, and (y) effectuate the
intent and purpose of, and to carry out the terms of, the Facility Documents.

 

76



--------------------------------------------------------------------------------

(d) Financial Statements; Other Information. It shall provide to the
Administrative Agent or cause the Servicer to provide to the Administrative
Agent (with enough additional copies for each Lender):

(i) within 90 days after the end of each fiscal year of the Equityholder, an
annual report of the Equityholder containing an audited consolidated statement
(together with a consolidating schedule showing the balance sheet and income
statement of the Borrower) of assets, liabilities, and capital as of the end of
such fiscal year, and audited consolidated statements (together with a
consolidating schedule showing the balance sheet and income statement of the
Borrower) of operations and cash flows, for the year then ended, prepared in
accordance with GAAP, each reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Equityholder and its consolidated subsidiaries on a consolidated basis;
provided that the requirements set forth in this clause (i) may be fulfilled by
providing to the Administrative Agent and the Lenders the report of the
Equityholder to the SEC on Form 10-K for the applicable fiscal year;

(ii) within 45 days after the end of each of the first three quarters of each
fiscal year of the Equityholder, an unaudited financial report of the
Equityholder containing a consolidated statement (together with a consolidating
schedule showing the balance sheet and income statement of the Borrower) of
assets, liabilities, and capital, consolidated statements (together with a
consolidating schedule showing the balance sheet and income statement of the
Borrower) of operations, and a market value report regarding the Equityholder’s
investments, in each case for the period then ended, all certified by one of its
senior financial officers as presenting fairly in all material respects the
financial condition and results of operations of the Equityholder and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause
(ii) may be fulfilled by providing to the Administrative Agent and the Lenders
the report of the Equityholder to the SEC on Form 10-Q for the applicable
quarterly period;

(iii) within two Business Days after a Responsible Officer of the Borrower
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) event or occurrence that has resulted or could
reasonably be expected to result in a Material Adverse Effect, (D) Revaluation
Event, (E) default by an Obligor in the payment of principal or interest or
(F) Collateral Loan that ceases to be an Eligible Collateral Loan, a certificate
of a Responsible Officer setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

(iv) within five (5) Business Days of the request by any Lender, any other
information regarding the Borrower’s financial position or business and the
Collateral (including reasonably detailed calculations of each Coverage Test and
Collateral Quality

 

77



--------------------------------------------------------------------------------

Test) as such Lender may reasonably request, including with respect to any Loan
and any Obligor: (A) management accounts including year-to-date profit & loss
(including revenues & EBITDA), balance sheet, cash flow statements and capital
structure updates, (B) the most recent business plan of the Obligor (if any) and
(C) management presentations, discussions and analysis, if any;

(v) promptly after the occurrence of any ERISA Event, notice of such ERISA Event
and copies of any communications with all Governmental Authorities or any
Multiemployer Plan with respect to such ERISA Event;

(vi) within two (2) Business Days after a Responsible Officer of the Borrower
obtains actual knowledge thereof, provide notice to the Administrative Agent of
(A) any change that would result in a change to the status of the Borrower as an
excluded Legal Entity Customer under and as defined in the Beneficial Ownership
Regulation, and the Borrower shall promptly execute and deliver to the
Administrative Agent a Beneficial Ownership Certification complying with the
Beneficial Ownership Regulation, in form and substance reasonably acceptable to
the Administrative Agent, or (B) any change in the information included in a
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners or control party identified in such Beneficial Ownership
Certification, or a change in the address of any beneficial owners or control
party, and the Borrower shall execute and deliver to the Administrative Agent an
updated Beneficial Ownership Certification.

(vii) promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in regards to the Borrower, the Equityholder or
the Collateral in order to comply with its ongoing obligations under applicable
“know your customer”, anti-money laundering and sanctions rules and regulations,
including the PATRIOT Act and the Beneficial Ownership Regulation; and

(viii) within two Business Days after a Responsible Officer of the Borrower
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly
affecting the Collateral (taken as a whole), the Facility Documents, or any
Secured Party’s interest in the Collateral.

(e) Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent, subject to delivery of
standard confidentiality agreements) to, upon reasonable advance notice and
during normal business hours, visit and inspect and make copies thereof at
reasonable intervals (i) its books, records and accounts relating to its
business, financial condition, operations, assets and its performance under the
Facility Documents and the Related Documents and to discuss the foregoing with
its and such Person’s officers, partners, employees and accountants, and
(ii) the Related Documents with respect to the Collateral; provided that, so
long as no Event of Default has occurred, the

 

78



--------------------------------------------------------------------------------

Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year. The Administrative Agent shall be permitted to schedule such
visits on behalf of the Lenders and shall (1) coordinate in good faith with the
Lenders to determine dates which are acceptable to a majority of the Lenders and
(2) provide 10 days’ prior notice to the Lenders of any such visit and any
Lender shall be permitted to accompany the Administrative Agent in such visit.

(f) Use of Proceeds. It shall use the proceeds of each Advance made hereunder
solely to fund or pay the purchase price of Collateral Loans or Eligible
Investments acquired by the Borrower in accordance with the terms and conditions
set forth herein (it being understood that the Borrower may request a Borrowing
to fund the applicable Advance Rate of one or more Collateral Loans either on
the date of acquisition or at a later time during the Reinvestment Period
pursuant to Article II). Without limiting the foregoing, it shall use the
proceeds of each Advance in a manner that does not, directly or indirectly,
violate any provision of its Constituent Documents or any Applicable Law,
including Regulation T, Regulation U and Regulation X.

(g) Information and Reports. Each Notice of Borrowing, each Monthly Report and
all other written information, reports, certificates and statements furnished by
or on behalf of it to any Secured Party for purposes of or in connection with
this Agreement, the other Facility Documents or the transactions contemplated
hereby or thereby shall be true, complete and correct in all material respects
as of the date such information is stated or certified; provided that solely
with respect to information furnished by the Borrower which was provided to the
Borrower from an Obligor with respect to a Collateral Loan, such information
shall only need to be true, complete and correct in all material respects to the
actual knowledge of the Borrower.

(h) Opinions as to Collateral. On or before each five year anniversary of the
Closing Date, at the request of the Administrative Agent, it shall furnish to
the Agents an opinion of counsel addressed to the Agents and the Borrower
relating to the continued perfection of the security interest granted by the
Borrower to the Collateral Agent hereunder.

(i) No Other Business. It shall not engage in any business or activity other
than borrowing Advances pursuant to this Agreement, funding, acquiring, owning,
holding, administering, selling, enforcing, lending, exchanging, redeeming,
pledging, contracting for the management of and otherwise dealing with
Collateral Loans, Eligible Investments and the Collateral in connection
therewith and entering into and performing its obligations under the Facility
Documents, any applicable Related Documents and any other agreement contemplated
by this Agreement.

(j) Tax Matters. It shall (and each Lender hereby agrees to) treat the Advances
and the Notes as debt for U.S. federal income tax purposes and will take no
contrary position, unless otherwise required pursuant to a closing agreement
with the U.S. Internal Revenue Service or a non-appealable judgment of a court
of competent jurisdiction. Notwithstanding any contrary agreement or
understanding, the Servicer, the Borrower, the Agents and the Lenders (and each
of their respective employees, representatives or other agents) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure. The foregoing provision shall
apply from the beginning of discussions between the parties. For this

 

79



--------------------------------------------------------------------------------

purpose, the tax treatment of a transaction is the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law,
and the tax structure of a transaction is any fact that may be relevant to
understanding the purported or claimed U.S. tax treatment of the transaction
under applicable U.S. federal, state or local law. For U.S. federal income tax
purposes, the Borrower shall at all times be treated as either an entity that is
disregarded as separate from its owner in accordance with Treasury Regulation
Section 301.7701-3(b)(1)(ii) or a partnership (other than a publicly traded
partnership taxable as a corporation), and shall take all steps necessary to
ensure that each holder of equity interests in the Borrower is a U.S. Person.

(k) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Borrower, issued in
connection with the Purchase and Sale Agreement and relating to the issues of
substantive consolidation and true sale of certain Collateral Loans.

Section 5.02. Covenants of the Servicer.

The Servicer (if an Affiliate of the Borrower) covenants and agrees that, until
the Collection Date:

(a) Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
in all material respects with all Applicable Laws relative to the conduct of its
business or to its assets, (ii) preserve and keep in full force and effect its
legal existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents.

(b) Enforcement. It shall not take any action that would release any Obligor
from any of such Obligor’s covenants or obligations under any instrument or
agreement included in the Collateral, except in the case of (A) repayment of
Collateral Loans, (B) subject to the terms of this Agreement, (1) amendments to
Collateral Loans in accordance with the Servicing Standard and (2) actions taken
in connection with the work out or restructuring of any Collateral Loan in
accordance with the provisions hereof, and (C) other actions by the Servicer
required hereby or otherwise to the extent not prohibited by, or in conflict
with, this Agreement.

(c) Further Assurances. It shall promptly upon the reasonable request of either
Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (other than Permitted
Liens). At the reasonable request of either Agent or the Required Lenders
(through the Administrative Agent), it shall promptly take, at the Borrower’s
expense, such further action in order to establish and protect the rights,
interests and remedies created or intended to be created

 

80



--------------------------------------------------------------------------------

under this Agreement in favor of the Secured Parties in the Collateral,
including all actions which are necessary to (x) enable the Secured Parties to
enforce their rights and remedies under this Agreement and the other Facility
Documents, and (y) effectuate the intent and purpose of, and to carry out the
terms of, the Facility Documents.

(d) Other Information. It shall provide to the Administrative Agent or cause to
be provided to the Administrative Agent (with enough additional copies for each
Lender):

(i) within two Business Days after a Responsible Officer of the Servicer obtains
actual knowledge of the occurrence and continuance of any (A) Default, (B) Event
of Default, (C) Potential Servicer Removal Event, (D) Servicer Removal Event,
(E) event or occurrence that has resulted or could reasonably be expected to
result in a Material Adverse Effect, (F) Revaluation Event, (G) default by an
Obligor in the payment of principal or interest or (H) Collateral Loan that
ceases to be an Eligible Collateral Loan, a certificate of a Responsible Officer
setting forth the details thereof and the action which the Servicer is taking or
proposes to take with respect thereto;

(ii) within three (3) Business Days of receipt by the Servicer, at the end of
each fiscal quarter of the Borrower and as otherwise determined by the
Administrative Agent in its reasonable discretion, all covenant compliance
certificates, calculations and related financial information the Servicer
receives with respect to any Collateral Loan;

(iii) within five (5) Business Days of the request by any Lender, any other
information regarding the Collateral (including reasonably detailed calculations
of each Coverage Test and Collateral Quality Test) as such Lender may reasonably
request, including with respect to any Loan and any Obligor: (A) management
accounts including year-to-date profit & loss (including revenues & EBITDA),
balance sheet, cash flow statements and capital structure updates, (B) the most
recent business plan of the Obligor (if any) and (C) management presentations,
discussions and analysis, if any;

(iv) a Borrowing Base Calculation Statement on (A) each date on which the
Servicer sells or substitutes (or commits to sell or substitute, as the case may
be) any Collateral Loan, (B) the date on which the Servicer obtains knowledge of
any Material Modification or Revaluation Event to a Collateral Loan and (C) each
other date reasonably requested by the Administrative Agent upon at least two
(2) Business Days’ notice to the Servicer;

(v) promptly following any reasonable request by the Administrative Agent or any
Lender, all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer”, anti-money laundering and sanctions rules and
regulations, including the PATRIOT Act; and

(vi) within two Business Days after a Responsible Officer of the Servicer
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor

 

81



--------------------------------------------------------------------------------

controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, directly affecting the
Collateral (taken as a whole), the Facility Documents, or any Secured Party’s
interest in the Collateral.

(e) Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent, subject to delivery of
standard confidentiality agreements) to, upon reasonable advance notice and
during normal business hours, visit and inspect and make copies thereof at
reasonable intervals its books, records and accounts relating to the Collateral,
the Borrower, the Facility Documents and the performance of the Servicer under
the Facility Documents and to discuss the foregoing with its and such Person’s
officers, partners, employees and accountants; provided that so long as no Event
of Default has occurred the Borrower shall be responsible for all costs and
expenses for only one such visit per fiscal year by each Lender or the
Administrative Agent. The Administrative Agent shall be permitted to schedule
such visits on behalf of the Lenders and shall (1) coordinate in good faith with
the Lenders to determine dates which are acceptable to a majority of the Lenders
and (2) provide 10 days’ prior notice to the Lenders of any such visit and any
Lender shall be permitted to accompany the Administrative Agent in such visit.

(f) Information and Reports. Each Notice of Borrowing, each Monthly Report and
all other written information, reports, certificates and statements furnished by
or on behalf of it to any other Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified;
provided that solely with respect to information furnished by the Servicer which
was provided to the Servicer from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct in all
material respects to the actual knowledge of the Servicer.

(g) Collections. It shall direct any agent or administrative agent for any
Collateral Loan to remit all payments and collections with respect to such
Collateral Loan and, if applicable, to direct the Obligor with respect to such
Collateral Loan to remit all such payments and collections with respect to such
Collateral Loan directly to the Collection Account.

(h) Priority of Payments. It shall instruct the Collateral Agent to apply all
Interest Proceeds and Principal Proceeds solely in accordance with the Priority
of Payments and the other provisions of this Agreement.

(i) Taxable Mortgage Pool. It shall not permit the sum of the outstanding
principal balances of all Collateral Loans owned by the Borrower and that are
principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) to exceed 40% of the total
aggregate outstanding loan balance of all Collateral Loans owned by the
Borrower.

(j) Anti-Corruption Laws and Sanctions. The Servicer will not, directly or
indirectly, use the proceeds of the loan hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or any other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,

 

82



--------------------------------------------------------------------------------

a Sanctioned Person or Sanctioned Country, or (ii) in any other manner that
would result in a violation of Sanctions any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction by any Person (including any Person
participating in the loan hereunder, whether as underwriter, advisor, investor,
lender, hedge provider, facility or security agent or otherwise).

Section 5.03. Negative Covenants of the Borrower.

The Borrower covenants and agrees that, until the Collection Date:

(a) Restrictive Agreements. It shall not enter into or suffer to exist or permit
to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents.

(b) Liquidation; Merger; Sale of Collateral. It shall not consummate any plan of
liquidation, dissolution, partial liquidation, division, merger or consolidation
(or suffer any liquidation, dissolution or partial liquidation) nor sell,
transfer, exchange or otherwise dispose of or divide any of its assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of its assets, except as expressly permitted by this
Agreement and the other Facility Documents (including in connection with the
repayment in full of the Obligations).

(c) Amendments to Constituent Documents, etc. Without the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(i) it shall not amend, modify or take any action inconsistent with its
Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders).

(d) ERISA. Neither it nor any member of the ERISA Group shall establish,
maintain, contribute to, or have any liability to any Plan or Multiemployer
Plan. Its assets shall not become “plan assets” for purposes of the Plan Asset
Rule and it shall not permit the Collateral to be deemed to be “plan assets” for
purposes of the Plan Asset Rule. It shall not take, or omit to take, any action
which, assuming that no portion of any Advance is funded with “plan assets” for
purposes of the Plan Asset Rule, unless the applicable Lender relies on an
available prohibited transaction exemption, all of the conditions of which are
satisfied, could result in the occurrence of any Prohibited Transaction in
connection with the transactions contemplated hereunder.

(e) Liens. It shall not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any of its assets
now owned or hereafter acquired by it at any time, except for Permitted Liens or
as otherwise expressly permitted by this Agreement and the other Facility
Documents.

(f) Margin Requirements; Covered Transactions. It shall not (i) extend credit to
others for the purpose of buying or carrying any Margin Stock in such a manner
as to violate

 

83



--------------------------------------------------------------------------------

Regulation T or Regulation U or (ii) use all or any part of the proceeds of any
Advance, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that violates the provisions of the Regulations
of the Board of Governors, including, to the extent applicable, Regulation U and
Regulation X.

(g) Changes to Filing Information; Change of Location of Underlying Instruments.
It shall not change its name or its jurisdiction of organization from that
referred to in Section 4.01(a), unless it gives thirty (30) days’ prior written
notice to the Agents and takes all actions that the Administrative Agent or the
Required Lenders (through the Administrative Agent) reasonably request and
determine to be necessary to protect and perfect the Collateral Agent’s
perfected security interest in the Collateral. It shall not, without the prior
consent of the Administrative Agent, consent to the Collateral Agent moving any
Certificated Securities or Instruments, unless the Borrower has given at least
ten (10) days’ written notice to the Administrative Agent and has taken all
actions required under the UCC of each relevant jurisdiction in order to ensure
that the Collateral Agent’s first priority perfected security interest (subject
to Permitted Liens) continues in full effect.

(h) Transactions with Affiliates. Except as may be otherwise required or
permitted by the Purchase and Sale Agreement, it shall not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates (including sales of Defaulted
Collateral Loans and other Collateral Loans), unless such transaction is upon
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate (it being agreed
that any purchase or sale at par shall be deemed to comply with this provision).
For the avoidance of doubt, (i) nothing in this clause (h) shall prohibit
Borrower from transferring or distributing the Collateral Loans to the
Equityholder or an Affiliate, as applicable, in accordance with Article X, and
(ii) the Borrower may make dividends or distributions to the Equityholder from
Interest Proceeds released to the Borrower pursuant to the Priority of Payments
at any time in accordance with its Constituent Documents.

(i) Investment Company Restriction. It shall not and shall not permit the pool
of Collateral to become required to register as an “investment company” under
the Investment Company Act.

(j) Anti-Corruption and Sanctions. The Borrower will not, directly or
indirectly, use the proceeds of the loan hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or any other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions any applicable anti-bribery, anti-corruption,
anti-terrorism or anti-money laundering laws, regulations or rules in any
applicable jurisdiction by any Person (including any Person participating in the
loan hereunder, whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).

(k) No Claims Against Advances. Subject to Applicable Law, it shall not claim
any credit on, make any deduction from, or dispute the enforceability of payment
of the principal or interest payable (or any other amount) in respect of the
Advances or assert any claim against any

 

84



--------------------------------------------------------------------------------

present or future Lender, by reason of the payment of any taxes levied or
assessed upon any part of the Collateral.

(l) Indebtedness; Guarantees; Securities; Other Assets. It shall not incur or
assume or guarantee any indebtedness, obligations (including contingent
obligations) or other liabilities, or issue any additional securities, whether
debt or equity, in each case other than (i) pursuant to or as expressly
permitted by this Agreement and the other Facility Documents, (ii) obligations
under its Constituent Documents or (iii) pursuant to customary indemnification,
expense reimbursement and similar provisions under the Related Documents. It
shall not acquire any Collateral Loan or other property other than as expressly
permitted under the Facility Documents, it being understood and agreed that the
Borrower shall be permitted to acquire Collateral Loans from its Affiliates and
from unaffiliated third parties pursuant to, and in accordance with, this
Agreement.

(m) Validity of this Agreement. It shall not (i) take any action or omit to take
any action, the result of which would permit the validity or effectiveness of
any Facility Document or any grant of Collateral under this Agreement to be
impaired, or permit the Lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or take any action or omit to take any
action, the result of which would permit any Person to be released from any
covenant or obligation with respect to this Agreement and (ii) except as
permitted by any Facility Document, take any action that would permit the Lien
of this Agreement not to constitute a valid first priority perfected security
interest in the Collateral (subject to Permitted Liens).

(n) Subsidiaries. It shall not have or permit the formation of any subsidiaries,
except in connection with the receipt of equity securities pursuant to an
exercise of remedies with respect to a Collateral Loan or any work-out or
restructuring of a Collateral Loan.

(o) Name. It shall not conduct business under any name other than its own.

(p) Employees. It shall not have any employees (other than officers and
directors to the extent they are employees).

(q) Non-Petition. It shall not be party to any agreements under which it has any
material obligation or liability (direct or contingent) without using
commercially reasonable efforts to include customary “non-petition” and “limited
recourse” provisions therein (and shall not amend or eliminate such provisions
in any agreement to which it is party), except for loan agreements, related loan
documents, any agreements related to the purchase and sale of any Collateral
Loan which contain customary (as determined by the Servicer) purchase or sale
terms or which are documented using customary (as determined by the Servicer)
loan trading documentation in connection with the Collateral Loans and any
agreement that does not impose a material obligation on the Borrower and that is
of a type that customarily does not include “non-petition” or “limited recourse”
provisions (including customary service contracts and engagement letters entered
into with third party service providers (including independent accountants and
providers of independent managers)).

 

85



--------------------------------------------------------------------------------

(r) Certificated Securities. It shall not acquire or hold any Certificated
Securities in bearer form in a manner that does not satisfy the requirements of
United States Treasury Regulations section 1.165-12(c) (as determined by the
Servicer).

Section 5.04. Covenants of the Equityholder.

The Equityholder covenants and agrees that, until the Collection Date:

(a) Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
in all material respects with all Applicable Laws relative to the conduct of its
business or to its assets, (ii) preserve and keep in full force and effect its
legal existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents.

(b) Other Information. It shall provide to the Administrative Agent or cause to
be provided to the Administrative Agent (with enough additional copies for each
Lender) promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer”, anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act.

(c) Anti-Corruption Laws and Sanctions. The Equityholder will not, directly or
indirectly, use the proceeds of the loan hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or any other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions any applicable anti-bribery, anti-corruption,
anti-terrorism or anti-money laundering laws, regulations or rules in any
applicable jurisdiction by any Person (including any Person participating in the
loan hereunder, whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).

(d) Separateness. The Equityholder shall not take any action that causes, or
omit to take any action that results in, the Borrower to fail to comply with any
of its covenants in Section 5.05.

(e) Liens. The Equityholder shall neither pledge (nor permit to be pledged) the
equity interests in the Borrower nor otherwise permit any equity interests of
the Borrower to be subject to a Lien other than Permitted Liens.

(f) Amendments to Constituent Documents, etc. Without the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
it shall not amend, modify or take any action inconsistent with the Borrower’s
Constituent Documents.

 

86



--------------------------------------------------------------------------------

  Section

5.05. Certain Undertakings Relating to Separateness.

Without limiting any, and subject to all, other covenants of the Borrower, the
Equityholder and the Servicer contained in this Agreement, the Borrower (the
Servicer in acting on behalf or for the benefit of the Borrower and the
Equityholder in acting on behalf of the Borrower as the equityholder in the
Borrower) shall conduct its business and operations separate and apart from that
of any other Person (including PNNT and any of its Affiliates) and in
furtherance of the foregoing:

(a) The Borrower shall maintain its accounts, financial statements, books,
accounting and other records, and other documents separate from those of any
other Person; provided that the Borrower may be consolidated into the
Equityholder solely for tax and accounting purposes.

(b) The Borrower shall not commingle or pool any of its funds or assets with
those of any Affiliate or any other Person, and it shall hold all of its assets
in its own name, except as otherwise permitted or required under the Facility
Documents.

(c) The Borrower shall conduct its own business in its own name and, for all
purposes, shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any Person (although, in connection
with certain financial reporting, regulatory filings, advertising and marketing,
it may be identified as a subsidiary of the Equityholder).

(d) The Borrower shall pay its own debts, liabilities and expenses (including
overhead expenses, if any) only out of its own assets as the same shall become
due; provided, however, in its capacity as Servicer, PNNT may from time to time
advance expenses of the Borrower for which PNNT is later reimbursed pursuant to
the Priority of Payments.

(e) The Borrower has observed, and shall observe, all (A) limited liability
company formalities and (B) other organizational formalities, in each case to
the extent necessary or advisable to preserve its separate existence (although,
in connection with certain financial reporting, regulatory filings, advertising
and marketing, it may be identified as a subsidiary of the Equityholder), and
shall preserve its existence, and it shall not, nor shall it permit any
Affiliate or any other Person to, amend, modify or otherwise change its
operating agreement in a manner that would adversely affect the existence of the
Borrower as a bankruptcy-remote special purpose entity. The Borrower shall have
at least one Independent Manager at all times (subject to the time periods for
replacement of Independent Managers that have resigned or have been removed set
forth in the Borrower’s Constituent Documents).

(f) The Borrower shall not (A) guarantee, become obligated for, or hold itself
or its credit out to be responsible for or available to satisfy, the debts or
obligations of any other Person or (B) control the decisions or actions
respecting the daily business or affairs of any other Person, except as
permitted by or pursuant to the Facility Documents.

(g) The Borrower shall, at all times, hold itself out to the public as a legal
entity separate and distinct from any other Person (although, in connection with
certain financial reporting, advertising and marketing, it may be identified as
a subsidiary of the Equityholder); provided that the assets of the Borrower may
be consolidated for accounting purposes and

 

87



--------------------------------------------------------------------------------

included in consolidated financial statements of the Equityholder as required by
GAAP or applicable law.

(h) The Borrower shall not identify itself as a division of any other Person.

(i) The Borrower shall maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or any other Person.

(j) Except as may be provided in the Facility Documents, any transaction between
the Borrower and its Affiliates shall be on arm’s length terms.

(k) Except as permitted by, or pursuant to, the Facility Documents, the Borrower
shall not grant a security interest or otherwise pledge its assets for the
benefit of any other Person (other than its pledge of the Collateral hereunder
to the Collateral Agent for the benefit of the Secured Parties).

(l) The Borrower shall not acquire any securities or debt instruments of the
Equityholder, the Servicer, any Affiliates of the foregoing or any other Person
(except for equity interests in Obligors in connection with the exercise of any
remedies with respect to a Collateral Loan or any exchange offer, work-out or
restructuring of a Collateral Loan).

(m) The Borrower shall not make loans or advances to any Person, except for the
Collateral Loans and as permitted by or pursuant to the Facility Documents.

(n) The Borrower shall make no transfer of its Collateral Loans, except as
permitted by or pursuant to the Facility Documents.

(o) The Borrower shall file its own tax returns separate from those of any other
Person or entity, except to the extent that the Borrower is not required to file
tax returns under Applicable Law or is not permitted to file its own tax returns
separate from those of any other Person.

(p) The Borrower shall, to the extent used in its business, use separate
stationery, invoices and checks.

(q) The Borrower shall correct any known misunderstanding regarding its separate
identity.

(r) The Borrower shall maintain adequate capital in light of its contemplated
business operations.

(s) The Borrower shall at all times be organized as a single-purpose entity with
Constituent Documents substantially similar to those in effect on the Closing
Date.

(t) The Borrower shall at all times conduct its business so that any assumptions
made with respect to the Borrower in any “substantive non-consolidation” opinion
letter delivered in connection with the Facility Documents will continue to be
true and correct in all respects.

 

88



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default.

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

  (a)

(i) a default in the payment, when due and payable, of:

 

  (x)

any principal in respect of the Advances;

 

  (y)

the reduction to all Advances to $0 on the Final Maturity Date or any other
failure to make any payment of Interest or any other outstanding Obligation on
the Final Maturity Date; or

 

  (z)

any payment (other than a payment described in clause (x) or (y) above) required
to be made to the Administrative Agent or any Lender pursuant to this Agreement
or any other Facility Document and such default has not been cured within
(A) three (3) Business Days after the Administrative Agent provides the Borrower
with written notice of such failure to pay or (B) solely in the case of any
default arising from an administrative error or omission by the Administrative
Agent, the Custodian or the Collateral Agent, five (5) Business Days after the
Administrative Agent, Custodian or Collateral Agent receives written notice or
an officer of such Person obtains actual knowledge of such administrative error
or omission; or

(b) any failure by the Borrower to deposit or credit, or to deliver for deposit,
in the Covered Accounts any amount required hereunder to be so deposited
credited or delivered by it, on or before the date occurring three (3) Business
Days after the date such deposit or distribution is required to be made by the
Borrower; provided that in the case of a failure to make such deposit or credit
due to an administrative error or omission by the Collateral Agent, such failure
continues for three (3) Business Days after the Collateral Agent receives
written notice or has actual knowledge of such administrative error or omission
and has provided notice of such failure to the Borrower; or

(c) (i) the Borrower or the pool of Collateral becomes an investment company
required to be registered under the Investment Company Act, or (ii) the
Equityholder ceases to maintain its status as a RIC under the Code, and as a
“business development company” under the Investment Company Act; or

(d) except as otherwise provided in this Section 6.01, a default in any material
respect or, solely in the case of 5.01(d)(iv) and (vii) and 5.02(d)(ii) and
(iv), a default in any respect, in each case, in the performance, or breach in
any material respect, of any covenant or agreement of the Borrower or
Equityholder under this Agreement or the other Facility Documents to which it is
a party (it being understood, without limiting the generality of the foregoing,
that any failure to

 

89



--------------------------------------------------------------------------------

meet any Concentration Limitation, Collateral Quality Test or Coverage Test is
not an Event of Default under this clause (d)), or the failure of any
representation or warranty of the Borrower or the Equityholder made in this
Agreement or in any other Facility Document to be correct, in each case, in all
material respects when the same shall have been made, and, if such default or
failure is capable of being cured, the continuation of such default, breach or
failure for a period of thirty (30) days (provided that breaches of Sections
5.01(a)(ii), 5.01(d), 5.01(f) and 5.02(a)(ii), 5.02(d) (other than 5.02(d)(ii)
and (iv)), 5.03 and 5.04(f) shall not have any cure period) after the earlier of
(i) written notice to the Borrower and the Servicer (which may be by e-mail) by
either Agent, and (ii) a Responsible Officer of the Borrower or the Servicer has
acquired actual knowledge thereof (for the avoidance of doubt, to the extent the
Equityholder purchases or substitutes (in accordance with the provisions of the
Purchase and Sale Agreement) an Eligible Collateral Loan for a Collateral Loan
for which the representation in Section 4.01(q) was breached, such breach shall
be deemed cured hereunder); or

(e) the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens); or

(f) the Borrower assigns any of its rights, obligations, or duties under the
Facility Documents without the prior written consent of each Lender; or

(g) a Change of Control; or

(h) (i) any Facility Document or any material provision thereof shall (except in
accordance with its terms) terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the Borrower, the
Equityholder or the Servicer, (ii) the Borrower, the Equityholder, the Servicer
or any Governmental Authority shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, or (iii) any
Lien securing any obligation under any Facility Document shall, in whole or in
part, cease to be a first priority perfected security interest of the Collateral
Agent, except as otherwise permitted in accordance with the Facility Documents
(subject to Permitted Liens); or

(i) an Insolvency Event relating to the Borrower or the Equityholder; or

(j) on any Monthly Report Determination Date, the Interest Coverage Ratio Test
is not satisfied and such failure shall continue for ten (10) consecutive
Business Days; or

(k) the Maximum Advance Rate Test shall not be satisfied and such failure shall
continue for ten (10) consecutive Business Days; or

(l) the rendering of one or more final judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of the Dollar Equivalent of $100,000, with
respect to the Borrower (net of amounts covered by third party insurance), or
$5,000,000, with respect to the Equityholder (net of amounts covered by third
party insurance), and the Borrower or Equityholder, as applicable, shall not
have either (i) discharged or provided for the discharge of any such judgment,
decree or order in accordance with its terms or (ii) perfected a timely appeal
of such judgment, decree or

 

90



--------------------------------------------------------------------------------

order and caused the execution of same to be stayed during the pendency of the
appeal, in each case, within sixty (60) days from the date of entry thereof; or

(m) the Borrower fails to have at least one Independent Manager; provided that
the resignation of an Independent Manager or the removal of an Independent
Manager for “cause” shall not affect this clause (m) unless the Borrower fails
to appoint a new Independent Manager within ten (10) Business Days of the
effective date of such removal or resignation; or

(n) any Monthly Report or Payment Date Report shall fail to be delivered when
due and such failure shall continue for three (3) Business Days; or

(o) a Servicer Removal Event occurs; or

(p) (i) the U.S. Internal Revenue Service shall file notice of a Lien pursuant
to Section 6321 of the Code with regard to any asset of the Borrower and such
Lien shall not have been released within five (5) Business Days or (ii) the PBGC
shall file notice of a Lien pursuant to Section 4068 of ERISA with regard to any
asset of the Borrower and such Lien shall not have been released within five
(5) Business Days; or

(q) the failure of the Borrower or the Equityholder or any of their subsidiaries
to make any payment when due (after giving effect to any related grace period
set forth in the related agreements) under one or more agreements for borrowed
money to which it is a party in an amount in excess of $100,000, with respect to
the Borrower, or $5,000,000, with respect to the Equityholder, unless such
failure is waived pursuant to the related agreement; or

(r) the Borrower or Equityholder shall have made payments to settle any
litigation, claim or dispute totaling more than, in the aggregate, the Dollar
Equivalent of $5,000,000 in the case of the Equityholder and $100,000 in the
case of the Borrower.

Upon a Responsible Officer of the Borrower or the Servicer obtaining actual
knowledge of the occurrence of an Event of Default, each of the Borrower and the
Servicer shall promptly (and in any event within two (2) Business Days) notify
each other and the Agents, specifying each specific Event of Default that has
then occurred as well as all other Events of Default that are then known to be
continuing. Upon the occurrence of an Event of Default known to a Responsible
Officer of the Collateral Agent, the Collateral Agent shall promptly notify the
Administrative Agent (which will notify the Lenders promptly) of such Event of
Default in writing.

Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including Article VII, and the rights and remedies of a
secured party under Applicable Law, including the UCC, the Administrative Agent
shall, at the request of, or may with the consent of, the Majority Lenders, by
notice to the Borrower (with a copy to the Collateral Agent), do any one or more
of the following: (1) declare the Reinvestment Period to be terminated and the
Allocated Facility Amount to be reduced to zero, whereupon the Reinvestment
Period shall be terminated and the Allocated Facility Amount shall be reduced to
zero, and (2) declare the principal of and the accrued Interest on the Advances
and all other Obligations whatsoever payable by the Borrower hereunder to be
forthwith due and payable, whereupon such amounts shall be immediately due

 

91



--------------------------------------------------------------------------------

and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby waived by the Borrower; provided that, upon the
occurrence of any Event of Default described in clause (i) of this Section 6.01,
the Reinvestment Period shall automatically terminate, the Allocated Facility
Amount shall automatically be reduced to zero and the Advances and all such
other amounts shall automatically become due and payable, without any further
action by any party.

In addition, upon the occurrence and during the continuation of an Event of
Default (and with respect to the remedy provided in clause (w) below, upon the
occurrence and during the continuation of an Event of Default described in
clause (o) above), following written notice by the Administrative Agent
(provided in its sole discretion or at the direction of the Required Lenders) to
the Servicer of the exercise of control rights with respect to the Collateral,
the Administrative Agent may exercise such rights, including: (v) the exercise
of the Servicer’s rights and obligations under the Facility Documents, including
its unilateral power to (A) consent to modifications to Collateral Loans,
(B) take any discretionary action with respect to Collateral Loans and
(C) direct the acquisition, sales and other dispositions of Collateral Loans to
be immediately terminated; (w) subject to delivery of a Servicer Removal Notice,
remove the Servicer and transfer of the Servicer’s rights and obligations under
the Facility Documents to a Replacement Servicer; (x) if the Servicer is not
terminated or otherwise replaced, to require the Servicer to obtain the consent
of the Administrative Agent before agreeing to any modification of any
Collateral Loan, taking any discretionary action with respect to any Collateral
Loan or causing the Borrower to sell or otherwise dispose of any Collateral
Loan; (y) if the Servicer is not terminated or otherwise replaced, to require
the Servicer to cause the Borrower to sell or otherwise dispose of any
Collateral Loan as directed by the Administrative Agent pursuant to
Section 7.03, and (z) with respect to any specific Collateral Loan, to require
the Servicer to take such discretionary action with respect to such Collateral
Loan as directed by the Administrative Agent.

ARTICLE VII

PLEDGE OF COLLATERAL;

RIGHTS OF THE COLLATERAL AGENT

Section 7.01. Grant of Security

(a) The Borrower hereby grants, pledges, transfers and collaterally assigns to
the Collateral Agent, for the benefit of the Secured Parties, as collateral
security for all Obligations, a continuing security interest in, and a Lien
upon, all of the Borrower’s right, title and interest in, to and under, the
following property, in each case whether tangible or intangible, wheresoever
located, and whether now owned by the Borrower or hereafter acquired and whether
now existing or hereafter coming into existence (in each case excluding the
Retained Interest and the Excluded Amounts) (all of the property described in
this Section 7.01(a) being collectively referred to herein as the “Collateral”):

(i) all Collateral Loans and Related Documents (including those listed, as of
the Closing Date, in Schedule 3), both now and hereafter owned, including all
Collections and other Proceeds thereon or with respect thereto;

 

92



--------------------------------------------------------------------------------

(ii) each Covered Account and all Money and all investment property (including
all securities, all security entitlements with respect to such Covered Account
and all financial assets carried in such Covered Account) from time to time on
deposit in or credited to each Covered Account;

(iii) all interest, dividends, distributions and other Money or property of any
kind distributed in respect of the Collateral Loans of the Borrower, which the
Borrower is entitled to receive, including all Collections in respect of its
Collateral Loans;

(iv) each Facility Document and all rights, remedies, powers, privileges and
claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such Facility Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect thereto, to the same extent as the Borrower could but for the
assignment and security interest granted to the Collateral Agent under this
Agreement;

(v) all Cash or Money in possession of the Borrower or delivered to the
Collateral Agent (or its bailee);

(vi) all securities, loans and investments and, in each case as defined in the
UCC, accounts, chattel paper, deposit accounts, instruments, financial assets,
investment property, general intangibles, letter-of-credit rights, and
supporting obligations of the Borrower, and all other property of any type or
nature in which the Borrower has an interest (including the equity interests of
each subsidiary of the Borrower), and all property of the Borrower which is
delivered to the Collateral Agent by or on behalf of the Borrower (whether or
not constituting Collateral Loans or Eligible Investments);

(vii) all Liens, property, guaranties, supporting obligations, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of the assets, investments and properties
described above; and

(viii) all Proceeds of any and all of the foregoing.

(b) All terms used in this Section 7.01 but not defined in Section 1.01 shall
have the respective meanings assigned to such terms in the UCC as applicable.

(c) The Borrower confirms that, upon the occurrence and during the continuance
of an Event of Default and until the Collection Date, the Collateral Agent (at
the direction of the Administrative Agent a copy of which direction shall also
be provided to the Borrower to the extent delivery thereof to the Borrower is
not prohibited by applicable law) on behalf of the Secured Parties shall, at the
written direction of the Administrative Agent, have the sole right to enforce
the Borrower’s rights and remedies under the Purchase and Sale Agreement and any
UCC financing statements filed under or in connection therewith for the benefit
of the Secured Parties.

 

93



--------------------------------------------------------------------------------

Section 7.02. Release of Security Interest

Upon the Collection Date or pursuant to Section 8.07, the Collateral Agent, on
behalf of the Secured Parties, shall, at the expense of the Borrower, promptly
execute, deliver and file or authorize for filing such instruments as the
Borrower shall reasonably request in order to reassign, release or terminate the
Secured Parties’ security interest in the Collateral. The Secured Parties
acknowledge and agree that upon the sale or disposition of any Collateral by the
Borrower in compliance with the terms and conditions of this Agreement, the
security interest of the Secured Parties in such Collateral shall immediately
terminate and the Collateral Agent, on behalf of the Secured Parties, shall, at
the expense of the Borrower, execute, deliver and file or authorize for filing
such instrument as the Borrower shall reasonably request to reflect or evidence
such termination. Any and all actions under this Article VII in respect of the
Collateral shall be without any recourse to, or representation or warranty by
any Secured Party and shall be at the sole cost and expense of the Borrower.

Section 7.03. Rights and Remedies

The Collateral Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent or its designees shall, at the written
direction of the Administrative Agent or the Required Lenders acting through the
Administrative Agent, (a) instruct the Borrower to deliver any or all of the
Collateral, the Related Documents and any other document relating to the
Collateral to the Collateral Agent or its designees and otherwise give all
instructions for the Borrower regarding the Collateral; (b) sell or otherwise
dispose of the Collateral in a commercially reasonable manner, all without
judicial process or proceedings; (c) take control of the Proceeds of any such
Collateral; (d) subject to the provisions of the applicable Related Documents,
exercise any consensual or voting rights in respect of the Collateral;
(e) release, make extensions, discharges, exchanges or substitutions for, or
surrender all or any part of the Collateral; (f) enforce the Borrower’s rights
and remedies with respect to the Collateral; (g) institute and prosecute legal
and equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (h) require that the Borrower immediately take all actions necessary
to cause the liquidation of the Collateral in order to pay all amounts due and
payable in respect of the Obligations, in accordance with the terms of the
Related Documents; (i) redeem any asset of the Borrower to pay amounts due and
payable in respect of the Obligations; (j) make copies of all books, records and
documents relating to the Collateral; and (k) endorse the name of the Borrower
upon any items of payment relating to the Collateral or upon any proof of claim
in bankruptcy against an account debtor.

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be
assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (a) through (k) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Collateral Agent or in the name of

 

94



--------------------------------------------------------------------------------

the Borrower or otherwise, for the use and benefit of the Collateral Agent, but
at the cost and expense of the Borrower and, except as expressly required by
Applicable Law, without notice to the Borrower. The Collateral Agent shall not
be deemed to assume any obligations of the Borrower as a result of the foregoing
power of attorney and shall have no obligation to the Borrower to exercise any
such rights thereunder except as otherwise directed by the Administrative Agent
or the Required Lenders (acting through the Administrative Agent).

Notwithstanding anything in this Section 7.03 to the contrary, the Collateral
Agent shall be under no duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement unless and to the extent expressly so directed by the Administrative
Agent, the Required Lenders or the Majority Lenders, as applicable; provided
that the Collateral Agent shall not be required to take any action hereunder at
the direction of the Administrative Agent or any Secured Party if such action
would, in the reasonable determination of the Collateral Agent (x) be in
violation of or contrary to applicable law or any provisions of this Agreement
or other Facility Document or (y) expose the Collateral Agent to liability
unless it has received reasonably satisfactory indemnity with respect thereto.

All sums paid or advanced by the Collateral Agent in connection with the
foregoing and all out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees and expenses) incurred in connection therewith,
together with interest thereon at the Post-Default Rate from the date of payment
until repaid in full, shall be paid by the Borrower to the Collateral Agent from
time to time on demand in accordance with the Priority of Payments and shall
constitute and become a part of the Obligations secured hereby.

Notwithstanding anything to the contrary herein, in connection with any
liquidation in full of the Collateral, including without limitation, (a) upon
the termination of the Allocated Facility Amount following the occurrence and
during the continuation of an Event of Default or (b) at the Final Maturity
Date, the Servicer, the Equityholder and/or any of their Affiliates shall,
subject to the additional requirements set forth in this paragraph, have the
right to purchase all (but not less than all) of the Collateral Loans included
in the Collateral at a purchase price at least equal to the sum of the-then
accrued and outstanding Obligations, as reasonably determined by the
Administrative Agent. Any such party may exercise such right by giving written
notice to the Borrower and the Administrative Agent (with a copy to the
Collateral Agent) of its election to exercise such right (the “Exercise Notice”)
which shall include a proposed purchase price and evidence that is reasonably
satisfactory to the Administrative Agent that such party has liquid financial
assets equal to at least 105% of such proposed purchase price, and be delivered
not later than 5:00 p.m. on the Final Maturity Date or the date on which each of
the Equityholder and the Servicer receive notice from the Administrative Agent
of the occurrence of such Event of Default and termination of the Allocated
Facility Amounts, as applicable; provided that if notice of an Event of Default
and termination of the Allocated Facility Amount is delivered by the
Administrative Agent after 2:00 p.m., the Exercise Notice shall be delivered not
later than 9:00 a.m. on the Business Day immediately following the date of such
notice. Once an Exercise Notice is delivered to the Administrative Agent, the
delivering party (or its designated Affiliate or managed fund) shall be
obligated, irrevocably and unconditionally, to purchase the Collateral, at the
price referenced above, for settlement within the normal settlement period for
such Collateral. The cash purchase price must be received no later than ten
(10) Business Days following delivery of the Exercise Notice or, if earlier,
upon settlement of the loan transfers. The

 

95



--------------------------------------------------------------------------------

Administrative Agent shall not cause liquidation of the Loan Assets to occur
during the time that the Servicer and Equityholder are entitled to provide an
Exercise Notice. The sale of Collateral by the Borrower as set forth in this
paragraph is not intended to be a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale under the UCC and the
Borrower shall be required to deliver the Collateral to one legal buyer in
accordance with market settlement procedures. For the avoidance of doubt, in the
event (x) an Exercise Notice is not delivered in accordance with this paragraph
following the occurrence and during the continuation of an Event of Default or
at the Final Maturity Date or (y) the cash purchase price specified in an
Exercise Notice is not received within ten (10) Business Days following the
delivery of such Exercise Notice, the Collateral Agent shall be permitted to
exercise all of its rights and remedies under this Agreement and any other
Facility Document.

Section 7.04. Remedies Cumulative

Each right, power, and remedy of the Agents and the other Secured Parties, or
any of them, as provided for in this Agreement or in the other Facility
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Facility Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by either of
the Agents or any other Secured Party of any one or more of such rights, powers,
or remedies shall not preclude the simultaneous or later exercise by such
Persons of any or all such other rights, powers, or remedies.

Section 7.05. Related Documents

(a) Each of the Borrower and the Servicer hereby agrees that, to the extent not
expressly prohibited by the terms of the Related Documents, after the occurrence
and during the continuance of an Event of Default, it shall (i) upon the written
request of either Agent, promptly forward to such Person all material
information and notices which it receives under or in connection with the
Related Documents relating to the Collateral, (ii) upon the written request of
the Administrative Agent, promptly forward to the Administrative Agent any
reasonably requested information relating to any specified Collateral Loans and
(iii) upon the written request of either Agent, act and refrain from acting in
respect of any request, act, decision or vote under or in connection with the
Related Documents relating to the Collateral only in accordance with the
direction of the Administrative Agent (in its reasonable discretion).

(b) The Borrower agrees that, to the extent the same shall be in the Borrower’s
possession, it will hold all Related Documents relating to the Collateral in
trust for the Collateral Agent on behalf of the Secured Parties, and upon
request of either Agent following the occurrence and during the continuance of
an Event of Default or as otherwise provided herein, promptly deliver the same
to the Collateral Agent or its designee. Promptly (and in any event, within five
(5) Business Days) following its acquisition of any Collateral Loan, the
Borrower shall deliver to the Collateral Agent and the Administrative Agent, to
the extent applicable, electronic copies of the Related Documents.

 

96



--------------------------------------------------------------------------------

Section 7.06. Borrower Remains Liable

(a) Notwithstanding anything herein to the contrary, (i) the Borrower shall
remain liable under the contracts and agreements included in and relating to the
Collateral (including the Related Documents) to the extent set forth therein,
and shall perform all of its duties and obligations under such contracts and
agreements to the same extent as if this Agreement had not been executed, and
(ii) the exercise by any Secured Party of any of its rights hereunder shall not
release the Borrower from any of its duties or obligations under any such
contracts or agreements included in the Collateral.

(b) No obligation or liability of the Borrower is intended to be assumed by the
Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, or the transactions contemplated
hereby or thereby, including under any Related Document or any other agreement
or document that relates to Collateral and, to the maximum extent permitted
under provisions of Law, the Administrative Agent and the other Secured Parties
expressly disclaim any such assumption.

Section 7.07. Protection of Collateral

The Borrower shall from time to time execute and deliver all such supplements
and amendments hereto and file or authorize the filing of all such UCC-1
financing statements and continuation statements and the equivalent thereof in
any applicable foreign jurisdiction, if applicable, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable to secure the rights and remedies of the Secured Parties
hereunder and to:

(a) grant security more effectively on all or any portion of the Collateral;

(b) maintain, preserve and perfect any grant of security made or to be made by
this Agreement including the first priority nature of the Lien granted hereunder
or to carry out more effectively the purposes hereof;

(c) perfect, publish notice of or protect the validity of any grant made or to
be made by this Agreement (including any and all actions necessary as a result
of changes in Law);

(d) enforce any of the Collateral or other instruments or property included in
the Collateral;

(e) preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all third parties; and

(f) pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Collateral.

The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement and continuation
statement and the equivalent thereof in any applicable foreign jurisdiction, if
applicable, and all other instruments, and take all other actions, required
pursuant to this Section 7.07 if the Borrower fails to take any such action

 

97



--------------------------------------------------------------------------------

within ten (10) Business Days after either Agent’s request therefor. Such
designation shall not impose upon the Collateral Agent or the Administrative
Agent or any other Secured Party, or release or diminish, the Borrower’s
obligations under this Section 7.07. The Borrower further authorizes the
Collateral Agent to file UCC-1 financing statements or the equivalent thereof in
any foreign jurisdiction, if applicable, that name the Borrower as debtor and
the Collateral Agent as secured party and that describes “all assets in which
the debtor now or hereafter has rights” as the Collateral in which the
Collateral Agent has a grant of security hereunder.

ARTICLE VIII

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 8.01. Collection of Money

Except as otherwise expressly provided herein, the Collateral Agent may demand
payment or delivery of, and shall collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Money and other
property payable to or receivable by the Collateral Agent pursuant to this
Agreement, including all payments due on the Collateral, in accordance with the
terms and conditions of such Collateral. The Collateral Agent shall segregate on
its books and records and hold all such Money and property received by it in
trust for the Secured Parties and shall apply it as provided in this Agreement.
Each Covered Account shall be established and maintained under the Account
Control Agreement with a Qualified Institution. Any Covered Account may contain
any number of subaccounts for the convenience of the Collateral Agent or as
required by the Servicer for convenience in administering the Covered Account or
the Collateral.

Section 8.02. Trust Account and Collection Account

(a) In accordance with this Agreement and the Account Control Agreement, the
Borrower shall, on or prior to the Closing Date, establish at the Custodian
(i) the “Trust Account”, which shall be maintained with the Custodian in
accordance with the Account Control Agreement and which shall be in the name
“PennantPark Invest Fnd I Trust Account, subject to the Lien of the Collateral
Agent”, and (ii) the “Collection Account” which shall be maintained with the
Custodian in accordance with the Account Control Agreement, which shall be in
the name “PennantPark Invest Fnd I Collection Account, subject to the Lien of
the Collateral Agent” and which shall consist of two separate accounts that are
segregated from each other, one of which will be designated the “Interest
Collection Subaccount” and one of which will be designated the “Principal
Collection Subaccount”. Each of the Servicer and the Borrower shall from time to
time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 8.05(a), promptly upon receipt thereof,
all Interest Proceeds received by such Person. Each of the Servicer and the
Borrower shall deposit promptly upon receipt thereof all other amounts remitted
to the Collection Account into the Principal Collection Subaccount including, in
addition to the deposits required pursuant to Section 8.05(a), all Principal
Proceeds (unless simultaneously reinvested in additional Collateral Loans in
accordance with Article X or in Eligible Investments) received by the Collateral
Agent. All Monies deposited from time to time in the Collection Account pursuant
to this Agreement shall be held as part of the Collateral and shall be applied
to the purposes herein provided. Subject to Section 8.02(c), amounts in the
Collection Account shall be reinvested pursuant to

 

98



--------------------------------------------------------------------------------

Section 8.05(a). Other than as expressly set forth herein, each of the Servicer
and Borrower shall from time to time deposit into the Trust Account any
Collateral that is capable of being delivered to and held by the Securities
Intermediary and credited to an account in accordance with the terms of this
Agreement and the Account Control Agreement. Each Trust Account and Collection
Account may consist of additional subaccounts for purposes of Available
Currencies. To the extent any Available Currency is required to be converted
into any other currency to make any payments pursuant to this Agreement the
Servicer shall direct the Custodian to make such conversion.

(b) At any time when reinvestment is permitted pursuant to Article X, the
Borrower or the Servicer, acting on behalf of the Borrower (subject to
compliance with Article X) may, by delivery of a certificate or an email
instruction of a Responsible Officer of the Servicer or a trade ticket, direct
the Custodian to withdraw funds on deposit in the Principal Collection
Subaccount representing Principal Proceeds (together with accrued interest
received with regard to any Collateral Loan and Interest Proceeds but only to
the extent used to pay for accrued interest on an additional Collateral Loan)
and reinvest such funds in additional Collateral Loans in accordance with such
certificate, email or trade ticket.

(c) The Borrower or the Servicer, acting on behalf of the Borrower, shall
transfer to the Payment Account, from the Collection Account for application
pursuant to Section 9.01(a), on the Business Day prior to each Payment Date, the
amount set forth to be so transferred in the Payment Date Report for such
Payment Date, including specifying the amounts from the Principal Collection
Subaccount and the Interest Collection Subaccount.

Section 8.03. Payment Account

In accordance with this Agreement and the Account Control Agreement, the
Borrower shall, on or prior to the Closing Date, establish at the Custodian a
single, separate and segregated trust account in the name “PennantPark Invest
Fnd I Payment Account, subject to the Lien of the Collateral Agent”, which shall
be designated as the “Payment Account”, which shall be maintained by the
Borrower with the Custodian in accordance with the Account Control Agreement and
which shall be subject to the Lien of the Collateral Agent. Except as provided
in Section 9.01, the only permitted withdrawal from or application of funds on
deposit in, or otherwise to the credit of, the Payment Account shall be to pay
amounts due and payable under the Priority of Payments on the Payment Dates in
accordance with their terms and the provisions of this Agreement. The Borrower
is the legal and sole owner of the Payment Account and shall exercise its rights
in accordance with this Agreement, the Priority of Payments and the Account
Control Agreement.

Section 8.04. Rights of the Borrower in Covered Accounts after the occurrence
and during the continuance of an Event of Default. Notwithstanding anything to
the contrary in this Agreement and in accordance with the Account Control
Agreement, upon the occurrence and during the continuance of an Event of
Default, the right of the Borrower or the Servicer, acting on behalf of the
Borrower, to authorize, receive, withdraw or otherwise transfer any credit
balance from time to time in any Covered Account may be revoked by the
Collateral Agent at the direction of the Administrative Agent, in which case the
Collateral Agent shall have sole

 

99



--------------------------------------------------------------------------------

rights to issue instructions to the Custodian with respect to each Covered
Account and any amounts on deposit therein which shall be given at the direction
of the Administrative Agent.

Section 8.05. Reinvestment of Funds in Covered Accounts; Reports by Collateral
Agent

(a) By delivery of a certificate of a Responsible Officer (which may be in the
form of standing instructions), the Borrower (or the Servicer on behalf of the
Borrower) shall at all times direct the Collateral Agent to, and, upon receipt
of such certificate, the Collateral Agent shall, invest all funds on deposit in
the Collection Account in Eligible Investments having stated maturities no later
than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If, prior to the occurrence of an Event
of Default, the Servicer shall not have given any such investment directions,
such funds shall be invested in the Specified Eligible Investment (or remain
uninvested if none has been selected). After the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall invest and
reinvest such Monies as fully as practicable in Specified Eligible Investments
selected by the Administrative Agent in accordance with the definition of
Specified Eligible Investment (and if no Specified Eligible Investment has been
specified, such funds shall be invested in the Specified Eligible Investment
selected by the Servicer or held uninvested if none has been selected). Except
to the extent expressly provided otherwise herein, all interest, gain, loss and
other income from such investments shall be deposited, credited or charged (as
applicable) in and to the Interest Collection Subaccount. Absent its timely
receipt of such instruction from the Servicer in accordance with the foregoing,
the Collateral Agent shall not be under an obligation to invest (or pay interest
on) funds held hereunder. The Collateral Agent shall in no way be liable for any
insufficiency in a Covered Account resulting from any loss relating to any such
investment.

(b) The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Custodian.

(c) The Collateral Agent shall supply, in a timely fashion, to the Borrower and
the Servicer any information regularly maintained by the Collateral Agent that
the Borrower or the Servicer may from time to time reasonably request with
respect to the Collateral, the Covered Accounts and the other Collateral and
provide any other requested information reasonably available to the Collateral
Agent and required to be provided by Section 8.06 or to permit the Servicer to
perform its obligations hereunder or the Borrower’s obligations hereunder that
have been delegated to the Servicer. The Collateral Agent shall promptly forward
to the Servicer copies of notices and other writings received by it from the
Obligor of any Collateral Loan or from any Clearing Agency with respect to any
Collateral Loan which notices or writings advise the holders of such Collateral
Loan of any rights that the holders might have with respect thereto (including
requests to vote with respect to amendments or waivers and notices of
prepayments and redemptions) as well as all periodic financial reports received
from such Obligor and Clearing Agency with respect to such Obligor.

 

100



--------------------------------------------------------------------------------

Section 8.06. Accountings

(a) Monthly. Not later than two (2) Business Days prior to the 20th calendar day
of each calendar month, beginning with May 2019 (other than any month in which a
Payment Date occurs) (such date, the “Monthly Reporting Date”), the Servicer
shall compile and provide to the Agents and the Lenders, a monthly report (each,
a “Monthly Report”) in accordance with this Section 8.06, which Monthly Report
may be amended, modified or otherwise supplemented from time to time with the
consent of the Servicer, the Administrative Agent and the Collateral Agent. The
Servicer shall compile and provide to the Collateral Agent and the
Administrative Agent a loan data file (the “Data File”) in the form of Exhibit F
for the previous monthly period ending on the Monthly Report Determination Date
(containing such additional information that is reasonably requested from time
to time by the Collateral Agent and the Administrative Agent). The Servicer
shall provide (or cause to be provided) the Data File to the Collateral Agent at
least three (3) Business Days prior to the Monthly Reporting Date and, with
respect to a Payment Date Report, at least three (3) Business Days prior to the
Payment Date. The Collateral Agent shall use commercially reasonable efforts to
review and, based solely on the Data File provided by the Borrower (or Servicer
on its behalf), confirm the calculations in clauses (i) through (x) below made
by the Servicer in any such Monthly Report or Payment Date Report, as
applicable, for such calendar month, within two (2) Business Days of the receipt
thereof. The Collateral Agent shall review the Monthly Report to ensure that it
is complete on its face and, based solely on the information provided on the
related Data File, that the following items in such Monthly Report have been
accurately calculated, if applicable, and reported: (i) Aggregate Net Collateral
Balance, (ii) Borrowing Base, (iii) Excess Concentration Amount, (iv) Maximum
Advance Rate Test, (v) each Collateral Quality Test, (vi) each Coverage Test,
(vii) for any Payment Date Report, completion of Priority of Payments pursuant
to Section 9.01(a), (viii) Interest Collection Subaccount and Principal
Collection Subaccount balances, (ix) completion of fields in the loan list per
the form of the Monthly Report and (x) other information as may be mutually
agreed upon by the Collateral Agent, the Servicer and the Administrative Agent.
Upon receipt of such confirmation (or report showing discrepancies) from the
Collateral Agent and in any event by no later than the Monthly Reporting Date,
the Servicer shall compile and provide (or cause to be compiled and provided) to
the Agents and the Lenders the Monthly Report. As used herein, the “Monthly
Report Determination Date” with respect to any calendar month in which a Payment
Date does not occur (or, if such day is not a Business Day, the next Business
Day) will be the last day of such calendar month. The Monthly Report for a
calendar month shall contain the information with respect to the Collateral
Loans and Eligible Investments that is agreed to by the Servicer, the
Administrative Agent and the Collateral Agent from time to time, and shall be
determined as of the Monthly Report Determination Date for such calendar month.

In addition, the Borrower shall provide (or cause to be provided) in each
Monthly Report a statement setting forth in reasonable detail each amendment,
modification or waiver under any Related Document for each Collateral Loan that
constitutes a Material Modification that became effective since the immediately
preceding Monthly Report (or, in respect of the first Monthly Report, from the
Closing Date).

(b) Payment Date Accounting. The Borrower shall render (or cause to be rendered)
an accounting (each, a “Payment Date Report”), determined as of the close of
business on each Determination Date preceding a Payment Date (such Determination
Date, a “Payment Date

 

101



--------------------------------------------------------------------------------

Report Determination Date”), and shall deliver such Payment Date Report to the
Agents, the Servicer and each Lender not later than the second Business Day
preceding the related Payment Date. The Payment Date Report shall contain the
information that is agreed to by the Servicer, the Administrative Agent and the
Collateral Agent from time to time.

(c) Failure to Provide Accounting. If the Collateral Agent shall not have
received any accounting provided for in this Section 8.06 on the first Business
Day after the date on which such accounting is due to the Collateral Agent, the
Collateral Agent shall notify the Servicer who shall use reasonable efforts to
obtain such accounting by the applicable Monthly Reporting Date or Payment Date,
as applicable. The Collateral Agent shall in no event have any liability for the
actions or omissions of the Servicer, the Borrower or any other Person, and
shall have no liability for any inaccuracy or error in any duty performed by it
that results from or is caused by inaccurate, untimely or incomplete information
or data received by it from the Servicer, the Borrower or another Person (other
than claims relating to the Collateral Agent’s gross negligence or willful
misconduct).

Section 8.07. Release of Collateral

(a) The Borrower may, by delivery of a certificate of a Responsible Officer of
the Servicer (with the written consent of the Administrative Agent if the
Administrative Agent has notified the Collateral Agent in writing, following the
occurrence of or during the continuation of an Event of Default, to only permit
releases with the written consent of the Administrative Agent) delivered to the
Collateral Agent and Custodian, as applicable, at least one (1) Business Day
prior to the settlement date for any sale of any item of Collateral certifying
that the sale of such loan is being made in accordance with Section 10.01 and
such sale complies with all applicable requirements of Section 10.01, direct the
Collateral Agent to release or cause to be released such item from the Lien of
this Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a Clearing Corporation Security, cause an appropriate transfer thereof
to be made, in each case against receipt of the sales price therefor as
specified by the Servicer in such certificate; provided that the Collateral
Agent may deliver any such item in physical form for examination in accordance
with street delivery custom.

(b) Subject to the terms of this Agreement, the Collateral Agent (or Custodian,
as applicable) shall, upon the receipt of a certificate of a Responsible Officer
of the Servicer, deliver any Collateral in accordance with such certificate, and
execute such documents or instruments as are delivered by or on behalf of the
Borrower and reasonably necessary to release or cause to be released such
security from the Lien of this Agreement, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof.

(c) As provided in Section 8.02(a), the Collateral Agent shall deposit any
proceeds received by it from the disposition of any Collateral in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Loans

 

102



--------------------------------------------------------------------------------

or Eligible Investments as permitted under and in accordance with the
requirements of this Article VIII and Article X.

(d) The Collateral Agent shall, upon receipt of a certificate of a Responsible
Officer of the Borrower certifying that the Reinvestment Period has been
terminated and all Obligations of the Borrower hereunder and under the other
Facility Documents have been satisfied, execute such documents or instruments as
are delivered by or on behalf of the Borrower and reasonably necessary to
release any remaining Collateral from the Lien of this Agreement.

(e) Any Collateral Loan or amounts that are released pursuant to Section 8.07(a)
or (b) shall be automatically released from the Lien of this Agreement.

Section 8.08. Reports by Independent Accountants.

(a) The Servicer (provided it is an Affiliate of the Borrower) will cause KPMG
or any other firm of nationally recognized independent public accountants (who
may also render other services to the Servicer) consented to by the
Administrative Agent (the “Independent Accountants”) to furnish to the
Administrative Agent, each Lender and the Collateral Agent (i) on or prior to
June 30, 2020 (the “Initial AUP Report Date”), a report relating to one Monthly
Report and one Payment Date Report (in each case as selected by the
Administrative Agent), each delivered prior to the Initial AUP Report Date, and
(ii) on or prior to each one-year anniversary of the Initial AUP Report Date
(each such anniversary, an “AUP Report Date”), a report relating to one Monthly
Report and one Payment Date Report (in each case as selected by the
Administrative Agent), each delivered during the twelve (12) months immediately
preceding such AUP Report Date, in each case, to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Exhibit E) to certain documents and records
relating to the Collateral under any Facility Document, compare the information
contained in selected Monthly Reports and Payment Date Reports (and all
calculations therein) delivered during the period covered by such report with
such documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Agreement, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement.

(b) In the event the Independent Accountants appointed pursuant to clause
(a) above require the Collateral Agent to agree to the procedures performed by
such Independent Accountants with respect to any of the reports, statements or
certificates of such Independent Accountants, or sign any agreement in
connection therewith, the Collateral Agent is hereby directed to so agree to the
terms and conditions requested by such Independent Accountants as a condition to
receiving documentation required by this Agreement; it being understood and
agreed that the Collateral Agent shall deliver such agreement in conclusive
reliance on such direction and shall make no inquiry or investigation as to, and
shall have no obligation or responsibility in respect of, the terms of the
engagement of such Independent Accountants by the Borrower or the sufficiency,
validity or correctness of the agreed upon procedures in respect of such
engagement. The Borrower hereby authorizes and directs the Collateral Agent,
without liability on its part, to execute and deliver any such agreement with
such Independent Accountants in the form presented to it by the Borrower (or the
Servicer on behalf of the

 

103



--------------------------------------------------------------------------------

Borrower), which agreement, to the extent so directed by the Borrower (or the
Servicer on behalf of the Borrower), may include, amongst other things, (i) an
acknowledgement that the Borrower (or the Servicer on behalf of the Borrower)
has agreed that the procedures by such Independent Accountants are sufficient
for the relevant purposes, (ii) releases by the Collateral Agent of any claims,
liabilities and expenses arising out of or relating to such Independent
Accountant’s engagement, agreed-upon procedures or any report, statement or
certificate issued by such Independent Accountants under any such engagement and
acknowledgement of other limitations of liability in favor of such Independent
Accountants and (iii) restrictions or prohibitions on the disclosure of any such
reports, statements, certificates or other information or documents provided to
it by such Independent Accountants.

ARTICLE IX

APPLICATION OF MONIES

Section 9.01. Disbursements of Monies from Payment Account

(a) Notwithstanding any other provision in this Agreement, but subject to the
other subsections of this Section 9.01, on each Payment Date, the Collateral
Agent shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 8.02 in accordance with the Payment Date
Report and the following priorities (the “Priority of Payments”):

(i) On each Payment Date prior to the occurrence and continuance of an Event of
Default, Interest Proceeds on deposit in the Interest Collection Subaccount, to
the extent received on or before the related Determination Date (or, if such
Determination Date is not a Business Day, the next succeeding Business Day) will
be transferred into the Payment Account, to be applied in the following order of
priority:

(A) (1) first, to pay all out-of-pocket costs and expenses of the Collateral
Agent incurred in connection with any sale of Collateral or exercise of other
remedial rights pursuant to Section 7.03, and (2) second, to pay Administrative
Expenses (in the order of priority set forth in the definition thereof);
provided that the amounts in this clause (2) shall not exceed the Administrative
Expense Cap;

(B) to each Lender, pro rata, based on amounts owed, to pay accrued and unpaid
Interest on the Advances and Unused Fees due to each such Lender and amounts
payable to each such Lender under Section 2.11;

(C) to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents; provided that the amounts
payable in this clause (C) and clause (A)(2) above shall not exceed the
Administrative Expense Cap;

(D) if the Coverage Tests are not satisfied as of the relevant Determination
Date, to pay principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until the Coverage Tests are satisfied (on a pro forma
basis as at such Determination Date);

 

104



--------------------------------------------------------------------------------

(E) after the Reinvestment Period, to pay principal of the Advances of each
Lender in an amount equal to the Principal Deficit Amount, if any (pro rata
based on each Lender’s Percentage);

(F) to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;

(G) (1) first, to the payment or application of amounts referred to in clause
(A) above (in the same order of priority specified therein), to the extent not
paid in full pursuant to applications under such clause, and (2) second, to the
payment or application of amounts referred to in clause (C) above to the extent
not paid in full pursuant to such clause;

(H) to the Borrower, to make any BDC Tax Distributions; and

(I) unless a Default has occurred and is continuing, any remaining amount shall
be released to the Borrower or its designee.

(ii) On each Payment Date prior to the occurrence and continuance of an Event of
Default, except for any Principal Proceeds that will be used to settle binding
commitments entered into prior to the related Determination Date for the
purchase of Collateral Loans, Principal Proceeds on deposit in the Principal
Collection Subaccount to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred to the Payment Account to be
applied in the following order of priority:

(A) to the payment of unpaid amounts under clauses (A) through (D) in clause
(i) above (in the same order of priority specified therein), to the extent not
paid in full thereunder;

(B) during the Reinvestment Period, at the discretion of the Servicer, all
remaining amounts shall be allocated to any one or more of the following
payments: (1) to the Principal Collection Subaccount for the purchase of
additional Collateral Loans, or (2) to prepay the Advances (pro rata, based on
each Lender’s Percentage) until the Advances are paid in full;

(C) after the Reinvestment Period, to pay the Advances of each Lender (pro rata,
based on each Lender’s Percentage) until the Advances are paid in full;

(D) to the payment of amounts referred to in clauses (F) and (G) of clause
(i) above (in the same order of priority specified therein), to the extent not
paid in full thereunder;

(E) to the Borrower, to make any BDC Tax Distributions; and

 

105



--------------------------------------------------------------------------------

(F) unless a Default has occurred and is continuing, any remaining amount shall
be released to the Borrower or its designee.

(iii) On each Payment Date following the occurrence and continuance of an Event
of Default, all Interest Proceeds in the Interest Collection Subaccount and all
Principal Proceeds in the Principal Collection Subaccount, except for any
Principal Proceeds that will be used to settle binding commitments entered into
prior to the related Determination Date for the purchase of Collateral Loans, in
each case, to the extent received on or before the related Determination Date
(or, if such Determination Date is not a Business Day, the next succeeding
Business Day) will be transferred to the Payment Account to be applied in the
following order of priority:

(A) (1) first, to pay all out-of-pocket costs and expenses of the Collateral
Agent incurred in connection with any sale of Collateral or exercise of other
remedial rights pursuant to Section 7.03 (including the appointment of a
Replacement Servicer); (2) second, to pay Administrative Expenses as provided in
Section 9.01(a)(i)(A) and without regard to the Administrative Expense Cap and
(3) third, to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;

(B) to each Lender, pro rata, based on amounts owed, to pay accrued and unpaid
Interest on the Advances and Unused Fees due to each such Lender and amounts
payable to each such Lender under Section 2.11;

(C) to pay the principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until paid in full;

(D) to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties; and

(E) any remaining amount shall be released to the Borrower or its designee.

(b) If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.

ARTICLE X

SALE OF COLLATERAL LOANS;

PURCHASE OF ADDITIONAL COLLATERAL LOANS

Section 10.01. Sales of Collateral Loans

(a) Discretionary Sales of Collateral Loans. Subject to the satisfaction of the
conditions specified in Section 10.04, the Borrower (or the Servicer on behalf
of the Borrower)

 

106



--------------------------------------------------------------------------------

may, but will not be required to, direct the Collateral Agent to sell, and the
Collateral Agent shall sell in the manner directed by the Servicer, any
Collateral Loan if such sale meets the requirements set forth below (as shown in
the Borrowing Base Calculation Statement delivered with respect thereto in
accordance with Section 5.02(d)(iv)):

(i) no Default exists or would result upon giving effect thereto;

(ii) upon giving effect thereto and the application of the proceeds thereof,
each Coverage Test is satisfied and each Collateral Quality Test is satisfied
or, if a Collateral Quality Test is not satisfied, either the compliance with
any such test is maintained or improved or the Administrative Agent has
consented to such sale in its sole discretion;

(iii) such sale is made for Cash;

(iv) in the judgment of the Servicer, there is no adverse selection of such
Collateral Loans (as evidenced by a pro forma compliance, maintenance or
improvement of the Borrowing Base); and

(v) upon giving effect thereto and the application of the proceeds thereof, the
Borrower shall have made any payment required to made pursuant to Section 2.07;

provided that, notwithstanding the foregoing, the consent of the Administrative
Agent (which shall be given in its sole discretion) shall be required for any
sale (A) to the Servicer, the Equityholder or any Affiliates of the Borrower,
the Servicer or the Equityholder, except to the extent such sale is permitted
under clause (c) and (B) if the purchase price for any Collateral Loan is less
than such Collateral Loan’s Adjusted Principal Balance (provided that sales for
at least the original purchase price (plus a related original issue discount)
will not require the Administrative Agent’s consent under this clause (B)).

provided, further, that the restriction in clause (iv) above in this
Section 10.01(a) shall not apply to sales of Defaulted Collateral Loans or
Ineligible Collateral Loans.

Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default; provided
that the settlement for such sale occurs within the customary settlement period
for similar trades.

(b) Sales of Equity Securities. The Borrower (or the Servicer on behalf of the
Borrower) may sell any Equity Security at any time without restriction, and
shall use its commercially reasonable efforts to effect the sale of any Equity
Security, regardless of price, within forty-five (45) days of receipt if such
Equity Security constitutes Margin Stock, unless such sale is prohibited by
Applicable Law or contract, in which case such Equity Security should be sold as
soon as such sale is permitted by Applicable Law or contract.

 

107



--------------------------------------------------------------------------------

(c) Repurchase or Substitution of Ineligible Collateral Loans. Notwithstanding
Section 10.01(a), if on any day a Collateral Loan is required to be repurchased
(or a replacement Collateral Loan is to be substituted for such ineligible
Collateral Loan pursuant to Section 6.1 of the Purchase and Sale Agreement), the
Borrower shall either make a deposit of the funds received by the Borrower from
the Equityholder pursuant to the Purchase and Sale Agreement or accept the
replacement Collateral Loan from the Equityholder in substitution for such
ineligible Collateral Loan in accordance with Section 10.03. Upon confirmation
of the deposit of the amount described above into the Collection Account or the
delivery to the Borrower of the replacement Collateral Loan, such ineligible
Collateral Loan shall be removed from the Collateral and the Collateral Agent,
for the benefit of the Secured Parties, shall automatically and without further
action be deemed to release to the Borrower, without recourse, representation or
warranty, all the right, title and interest and any Lien of the Collateral
Agent, for the benefit of the Secured Parties in, to and under such ineligible
Collateral Loan

Section 10.02. Purchase of Additional Collateral Loans. On any date during the
Reinvestment Period, if no Event of Default has occurred and is continuing, the
Borrower (or the Servicer on behalf of the Borrower) may, if each of the
conditions specified in this Section 10.02 and Section 10.05 are met, invest
Principal Proceeds (and accrued interest received with respect to any Collateral
Loan to the extent used to pay for accrued interest on additional Collateral
Loans and other amounts on deposit in the Principal Collection Subaccount) in
additional Collateral Loans; provided that no Collateral Loan may be purchased
unless each of the following conditions are satisfied as of the date the
Servicer commits on behalf of the Borrower to make such purchase and after
giving effect to such purchase and all other sales or purchases previously or
simultaneously committed to:

(a) such obligation is an Eligible Collateral Loan and, subject to Section 2.02,
the Administrative Agent shall have received and approved an Approval Request
for the Collateral Loan the Borrower intends to purchase with the proceeds of
the Advance and such approval has not expired or been rescinded;

(b) each Collateral Quality Test is satisfied (or, if not satisfied immediately
prior to such investment, compliance with such Collateral Quality Test is
maintained or improved);

(c) each Coverage Test is satisfied;

(d) (x) the seller of such Collateral Loan is an unaffiliated third party,
(y) the Borrower is acquiring such Collateral Loan from the Equityholder
pursuant to the Purchase and Sale Agreement or (z) the Administrative Agent
consents to such acquisition; and

(e) the Borrower (or the Servicer on behalf of the Borrower) shall have
delivered the following with respect to such Collateral Loan:

(i) the internal information memorandum prepared by the Servicer with respect to
the Obligor of such Collateral Loan;

(ii) all information regarding such Collateral Loan that the Servicer would be
required to deliver to the Administrative Agent pursuant to Section 5.02(d)(iv);
and

 

108



--------------------------------------------------------------------------------

(iii) the most recent drafts and/or execution copies of the Related Documents
for such Collateral Loan.

Section 10.03. Substitution and Transfer of Loans.

(a) Substitutions. The Borrower may replace any Collateral Loan with another
Collateral Loan (a “Substitute Loan”), subject to the satisfaction of the
conditions set forth in clause (b) below and in Section 10.04; provided that, at
any time after the Reinvestment Period, such substitution will require the
consent of the Administrative Agent in its sole discretion.

(b) Conditions to Substitution. No substitution of a Collateral Loan with a
Substitute Loan shall occur unless each of the following conditions is satisfied
as of the date of such substitution:

(i) each Substitute Loan is an Eligible Collateral Loan on the date of
substitution and, subject to Section 2.02, the Administrative Agent shall have
received and approved an Approval Request for the Collateral Loan the Borrower
intends to purchase with the proceeds of the Advance and such approval has not
expired or been rescinded;

(ii) each Collateral Quality Test is satisfied (or, if not satisfied immediately
prior to such investment, compliance with such Collateral Quality Test is
maintained or improved) and each Coverage Test is satisfied;

(iii) the sum of the Principal Balances of such Substitute Loans shall be equal
to or greater than the sum of the Principal Balances of the Collateral Loans
being substituted for;

(iv) no Default has occurred and is continuing or would result therefrom;

(v) the Servicer acting on behalf of the Borrower shall notify the
Administrative Agent of any amount to be deposited into the Collection Account
in connection with any such substitution and shall deliver to the Custodian and
the Collateral Agent the Related Documents for any Substitute Loan in accordance
with the Facility Documents;

(vi) upon confirmation of the delivery of a Substitute Loan for each applicable
Collateral Loan being substituted for (the date of such confirmation or
delivery, the “Retransfer Date”), each applicable Collateral Loan being
substituted for shall be removed from the Collateral and the applicable
Substitute Loan(s) shall be included in the Collateral. On the Retransfer Date
of a Collateral Loan, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release and
transfer to the Borrower, without recourse, representation or warranty, all the
right, title and interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under such Collateral Loan being substituted for.
The Collateral Agent, for the benefit of the Secured Parties, shall, at the sole
expense of the Borrower, execute such documents and instruments of transfer as
may be prepared by the Servicer, on behalf of the Borrower, and take other such
actions as shall reasonably be requested by the

 

109



--------------------------------------------------------------------------------

Borrower to effect the release and transfer of such Collateral Loan pursuant to
this Section 10.03; and

(vii) the Borrower shall deliver to the Administrative Agent on the date of such
substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date.

Section 10.04. Conditions Applicable to All Sale and Purchase Transactions

(a) Any transaction effected under this Article X (other than sales or
substitutions required Section 10.01(c)) or in connection with the acquisition
of additional Collateral Loans shall be for fair market value and, if effected
with a Person that is an Affiliate of the Servicer (or with an account or
portfolio for which the Servicer or any of its Affiliates serves as investment
adviser), shall be (i) on terms no less favorable to the Borrower than would be
the case if such Person were not such an Affiliate or as otherwise expressly
permitted in this Agreement, (ii) effected in accordance with all Applicable
Laws, (iii) during the 12-month period most recently ended prior to the relevant
date of determination (or such lesser number of months as shall have elapsed
since the Closing Date), and after giving pro forma effect to such transaction,
the value of Collateral Loans substituted or sold by the Borrower to Affiliates
of the Servicer may not exceed 20% of the highest Maximum Facility Amount during
such 12-month period (or such higher percentage as agreed to by the
Administrative Agent), and (iv) during the 12-month period most recently ended
prior to the relevant date of determination (or such lesser number of months as
shall have elapsed since the Closing Date), and after giving pro forma effect to
such transaction, the value of Defaulted Collateral Loans substituted or sold by
the Borrower to Affiliates of the Servicer may not exceed 10% of the highest
Maximum Facility Amount during such 12-month period.

(b) Upon each acquisition by the Borrower of a Collateral Loan (i) all of the
Borrower’s right, title and interest to such Collateral Loan shall be subject to
the Lien granted to the Collateral Agent pursuant to this Agreement and
(ii) such Collateral Loan shall be Delivered to the Collateral Agent.

(c) Any direction, instruction or certificate required hereunder relating to the
purchase, acquisition, sale, disposition or other transfer of a Collateral Loan
may be in the form of a trade ticket, confirmation of trade, instruction to post
or to commit to the trade or similar instrument or document or other written
instruction (including by email or other electronic communication or file
transfer protocol) from the Borrower or the Servicer on its behalf on which the
Collateral Agent may rely, and each such instruction provided to the Collateral
Agent provided by the Borrower (or the Servicer on its behalf) in respect of a
purchase, acquisition, sale, disposition or other transfer shall be deemed to be
a certification that such purchase, acquisition, sale, disposition or other
transfer satisfies the requirements set forth herein.

Section 10.05. Additional Equity Contributions

The Equityholder may, but shall have no obligation to, at any time or from time
to time make a capital contribution to the Borrower for any purpose, including
for the purpose of curing any Default, satisfying any Coverage Test, enabling
the acquisition or sale of any Collateral

 

110



--------------------------------------------------------------------------------

Loan or satisfying any conditions under Section 3.02. Each contribution shall
either be made (a) in Cash (in which event such contributions shall be made by
deposit into the Collection Account), (b) by assignment and contribution of an
Eligible Investment and/or (c) by assignment of a Collateral Loan that is an
Eligible Collateral Loan. In connection with any contribution described in this
Section 10.05 (other than a contribution of a portion of the purchase price of a
Collateral Loan acquired in accordance with the Purchase and Sale Agreement),
the Servicer shall provide written instruction to the Collateral Agent
identifying (a) the subclause under which such contribution is being made (the
“Contribution Notice”) and (b)(i) in the case of contributions made in Cash,
(A) the timing of such contribution and (B) the amount of such contribution and
(ii) in the case of contributions made by assignment and contribution of an
Eligible Investment and/or by assignment of a Collateral Loan that is an
Eligible Collateral Loan, (A) the name of such Eligible Investment and/or
Collateral Loan and (B) attaching the accompanying assignment forms. All Cash
contributed to the Borrower shall be treated as Principal Proceeds, except to
the extent that the Servicer specifies in the Contribution Notice that such Cash
shall constitute Interest Proceeds and shall be deposited into a Collection
Account in accordance with Section 8.02 as designated by the Servicer.

ARTICLE XI

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 11.01. Appointment and Designation of the Servicer.

(a) Initial Servicer. The Borrower hereby appoints PPIA, pursuant to the terms
and conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral. PPIA hereby accepts such appointment and agrees to
perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

(b) Servicer Removal Notice. The Borrower, the Servicer, each Lender and the
Administrative Agent hereby agree that, upon the occurrence of a Servicer
Removal Event, the Administrative Agent may (1) provide at least ten
(10) Business Days’ prior written notice to the Servicer of its intent to remove
the Servicer, and (2) following the expiration of such ten (10) Business Day
period, provide a removal notice to the Servicer (with a copy to the Collateral
Agent) (a “Servicer Removal Notice”) and terminate all of the rights,
obligations, power and authority of the Servicer under this Agreement. On and
after the receipt by the Servicer of a Servicer Removal Notice pursuant to this
Section 11.01(b), the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Removal Notice or
otherwise specified by the Administrative Agent in writing or, if no such date
is specified in such Servicer Removal Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Servicer and the
Administrative Agent. After such date, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent believes will facilitate the transition of the performance
of such activities to the Replacement Servicer, and except as provided herein
the Replacement Servicer shall assume each and all of the Servicer’s obligations
to service and administer the Collateral, on the

 

111



--------------------------------------------------------------------------------

terms and subject to the conditions herein set forth, and the Servicer shall use
its best efforts to assist the Replacement Servicer in assuming such
obligations.

(c) Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Removal Notice, the Administrative Agent may appoint a successor
servicer (the “Replacement Servicer”), which appointment shall take effect upon
the Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent in its sole discretion. Upon the
appointment of a Replacement Servicer, the initial Servicer shall have no
liability with respect to any action performed by the Replacement Servicer on or
after the date that the Replacement Servicer assumes the servicing duties of the
Servicer.

(d) Liabilities and Obligations of Replacement Servicer. Upon its appointment,
the Replacement Servicer shall be the successor in all respects to the Servicer
with respect to servicing functions under this Agreement and shall be subject to
all the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Replacement Servicer;
provided that the Replacement Servicer shall have (i) no liability with respect
to any action performed by the terminated Servicer prior to the date that the
Replacement Servicer becomes the successor to the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing or any repurchase or substitution
obligations, if any, of the Servicer unless it elects to in its sole discretion,
(iii) no obligation to pay any Taxes required to be paid by the Servicer
(provided that the Replacement Servicer shall pay any income Taxes for which it
is liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Replacement Servicer, upon becoming a Replacement Servicer, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Replacement Servicer
shall have no liability relating to the representations and warranties of the
Servicer contained in Section 4.02. Any other provision in this Agreement
notwithstanding, if a Replacement Servicer is appointed, it shall perform its
obligations hereunder in good faith and with reasonable care, exercising a
degree of skill and attention no less than what it exercises to service similar
assets for itself and for others, such standard of care to be the “Servicing
Standard” applicable to it.

(e) Subcontracts. The Servicer may, with the prior written consent (such consent
not to be unreasonably withheld and shall not be required for any subcontracting
to the Equityholder) of the Administrative Agent, subcontract with any other
Person for servicing, administering or collecting the Collateral; provided that
(i) the Servicer shall select any such Person with reasonable care and shall be
solely responsible for the fees and expenses payable to any such Person,
(ii) the Servicer shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof without regard to any subcontracting arrangement and (iii) any such
subcontract shall be terminable upon the occurrence of a Servicer Removal Event.

 

112



--------------------------------------------------------------------------------

(f) Waiver. The Borrower acknowledges that, after delivery of a Servicer Removal
Notice, the Administrative Agent or any of its Affiliates may act as the
Replacement Servicer, and the Borrower waives any and all claims against the
Administrative Agent, each Lender or any of their respective Affiliates, the
Collateral Agent and any of its Affiliates and the Servicer (other than claims
relating to such party’s gross negligence or willful misconduct) relating in any
way to the custodial or collateral administration functions having been
performed by the Administrative Agent or any of its Affiliates in any capacity
hereunder in accordance with the terms and provisions (including the standard of
care) set forth in the Facility Documents.

Section 11.02. Duties of the Servicer.

(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
from time to time, all in accordance with Applicable Law and the Servicing
Standard. Prior to the delivery of a Servicer Removal Notice, but subject to the
terms of this Agreement (including Section 11.04 and Article VI), the Servicer
has the sole and exclusive authority to make any and all decisions with respect
to the Collateral and take or refrain from taking any and all actions with
respect to the Collateral. Without limiting the foregoing, the duties of the
Servicer shall include the following:

(i) supervising the Collateral, including communicating with Obligors, executing
amendments, providing consents and waivers, exercising voting rights, enforcing
and collecting on the Collateral and otherwise managing the Collateral on behalf
of the Borrower;

(ii) maintaining all necessary servicing records with respect to the Collateral
and providing such reports to the Administrative Agent and each Lender (with a
copy to the Collateral Agent and the Administrative Agent) in respect of the
servicing of the Collateral (including information relating to its performance
under this Agreement) as may be required hereunder or as the Administrative
Agent or any Lender may reasonably request;

(iii) maintaining and implementing administrative and operating procedures
(including an ability to recreate servicing records evidencing the Collateral in
the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral;

(iv) promptly delivering to the Administrative Agent, each Lender or the
Collateral Agent, from time to time, such information and servicing records
(including information relating to its performance under this Agreement) as the
Administrative Agent, each Lender or the Collateral Agent may from time to time
reasonably request;

(v) identifying each Collateral Loan in its internal servicing records to
reflect the ownership of such Collateral Loan by the Borrower;

 

113



--------------------------------------------------------------------------------

(vi) notifying the Administrative Agent and each Lender of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim (A) that
is or is threatened to be asserted by an Obligor with respect to any Collateral
Loan (or portion thereof) of which it has actual knowledge or has received
notice; or (B) that could reasonably be expected to have a Material Adverse
Effect;

(vii) maintaining the perfected security interest of the Collateral Agent, for
the benefit of the Secured Parties, in the Collateral;

(viii) directing the Collateral Agent to make payments pursuant to the terms of
the Payment Date Report;

(ix) assisting the Borrower with respect to the purchase and sale of and payment
for the Collateral Loans and Eligible Investments;

(x) instructing the Obligors and the administrative agents on the Collateral
Loans to make payments directly into the Collection Account established and
maintained with the Collateral Agent;

(xi) delivering assignments and promissory notes to the Custodian;

(xii) complying with such other duties and responsibilities as may be required
of the Servicer by this Agreement; and

(xiii) assisting in the acquisition, sale or substitution of Collateral Loans
and other Collateral in accordance with Article X and the Servicing Standard.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Servicer acts as lead agent with respect to any Collateral
Loan, the Servicer shall perform its servicing duties hereunder only to the
extent a lender under the applicable Related Documents has the right to do so.

(b) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent and the Secured Parties of their
rights hereunder shall not release the Servicer (unless replaced by a
Replacement Servicer) or the Borrower from any of their duties or
responsibilities with respect to the Collateral. The Secured Parties, the
Administrative Agent, each Lender and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder, unless
one of them becomes a Replacement Servicer hereunder.

(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due, provided such obligation
is not on non-accrual) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 

114



--------------------------------------------------------------------------------

(d) The Servicer agrees to supervise and assist in the investment and
reinvestment of the Collateral, and shall perform on behalf of the Borrower the
duties that have been expressly delegated to the Servicer in this Agreement and
any other Facility Document (and the Servicer shall have no obligation to
perform any other duties hereunder or otherwise) and, to the extent necessary or
appropriate to perform such duties, the Servicer shall have the power to execute
and deliver all necessary and appropriate documents and instruments on behalf of
the Borrower with respect thereto. The Servicer shall comply with the terms and
conditions hereof and any other Facility Document expressly applicable to it, in
its capacity as the Servicer, or otherwise affecting the duties and functions
that have been delegated to it thereunder and hereunder as the Servicer and
shall perform its obligations hereunder and thereunder in good faith and with
reasonable care, (i) using a degree of skill and attention no less than (A) that
which would be exercised by a prudent institutional servicer in connection with
the servicing and administration of assets similar to the Collateral Loans under
similar circumstances and (B) the Servicer and its Affiliates exercises with
respect to comparable assets that it services for itself and for others having
similar investment objectives and restrictions substantially in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans and (ii) without regard to: (A) the Servicer’s
obligations to incur servicing and administrative expenses with respect to a
Collateral Loan, (B) the Servicer’s right to receive compensation for its
services hereunder or with respect to any particular transaction, (C) the
ownership by the Servicer or any Affiliate thereof of any Collateral Loan, or
(D) the ownership, servicing or management for others by the Servicer of any
other loans or property by the Servicer (such standard of care, the “Servicing
Standard”).

Section 11.03. Authorization of the Servicer.

(a) Each of the Borrower, the Administrative Agent and each Lender hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the sale of the
Collateral Loans by Equityholder to the Borrower under the Purchase and Sale
Agreement and, thereafter, the grant by the Borrower to the Collateral Agent on
behalf of the Secured Parties hereunder, to collect all amounts due under any
and all Collateral, including, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Collateral and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents reasonably necessary or appropriate
(and in a form acceptable to the Collateral Agent) to enable the Servicer to
carry out its servicing and administrative duties hereunder. In case any
reasonable question arises as to its duties hereunder, the Collateral Agent may
request instructions from the Administrative Agent and shall be entitled at all
times to refrain from taking any actions unless it has received instruction from
the Administrative Agent. In no event shall the Servicer be entitled to make any
Secured Party a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.

 

115



--------------------------------------------------------------------------------

(b) The Administrative Agent may, at any time that an Event of Default has
occurred and is continuing, notify any Obligor with respect to any Collateral of
the assignment of such Collateral to the Collateral Agent on behalf of the
Secured Parties and direct that payments of all amounts due or to become due be
made directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral, and adjust, settle or compromise the amount or payment
thereof.

Section 11.04. Collection Efforts, Modification of Collateral.

(a) The Servicer will use commercially reasonable efforts to collect, or cause
to be collected, all payments called for under the terms and provisions of the
Collateral Loans included in the Collateral as and when the same become due, all
in accordance with the Servicing Standard.

(b) In the performance of its obligations hereunder, the Borrower (or the
Servicer on its behalf) may enter into any amendment or waiver of or supplement
to any Related Document; provided that the prior written consent of the Required
Lenders shall be required if a Default has occurred and is continuing or a
Default would result from such amendment, waiver or supplement. For the
avoidance of doubt, any Collateral Loan that, as a result of any amendment or
supplement thereto, ceases to qualify as an Eligible Collateral Loan shall not
be included in the Borrowing Base.

Section 11.05. The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (a) above by an
opinion of counsel to such effect delivered to the Administrative Agent and each
Lender. No such resignation shall become effective until a Replacement Servicer
shall have assumed the responsibilities and obligations of the Servicer in
accordance with Section 11.01(c).

ARTICLE XII

THE AGENTS

Section 12.01. Authorization and Action

(a) Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and, to the extent applicable, the
other Facility Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, subject
to the terms hereof. No Agent shall have any duties or responsibilities, except
those expressly set forth herein or in the other Facility Documents to which it
is a party or any fiduciary relationship with any Secured Party and no implied
covenants, functions, responsibilities, duties or obligations or liabilities on
the part of such Agent shall be read into this Agreement or any other Facility
Document to which such Agent is a party (if any) as duties on

 

116



--------------------------------------------------------------------------------

its part to be performed or observed. No Agent shall have or be construed to
have any other duties or responsibilities in respect of this Agreement or any
other Facility Document and the transactions contemplated hereby or thereby. As
to any matters not expressly provided for by this Agreement or the other
Facility Documents, no Agent shall be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Majority Lenders (or, with respect to the Collateral
Agent, the Administrative Agent); provided that such Agent shall not be required
to take any action which exposes such Agent, in its judgment, to personal
liability, cost or expense or which is contrary to this Agreement, the other
Facility Documents or Applicable Law, or would be, in its judgment, contrary to
its duties hereunder, under any other Facility Document or under Applicable Law.
Each Lender agrees that in any instance in which the Facility Documents provide
that an Agent’s consent may not be unreasonably withheld, provide for the
exercise of such Agent’s reasonable discretion, or provide to a similar effect,
it shall not in its instructions (or by refusing to provide instruction) to such
Agent withhold its consent or exercise its discretion in an unreasonable manner.

(b) If the Collateral Agent has been requested or directed by the Majority
Lenders or the Required Lenders, as applicable, (or by the Administrative Agent
acting at the direction of the Majority Lenders or the Required Lenders) to take
any action pursuant to any provision of this Agreement or any other Facility
Document, the Collateral Agent shall not be under any obligation to exercise any
of the rights or powers vested in it by this Agreement or such Facility Document
in the manner so requested unless it shall have been provided indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred by it in compliance with or in performing such request or
direction. No provision of this Agreement or any other Facility Document shall
otherwise be construed to require the Collateral Agent to expend or risk its own
funds or to take any action that could in its judgment cause it to incur any
cost, expenses or liability, unless it is provided indemnity acceptable to it
against any such expenditure, risk, costs, expense or liability. For the
avoidance of doubt, the Collateral Agent shall not have any duty or obligation
to take any action to exercise or enforce any power, right or remedy available
to it under this Agreement or any other Facility Document or any Related
Document unless and until directed by the Majority Lenders or the Required
Lenders, as applicable (or the Administrative Agent on their behalf).

(c) Neither the Collateral Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken by any such Person in
accordance with any notice given by the Majority Lenders or the Required
Lenders, as applicable, (or by the Administrative Agent acting at the direction
of the Majority Lenders or the Required Lenders) pursuant to the terms of this
Agreement or any other Facility Document even if, at the time such action is
taken by any such Person, the Majority Lenders or the Required Lenders, as
applicable, or Persons purporting to be the Majority Lenders or the Required
Lenders, as applicable, are not entitled to give such notice, except where the
Responsible Officer of the Collateral Agent has actual knowledge (without any
duty of inquiry or investigation on its part) that the Majority Lenders or the
Required Lenders, as applicable, or Persons purporting to be the Majority
Lenders or the Required Lenders, as applicable, are not entitled to give such
notice. The Collateral Agent shall be entitled to conclusively rely upon
directions provided by the Administrative Agent as if provided by the requisite
Lenders authorized to provide such direction hereunder. If any dispute or
disagreement shall arise as to the allocation of any sum of money received by
the Collateral

 

117



--------------------------------------------------------------------------------

Agent hereunder or under any Facility Document, the Collateral Agent shall have
the right to deliver such sum to a court of competent jurisdiction and therein
commence an action for interpleader.

(d) If in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, it may request written
instructions from the Administrative Agent as to the course of action desired by
it. If the Collateral Agent does not receive such instructions within five
(5) Business Days after it has requested them, the Collateral Agent may, but
shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Agent shall act in accordance with instructions received
after such five (5) Business Day period except to the extent it has already, in
good faith, taken or committed itself to take, action inconsistent with such
instructions.

Section 12.02. Delegation of Duties

Each Agent may execute any of its duties under this Agreement and each other
Facility Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 12.03. Agents’ Reliance, Etc

(a) Neither Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any of the other Facility
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, each Agent: (i) may consult
with legal counsel (including counsel for the Borrower or the Servicer or any of
their Affiliates) and independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Secured Party or any
other Person and shall not be responsible to any Secured Party or any Person for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement or the other Facility Documents;
(iii) shall not have any duty to monitor, ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement, the other Facility Documents or any Related Document on the part of
the Borrower, the Servicer or any other Person or to inspect the property
(including the books and records) of the Borrower or the Servicer; (iv) shall
not be responsible to any Secured Party or any other Person for the due
execution, legality, validity, enforceability, perfection, genuineness,
sufficiency or value of any Collateral (or the validity, perfection, priority or
enforceability of the Liens on the Collateral), this Agreement, the other
Facility Documents, any Related Document or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any other Facility Document by relying on,
acting upon (or by refraining from action in reliance on) any notice, consent,
certificate (including, for the avoidance of doubt, the Borrowing Base
Calculation Statement), instruction or waiver, report, statement, opinion,
direction or other instrument or writing (which may be delivered by telecopier,
email, cable or telex, if acceptable to it) reasonably believed by it to be
genuine and believed by it to be signed or sent by the proper

 

118



--------------------------------------------------------------------------------

party or parties. No Agent shall have any liability to the Borrower or any
Lender or any other Person for the Borrower’s, the Servicer’s, any Lender’s or
any other Person’s, as the case may be, performance of, or failure to perform,
any of their respective obligations and duties under this Agreement or any other
Facility Document.

(b) No Agent shall be liable for the actions or omissions of any other Agent
(including concerning the application of funds) or other party to a Facility
Document, or under any duty to monitor or investigate compliance on the part of
any other Agent or other party to a Facility Document with the terms or
requirements of this Agreement, any Facility Document or any Related Document,
or their duties hereunder or thereunder. Each Agent shall be entitled to assume
the due authority of any signatory and genuineness of any signature appearing on
any instrument or document it may receive (including each Notice of Borrowing
received hereunder) in the absence of its own gross negligence or willful
misconduct. No Agent shall be liable for any action taken in good faith and
reasonably believed by it to be within the powers conferred upon it, or taken by
it pursuant to any direction or instruction by which it is governed, or omitted
to be taken by it by reason of the lack of direction or instruction required
hereby for such action (including for refusing to exercise discretion or for
withholding its consent in the absence of its receipt of, or resulting from a
failure, delay or refusal on the part of the Required Lenders to provide,
written instruction to exercise such discretion or grant such consent from the
Required Lenders, as applicable). No Agent shall be liable for any error of
judgment made in good faith unless it shall be proven by a court of competent
jurisdiction that such Agent was grossly negligent in ascertaining the relevant
facts. Nothing herein or in any Facility Document or Related Document shall
obligate any Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. No
Agent shall be liable for any indirect, special, punitive or consequential
damages (including lost profits) whatsoever, even if it has been informed of the
likelihood thereof and regardless of the form of action. No Agent shall be
charged with knowledge or notice of any matter (including, without limitation, a
Default or Event of Default) unless actually known to a Responsible Officer of
such Agent, or unless and to the extent written notice of such matter is
received by such Agent at its address in accordance with Section 13.02. Any
permissive grant of power to an Agent hereunder shall not be construed to be a
duty to act. Each Agent shall have only the duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against any Agent. Before acting hereunder, an
Agent shall be entitled to request, receive and rely upon such certificates and
opinions as it may reasonably determine appropriate with respect to the
satisfaction of any specified circumstances or conditions precedent to such
action. Neither Agent shall be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, entitlement order, approval or other paper or
document. Neither Agent shall be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything that it may do or refrain from doing in connection
herewith, except in the case of its willful misconduct or grossly negligent
performance or omission of its duties.

(c) No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire,

 

119



--------------------------------------------------------------------------------

communication line failures, computer viruses, power failures, loss or
malfunction of utilities, communications or computers (software and hardware)
services, earthquakes or other disasters.

(d) The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party. Whether or not expressly stated
in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.

(e) Each Lender acknowledges that, except as expressly set forth in this
Agreement, neither Agent has made any representation or warranty to it, and that
no act by either Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent to any Secured Party as
to any matter. Each Lender represents to each Agent that it has, independently
and without reliance upon such Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the Servicer, and made its own decision to
enter into this Agreement and the other Facility Documents to which it is a
party. Each Lender also represents that it will, independently and without
reliance upon either Agent or any other Secured Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the Servicer. Neither Agent shall have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Servicer which may come into the possession
of such Agent.

Section 12.04. Indemnification

Each of the Lenders agrees to indemnify and hold the Agents and the “Securities
Intermediary” under the Account Control Agreement (acting at the direction of
the Collateral Agent (acting at the direction of the Secured Parties, following
the delivery of notice of exclusive control under the Account Control
Agreement)) harmless (to the extent not reimbursed by or on behalf of the
Borrower pursuant to Section 13.04 or otherwise) from and against any and all
Liabilities which may be imposed on, incurred by, or asserted against the Agents
in any way relating to or arising out of this Agreement or any other Facility
Document or any Related Document or any action taken or omitted by the Agents
under this Agreement or any other Facility Document or any Related Document;
provided that no Lender shall be liable to any Agent for any portion of such
Liabilities resulting from such Agent’s gross negligence or willful misconduct;
and provided, further, that no Lender shall be liable to the Collateral Agent
for any portion of such Liabilities unless such Liabilities are imposed on,
incurred by, or asserted against

 

120



--------------------------------------------------------------------------------

the Collateral Agent as a result of any action taken, or not taken, by the
Collateral Agent by the express terms of this Agreement or at the direction of
the Administrative Agent or such Lender or Lenders, as the case may be, in
accordance with the terms and conditions set forth in this Agreement (it being
understood and agreed that the Collateral Agent shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Agreement
at the request or direction of the Administrative Agent or any of the Lenders
(or other Persons authorized or permitted under the terms hereof to make such
request or give such direction) pursuant to this Agreement or any of the other
Facility Document, unless the Administrative Agent or such Lenders shall have
provided to the Collateral Agent security or indemnity reasonably satisfactory
to it against the costs, expenses (including reasonable and documented
attorney’s fees and expenses) and Liabilities which might reasonably be incurred
by it in compliance with such request or direction, whether such indemnity is
provided under this Section 12.04 or otherwise). The rights of the Agents and
obligations of the Lenders under or pursuant to this Section 12.04 shall survive
the termination of this Agreement, and the earlier removal or resignation of any
Agent hereunder.

Section 12.05. Successor Agents

(a) Subject to the terms of this Section 12.05, each Agent may, upon thirty
(30) days’ notice to the Lenders and the Borrower, resign as Administrative
Agent or Collateral Agent, as applicable. If an Agent shall resign, then the
Required Lenders shall appoint a successor agent. If for any reason a successor
agent is not so appointed and does not accept such appointment within thirty
(30) days of notice of resignation, such Agent may appoint a successor agent.
The appointment of any successor Agent shall be subject to the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that the consent of the Borrower to any such appointment
shall not be required if (i) a Default or Event of Default shall have occurred
and is continuing or (ii) if such successor agent is a Lender or an Affiliate of
such Agent or any Lender. Any resignation of an Agent shall be effective upon
the appointment of a successor agent pursuant to this Section 12.05. After the
effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Facility Documents and the provisions of this Article XII shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and under the other
Facility Documents. If no successor Collateral Agent or Administrative Agent
shall have been appointed and an instrument of acceptance by a successor
Collateral Agent or successor Administrative Agent shall not have been delivered
to the Collateral Agent or the Administrative Agent, as applicable, within sixty
days after giving of notice of resignation by the Collateral Agent or the
Administrative Agent, as applicable,, the resigning Collateral Agent or the
resigning Administrative Agent, as applicable, may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent or
Administrative Agent, as applicable.

(b) Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.

 

121



--------------------------------------------------------------------------------

Section 12.06. The Collateral Agent.

(a) The Collateral Agent shall have no liability for losses arising from (i) any
cause beyond its control, (ii) any delay, error, omission or default of any
mail, telegraph, cable or wireless agency or operator, or (iii) the acts or
edicts of any government or governmental agency or other group or entity
exercising governmental powers.

(b) It is expressly acknowledged and agreed that the Collateral Agent is not
guaranteeing the performance of or assuming any liability for the obligations of
the other parties hereto or any portion of the Collateral.

(c) The Collateral Agent shall not be responsible for the preparation or filing
of any UCC financing statements or continuation statements or the correctness of
any financing statements filed in connection with this Agreement or the validity
or perfection of any lien or security interest created pursuant to this
Agreement.

(d) The Collateral Agent shall not be liable for interest on any money received
by it except as the Collateral Agent may agree in writing with the Borrower. In
no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith (except in its capacity as
obligor thereunder, if applicable), or for any failure of the relevant party to
provide investment instruction to the Collateral Agent in connection with the
investment of funds in or from any account set forth herein.

(e) The Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Servicer, the Borrower or the Administrative
Agent to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

(f) The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided,
however, that, if the form thereof is prescribed by this Agreement, the
Collateral Agent shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer. It is expressly acknowledged by the Borrower, the Servicer, the Lenders
and the Administrative Agent that performance by the Collateral Agent of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall be based upon, and in reliance upon,
data, information and notices provided to it by the Servicer (and/or the
Borrower) and/or any related bank agent, obligor or similar party with respect
to the Collateral, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate). Nothing herein shall impose or imply any duty or obligation on the
part of the Collateral Agent to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral

 

122



--------------------------------------------------------------------------------

is in default or in compliance with the underlying documents governing or
securing such securities, from time to time.

(g) The Collateral Agent shall have no duty to determine or inquire into the
happening or occurrence of any event or contingency, and it is agreed that its
duties hereunder are purely ministerial in nature.

(h) Should any controversy arise between the undersigned with respect to the
Collateral held by the Collateral Agent, the Collateral Agent shall follow the
instructions of the Administrative Agent on behalf of the Secured Parties.

(i) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest (on behalf of the Secured Parties) in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for performing the
obligations expressly imposed on the Collateral Agent hereunder, the Collateral
Agent shall have no duty as to any Collateral or responsibility for ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters or taking
any steps to preserve rights against prior parties or other rights pertaining to
any Collateral.

(j) In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering, the
Collateral Agent may be required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent. Accordingly, each of the parties hereto
agrees to provide to the Collateral Agent upon its request from time to time
such identifying information and documentation as may be available to such party
in order to enable the Collateral Agent to comply with such requirements.

(k) If BNYM or the Collateral Agent is also acting in another capacity,
including as Custodian or Securities Intermediary, the rights, protections,
immunities and indemnities afforded to BNYM or the Collateral Agent pursuant to
this Article XII shall also be afforded to BNYM or the Collateral Agent acting
in such capacities; provided that such rights, protections, benefits, immunities
and indemnities shall be in addition to, and not in limitation of, any rights,
protections, benefits, immunities and indemnities provided in the Custodian
Agreement, Account Control Agreement or any other Facility Documents to which
BNYM or the Collateral Agent in such capacity is a party.

(l) The Collateral Agent shall not have any obligation to determine if a
Collateral Loan meets the criteria specified in the definition of Eligible
Collateral Loan or other eligibility requirement herein.

(m) Notwithstanding the foregoing, whenever reference is made in any Facility
Document to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or

 

123



--------------------------------------------------------------------------------

remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be acting, giving,
withholding, suffering, omitting, making or otherwise undertaking and exercising
the same (or shall not be undertaking and exercising the same) solely as
directed in writing by the Administrative Agent acting at the instruction of the
Required Lenders (or such other Lenders or percentage thereof as shall be
expressly required hereunder). The Collateral Agent may at any time request
instructions from the Administrative Agent with respect to any actions or
approvals which, by the terms of this Agreement or any of the Facility
Documents, the Collateral Agent is permitted or required to take or to grant,
and the Collateral Agent shall be absolutely entitled to refrain from taking any
such action or to withhold any such approval and shall not be under any
liability whatsoever solely as a result thereof until it shall have received
such instructions from the Administrative Agent acting at the direction of such
Lenders. The Collateral Agent shall not have any liability for any failure or
delay in taking any actions contemplated above as a result of a failure or delay
on the part of the requisite Lenders (or the Administrative Agent on their
behalf) to provide such instruction.

(n) The Borrower and the Servicer shall use reasonable efforts to cooperate with
the Collateral Agent in connection with the matters described herein, including
in respect of the confirmation of calculations required under Section 8.06
hereof or as otherwise reasonably requested by the Collateral Agent hereunder.
Without limiting the generality of the foregoing the Servicer shall supply in a
timely fashion any information maintained by it, including, without limitation,
the classification or characterization of each Collateral Loan or related
Obligor that the Collateral Agent may from time to time reasonably request with
respect to the Collateral Loans or obligors or reasonably need to perform the
confirmations described above. Nothing herein shall obligate the Collateral
Agent to determine (i) the type, classification or characterization of any
Collateral Loan or related Obligor, or (ii) the Advance Rate or Adjusted
Collateral Value of any Collateral Loan or EBITDA of any related Obligor or
market value of any Collateral Loan, any such determination in each case being
based exclusively upon notification it receives from the Servicer. For purposes
of monitoring rating changes by the rating agencies, the Collateral Agent shall
be entitled to use and rely (in good faith) exclusively upon any reputable
electronic financial information reporting service (including the Bloomberg wire
service), and shall have no liability for any inaccuracies in the information
reported by, or other errors or omissions of, any such service.

ARTICLE XIII

MISCELLANEOUS

Section 13.01. No Waiver; Modifications in Writing

(a) No failure or delay on the part of any Secured Party exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver of any provision of this Agreement or any other Facility Document,
and any consent to any departure by any party to this Agreement or any other
Facility Document from the terms of any provision of this Agreement or such
other Facility Document, shall be effective only in the specific instance and
for the specific purpose for which given. No notice to or demand on the Borrower
or the Servicer in any case shall entitle the

 

124



--------------------------------------------------------------------------------

Borrower or the Servicer to any other or further notice or demand in similar or
other circumstances.

(b) No amendment, modification, supplement or waiver of this Agreement shall be
effective unless signed by the Borrower, the Servicer, the Administrative Agent
and the Required Lenders; provided that:

(i) any Fundamental Amendment shall require the written consent of all Lenders
affected thereby; and

(ii) no such amendment, modification, supplement or waiver shall amend, modify
or otherwise affect the rights or duties of any Agent hereunder without the
prior written consent of such Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Allocated Facility Amount of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Section 13.02. Notices, Etc

Except where telephonic instructions are authorized herein to be given, all
notices, demands, instructions and other communications required or permitted to
be given to or made upon any party hereto shall be in writing and shall be
personally delivered or sent by registered, certified or express mail, postage
prepaid, or by facsimile transmission, or by prepaid courier service, or by
electronic mail (if the recipient has provided an email address in Schedule 5),
and shall be deemed to be given for purposes of this Agreement on the day that
such writing is received by the intended recipient thereof in accordance with
the provisions of this Section 13.02. Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this
Section 13.02, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective facsimile numbers or email
addresses) indicated in Schedule 5, and, in the case of telephonic instructions
or notices, by calling the telephone number or numbers indicated for such party
in Schedule 5. Any notices to be provided to the Lenders may be provided to the
Administrative Agent on their behalf.

BNYM, in each of its capacities under this Agreement or any Facility Document,
agrees to accept and act upon instructions or directions pursuant to this
Agreement, any other Facility Document, or any Related Document or any document
executed in connection herewith or therewith sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods; provided, however,
that any person providing such instructions or directions shall provide to BNYM
an incumbency certificate listing persons designated to provide such

 

125



--------------------------------------------------------------------------------

instructions or directions as such incumbency certificate may be supplemented
from time to time. If any person elects to give BNYM email or facsimile
instructions (or instructions by a similar electronic method) and BNYM in its
discretion elects to act upon such instructions, BNYM’s reasonable understanding
of such instructions shall be deemed controlling. BNYM shall not be liable for
any losses, costs or expenses arising directly or indirectly from BNYM’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Any person providing such instructions or directions acknowledges
and agrees that there may be more secure methods of transmitting such
instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

Section 13.03. Taxes

(a) Any and all payments by the Borrower to or for the account of any Recipient
under any Facility Document shall be made free and clear of and without
deduction or withholding for any and all present or future Taxes with respect
thereto, unless required by Applicable Law. If any Applicable Law (as determined
in the good faith discretion of the Borrower or the Administrative Agent)
requires the deduction or withholding of any Tax from any such payment by the
Borrower or the Administrative Agent, then the Borrower or the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as may be necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.03) the
applicable Recipient receives an amount equal to the sum it would have received
had no deductions or withholding of Indemnified Taxes been made.

(b) The Borrower agrees to timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower agrees to indemnify each Recipient, within 10 days after demand
therefor, for (i) the full amount of Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 13.03) payable or paid by any Recipient or required to be
withheld or deducted from a payment to such Recipient and (ii) any reasonable
liability arising from Indemnified Taxes or with respect thereto, in each case
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant taxing Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of another Recipient, shall be presumed to be correct
absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes

 

126



--------------------------------------------------------------------------------

attributable to such Lender’s failure to comply with the provisions of
Section 13.06(c)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Facility
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Facility Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 13.03(d).

(e) As soon as practicable after the date of any payment of Taxes by the
Borrower to Governmental Authority pursuant to this Section 13.03, the Borrower
will furnish to the Administrative Agent the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing payment thereof
(or other evidence of payment as may be reasonably satisfactory to the
Administrative Agent).

(f) If any Recipient in its sole discretion, but acting in good faith,
determines that it has received a refund of any Indemnified Taxes with respect
to which it has been indemnified pursuant to this Section 13.03 (including by
the payment of additional amounts pursuant to Section 13.03(a)), such Recipient
shall reimburse the Borrower (or the Servicer, as applicable) such amount of any
refund received (net of reasonable out-of-pocket expenses incurred) as such
Secured Party shall determine in its sole discretion, but acting in good faith,
to be attributable to the relevant Indemnified Taxes; provided that in the event
that such Secured Party is required to repay such refund to the relevant taxing
authority, the Borrower agrees to return the refund to such Secured Party.
Notwithstanding anything to the contrary in this Section 13.03(f), in no event
will any Secured Party be required to pay any amount to an indemnifying party
pursuant to this Section 13.03(f) the payment of which would place such Secured
Party in a less favorable net after-Tax position than such Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Unless required by Applicable Law, at no time shall any Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Facility Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative

 

127



--------------------------------------------------------------------------------

Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 13.03(g)(ii),
(iii) and (v) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of Section 13.03(g)(i), each Lender that is
a U.S. Person shall, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), deliver to the Borrower and
each Agent, two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-9 or any successor form, certifying that such Lender is entitled
to an exemption from U.S. backup withholding tax.

(iii) Without limiting the generality of Section 13.03(g)(i), each Lender that
is not a U.S. Person (a “Non-U.S. Lender”) shall, to the extent it is legally
entitled to do so, deliver to the Borrower and each Agent, on or prior to the
date on which such Non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or any
Agent), two accurate, complete and signed copies of whichever of the following
is applicable:

(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Facility Document, executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or U.S. Internal Revenue Service Form W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Facility Document,
U.S. Internal Revenue Service Form W-8BEN-E (or U.S. Internal Revenue Service
Form W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B) executed copies of U.S. Internal Revenue Service Form W-8ECI;

(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or U.S. Internal Revenue Service Form W-8BEN, as
applicable); or

 

128



--------------------------------------------------------------------------------

(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of U.S. Internal Revenue Service Form W-8IMY, accompanied by U.S. Internal
Revenue Service Form W-8ECI, U.S. Internal Revenue Service Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate, U.S. Internal Revenue
Service Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

(iv) Each Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agents (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or any Agent), executed copies of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agents to determine the withholding or deduction
required to be made.

(v) If a payment made to a Recipient under any Facility Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable and for
purposes of this Section 13.03(v)), such Recipient shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 13.03(v),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(vi) Each Lender agrees that, from time to time after the Closing Date, such
Lender shall deliver the forms described above, as applicable, as promptly as
practicable after (A) receipt of a reasonable written request therefor from the
Borrower or an Agent or (B) when a lapse in time or change in circumstance
renders a previously provided form or certificate obsolete or inaccurate.
Notwithstanding any other provision of this Section 13.03, a Lender shall not be
required to deliver any form after the Closing Date pursuant to this
Section 13.03(g) that such Lender is not legally able to deliver.

(h) If any Lender requires the Borrower to pay any Indemnified Taxes or
additional amount to such Lender or any Governmental Authority for the account
of such Lender pursuant to this Section 13.03, then such Lender shall (at the
request of the Borrower) use reasonable

 

129



--------------------------------------------------------------------------------

efforts to designate a different lending office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if such Lender determines, in its sole
discretion that such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Section 13.03 in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(i) Nothing in this Section 13.03 shall be construed to require any Secured
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.

(j) Without prejudice to the survival of any other agreement hereunder, the
agreements and obligations contained in this Section 13.03 shall survive the
termination of this Agreement.

Section 13.04. Costs and Expenses; Indemnification

(a) The Borrower agrees to promptly (and in any event within thirty (30) days)
pay on demand all reasonable and documented out-of-pocket costs and expenses of
the Agents and the Lenders in connection with the preparation, review,
negotiation, reproduction, administration, execution and delivery of this
Agreement and the other Facility Documents, including the reasonable and
documented fees and disbursements of counsel for the Administrative Agent and
counsel for the Collateral Agent, costs and expenses of creating, perfecting,
releasing or enforcing the Collateral Agent’s security interests in the
Collateral, including filing and recording fees, expenses, search fees, UCC
filing fees and the equivalent thereof in any foreign jurisdiction, if
applicable, and all other related fees and expenses in connection therewith; and
in connection with any additional reporting requirements that the Agents and the
Lenders are required to comply with under the Securitisation Regulation, the
administration and any waiver, consent, modification or amendment or similar
agreement in respect of this Agreement, the Notes or any other Facility Document
and advising the Agents and Lenders as to their respective rights, remedies and
responsibilities. The Borrower agrees to promptly (and in any event within
thirty (30) days) pay on demand all reasonable and documented out-of-pocket
costs and expenses of each of the Secured Parties in connection with the
enforcement of this Agreement, the Notes or any other Facility Document,
including all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Agent in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Facility
Documents or any interest, right, power or remedy of the Collateral Agent and
the Replacement Servicer (including in its capacity as Replacement Servicer) or
in connection with the collection or enforcement of any of the Obligations or
the proof, protection, administration or resolution of any claim based upon the
Obligations in any insolvency proceeding, including all reasonable fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Agent. Without prejudice to its
rights hereunder, the expenses and the compensation for the services of the
Secured Parties are intended to constitute expenses of administration under any
applicable bankruptcy law. For the avoidance of doubt, this Section 13.04(a)
shall not apply to Taxes, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim, which shall be covered by
Section 13.03.

 

130



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify and hold harmless each Secured Party and
each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all Liabilities that may be
incurred by or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of the execution, delivery, enforcement,
performance, administration of or otherwise arising out of or incurred in
connection with this Agreement, any other Facility Document, any Related
Document or any transaction contemplated hereby or thereby (and regardless of
whether or not any such transactions are consummated), including any such
Liability that is incurred or arises out of or in connection with, or by reason
of any one or more of the following: (i) preparation for a defense of any
investigation, litigation or proceeding arising out of, related to or in
connection with this Agreement, any other Facility Document, any Related
Document or any of the transactions contemplated hereby or thereby; (ii) any
breach of any covenant by the Borrower or the Servicer contained in any Facility
Document; (iii) any representation or warranty made or deemed made by the
Borrower or the Servicer contained in any Facility Document or in any
certificate, statement or report delivered in connection therewith is false or
incorrect; (iv) any failure by the Borrower or the Servicer to comply with any
Applicable Law or contractual obligation binding upon it; (v) any failure to
vest, or delay in vesting, in the Collateral Agent (for the benefit of the
Secured Parties) a perfected security interest in all of the Collateral free and
clear of all Liens (other than Permitted Liens); (vi) any action or omission,
not expressly authorized by the Facility Documents, by the Borrower or any
Affiliate of the Borrower which has the effect of impairing the validity or
enforceability of the Collateral or the rights of the Agents or the other
Secured Parties with respect thereto; (vii) the failure to file, or any delay in
filing, financing statements, continuation statements or the equivalent thereof
in any foreign jurisdiction or other similar instruments or documents under the
UCC of any applicable jurisdiction or other Applicable Law with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;
(viii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) of an Obligor to the payment with respect to any
Collateral (including a defense based on any Collateral Loan (or the Related
Documents evidencing such Collateral Loan) not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms,
except to the extent such unenforceability due to the bankruptcy of such
Obligor), or any other claim resulting from any related property securing such
Collateral Loan; (ix) the commingling of Collections on the Collateral at any
time with other funds; (x) any failure by the Borrower to give reasonably
equivalent value to the applicable seller, in consideration for the transfer by
such seller to the Borrower of any item of Collateral or any attempt by any
Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including any provision of the
Bankruptcy Code; (xi) the failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account, within
two (2) Business Days of receipt, Collections on the Collateral Loans remitted
to the Borrower, the Servicer or any such agent or representative as provided in
this Agreement and (xii) any Default or Event of Default; except that the
Borrower shall not be liable to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, willful misconduct or
the breach in bad faith of such Indemnified Party’s obligations hereunder or
under any other Facility Document; provided that any payment hereunder which
relates to taxes, levies, imposes, deductions, charges and withholdings, and all
liabilities (including penalties, interest and

 

131



--------------------------------------------------------------------------------

expenses) with respect thereto, or additional sums described in Sections 2.10,
2.11 or 13.03, shall not be covered by this Section 13.04(b). In no case shall
the Borrower be responsible for any Indemnified Party’s lost revenues or lost
profits or for any indirect, special, punitive or consequential damages suffered
by such Indemnified Party (but, for the avoidance of doubt, the Borrower shall
be responsible for any liability consisting of such amount paid by an
Indemnified Party to a third party). The Borrower shall not have any liability
hereunder to any Indemnified Party to the extent an Indemnified Party affects
any settlement of a matter that is (or could be) subject to indemnification
hereunder without the prior written consent of the Borrower (which consent shall
not be unreasonably withheld or delayed).

(c) The Servicer agrees to indemnify and hold harmless each Indemnified Party
from and against any and all Liabilities that may be incurred by or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of any one or more of the following: (i) any breach of any covenant
by the Servicer contained in any Facility Document; (ii) any representation or
warranty made or deemed made by the Servicer contained in any Facility Document
or in any certificate, statement or report delivered in connection therewith is
false or misleading; (iii) any failure by the Servicer to comply with any
Applicable Law or contractual obligation binding upon it; (iv) any action or
inaction of the Servicer which causes the Collateral Agent (for the benefit of
the Secured Parties) not to have a perfected security interest in all of the
Collateral free and clear of all Liens (other than Permitted Liens); (v) the
commingling of Collections on the Collateral at any time with other funds of the
Servicer; and (vi) any failure by the Servicer to remit to the Collection
Account, within two (2) Business Days of receipt, Collections on the Collateral
Loans remitted to the Servicer; except the Servicer shall not be liable to the
extent any such Liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence, willful misconduct or the breach in bad faith of such
Indemnified Party’s obligations hereunder or under any other Facility Document;
provided that any payment hereunder which relates to taxes, levies, imposes,
deductions, charges and withholdings, and all liabilities (including penalties,
interest and expenses) with respect thereto, or additional sums described in
Sections 2.10, 2.11 or 13.03, shall not be covered by this Section 13.04(c). The
Servicer shall not have any liability hereunder to any Indemnified Party to the
extent an Indemnified Party affects any settlement of a matter that is (or could
be) subject to indemnification hereunder without the prior written consent of
the Servicer (which consent shall not be unreasonably withheld or delayed). In
no case shall the Servicer be responsible for any Indemnified Party’s lost
revenues or lost profits or for any indirect, special or consequential damages
suffered by such Indemnified Party (but, for the avoidance of doubt, the
Servicer shall be responsible for any liability consisting of such amount paid
by an Indemnified Party to a third party).

(d) The Equityholder agrees to indemnify and hold harmless each Indemnified
Party from and against any and all Liabilities that may be incurred by or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of any one or more of the following: (i) any breach
of any covenant by the Equityholder contained in any Facility Document; and
(ii) any representation or warranty made or deemed made by the Equityholder
contained in any Facility Document or in any certificate, statement or report
delivered in connection therewith is false or misleading; except the
Equityholder shall not be liable to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, willful

 

132



--------------------------------------------------------------------------------

misconduct or the breach in bad faith of such Indemnified Party’s obligations
hereunder or under any other Facility Document; provided that any payment
hereunder which relates to taxes, levies, imposes, deductions, charges and
withholdings, and all liabilities (including penalties, interest and expenses)
with respect thereto, or additional sums described in Sections 2.10, 2.11 or
13.03, shall not be covered by this Section 13.04(c). The Equityholder shall not
have any liability hereunder to any Indemnified Party to the extent an
Indemnified Party affects any settlement of a matter that is (or could be)
subject to indemnification hereunder without the prior written consent of the
Equityholder (which consent shall not be unreasonably withheld or delayed). In
no case shall the Equityholder be responsible for any Indemnified Party’s lost
revenues or lost profits or for any indirect, special or consequential damages
suffered by such Indemnified Party (but, for the avoidance of doubt, the
Equityholder shall be responsible for any liability consisting of such amount
paid by an Indemnified Party to a third party).

Section 13.05. Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 13.06. Assignability

(a) Each Lender may, with the consent of the Administrative Agent and the
Borrower, assign to an assignee all or a portion of its rights and obligations
under this Agreement (including all or a portion of its outstanding Advances or
interests therein owned by it, together with ratable portions of its Allocated
Facility Amount); provided that:

(i) each of the Borrower’s and the Administrative Agent’s consent to any such
assignment (A) shall not be unreasonably withheld or delayed and (B) shall not
be required if the assignee is a Permitted Assignee with respect to such
assignor; and

(ii) the Borrower’s consent to any such assignment pursuant to this
Section 13.06(a) shall not be required if (x) a Default or an Event of Default
shall have occurred (and not been waived by the Lenders in accordance with
Section 13.01) or (y) such assignment is required by any applicable law,
regulation or Governmental Authority.

The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Section 13.03(g).
Notwithstanding any other provision of this Section 13.06, no assignment by any
Lender to the Borrower, any of its Affiliates or a Competitor shall be
permitted.

(b) The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agents and the Lenders.

 

133



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of, but with notice to, the
Borrower, sell participations to Participants in all or a portion of such
Lender’s rights and obligations under this Agreement; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) each Participant shall have agreed to be bound by this Section 13.06(c),
Section 13.06(d) and Section 13.17; (E) such Participants are not Competitors.
Any agreement pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any Fundamental Amendment.
Sections 2.10, 2.11, and 13.03 shall apply to each Participant as if it were a
Lender and had acquired its interest by assignment pursuant to clause (a) of
this Section 13.06 (subject to the requirements and limitations set forth in
Section 13.03, including the requirements under Section 13.03(g)); provided that
(A) such Participant agrees to be subject to the provisions of Section 13.03(g)
as if it were an assignee under clause (a) of this Section 13.06 and (B) no
Participant shall be entitled to any amount under Section 2.10, 2.11, or 13.03
which is greater than the amount the related Lender would have been entitled to
under any such Sections or provisions if the applicable participation had not
occurred, except to the extent such entitlement to receive a greater amount
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

(ii) In the event that any Lender sells participations in any portion of its
rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name of all
participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”). An Advance may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each Note, if any, shall expressly so provide). Any participation
of such Advance may be effected only by the registration of such participation
on the Participant Register. The Participant Register shall be available for
inspection by the Borrower to the extent necessary for the Borrower to establish
that such commitment, loan or other obligation is in registered form under
Section 5f.103-1 of the United States Treasury Regulations and Section 1.163-5
of the Proposed United States Treasury Regulations. The entries in a Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) The Administrative Agent, on behalf of and acting solely for this purpose as
the nonfiduciary agent of the Borrower, shall maintain at its address specified
in Section 13.02 or such other address as the Administrative Agent shall
designate in writing to the Lenders, a copy of this Agreement and each signature
page hereto and each Assignment and Acceptance delivered to and accepted by it
and a register (the “Register”) for the recordation of the names

 

134



--------------------------------------------------------------------------------

and addresses of the Lenders and the aggregate outstanding principal amount of
the outstanding Advances maintained by each Lender under this Agreement (and any
stated interest thereon). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. An Advance (and a Note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Note, if any,
shall expressly so provide) and compliance with this Section 13.06. The
Administrative Agent shall update and furnish to the Collateral Agent and the
Borrower from time to time at the request of the Collateral Agent or the
Borrower an updated version of Schedule 1 reflecting the then-current allocation
of the Allocated Facility Amounts.

(e) Notwithstanding any other provision of this Section 13.06, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including rights to payment of principal and interest) under this Agreement to
secure obligations of such Lender, including any pledge or security interest
granted to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Lender as a party hereto.

Section 13.07. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK.

Section 13.08. Severability of Provisions

Any provision of this Agreement or any other Facility Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 13.09. Confidentiality

The parties hereto agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed by any party (a) to its
Affiliates, directors, officers, members, principals and employees, and to its
agents, counsel and other advisors that have a need for such information
relative to this facility (collectively, the “Related Parties”) (it being
understood that, in each case, the Persons to whom such disclosure is made will
be

 

135



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential and the disclosing party shall be responsible for
any breach by its Related Parties under this Section 13.09); (b) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), it being understood that the Persons to whom such disclosure is
made shall be informed of the confidential nature of such Information; (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process; provided that with respect to disclosures of Information pursuant to a
subpoena or similar legal process, (A) prior to any disclosure under this clause
(c) the disclosing party agrees to provide the Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
the Borrower pursuant to the terms of the subpoena or other legal process and
(B) any disclosure under this clause (c) shall be limited to the portion of the
Information as may be required by such Governmental Authority pursuant to such
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with the performance of duties or exercise of any remedies hereunder
or under any other Facility Document or any action or proceeding relating to
this Agreement or any other Facility Document or the enforcement of rights
hereunder or thereunder; (f) solely with respect to the Administrative Agent or
any Lender, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights and obligations under this
Agreement; provided that such assignee or participant (or prospective assignee
or participant) has agreed to maintain confidentiality pursuant to this
Section 13.09 or another non-disclosure agreement substantially similar hereto,
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder that
has agreed to maintain confidentiality pursuant to this Section 13.09; or
(iii) any rating agency or (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section by such
party, or (y) becomes available to such party or any of their respective
Affiliates on a nonconfidential basis from a source other than a party to this
Agreement. For purposes of this Section, “Information” means all information
received from a party to this Agreement, the terms and substance of this
Agreement and each other Facility Document and any term sheet.

Section 13.10. Merger

This Agreement and the other Facility Documents executed by the Administrative
Agent, the Collateral Agent or the Lenders taken as a whole incorporate the
entire agreement between the parties hereto and thereto concerning the subject
matter hereof and thereof and this Agreement and such other Facility Documents
supersede any prior agreements among the parties relating to the subject matter
thereof.

Section 13.11. Survival

All representations and warranties made hereunder, in the other Facility
Documents and in any certificate delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the making of the Advances hereunder. The agreements in
Sections 2.10, 2.11, 2.13, 12.05, 13.03, 13.04, 13.09, 13.15 and 13.17 and this
Section 13.11 shall survive the termination of this Agreement in whole or in
part, the payment in

 

136



--------------------------------------------------------------------------------

full of the principal of and interest on the Advances, any foreclosure under, or
modification, release or discharge of, any or all of the Related Documents and
the resignation or replacement of any Agent.

Section 13.12. Submission to Jurisdiction; Waivers; Etc

Each party hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or the other Facility Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and the appellate courts of any of them;

(b) consents that any such action or proceeding may be brought in any court
described in Section 13.12(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 13.02 or at such other address as may be permitted
thereunder;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding against any Secured Party
arising out of or relating to this Agreement or any other Facility Document any
special, exemplary, punitive or consequential damages.

Section 13.13. Waiver of Jury Trial

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER FACILITY DOCUMENT OR FOR ANY COUNTERCLAIM HEREIN OR THEREIN OR RELATING
HERETO OR THERETO.

Section 13.14. Right of Setoff; Payments Pro Rata.

(a) Subject to Section 9.01(a), if an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender

 

137



--------------------------------------------------------------------------------

or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Facility Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Facility Document
and although such obligations of the Borrower may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.

(b) Each of the Lenders agrees that, if it should receive any amount under this
Agreement (whether by voluntary payments, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Facility Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Advances or fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

Section 13.15. PATRIOT Act Notice

Each Agent and Lender hereby notifies the Borrower that, pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Agent or Lender to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Lender or Agent in
order to assist such Lender or Agent, as applicable, in maintaining compliance
with the PATRIOT Act and the Beneficial Ownership Regulation.

 

138



--------------------------------------------------------------------------------

Section 13.16. Legal Holidays

In the event that the date of prepayment of Advances or the Final Maturity Date
shall not be a Business Day, then notwithstanding any other provision of this
Agreement or any other Facility Document, payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the nominal date of any such date of prepayment or Final
Maturity Date, as the case may be, and interest shall accrue on such payment for
the period from and after any such nominal date to but excluding such next
succeeding Business Day.

Section 13.17. Non-Petition

Each of the Servicer and each Secured Party hereby agrees not to institute
against, or join, cooperate with or encourage any other Person in instituting
against, the Borrower any bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws until at least one year and one day,
or, if longer, the applicable preference period then in effect plus one day,
after the payment in full of all outstanding Obligations and the termination of
all Allocated Facility Amounts; provided that nothing in this Section 13.17
shall preclude, or be deemed to prevent, any Secured Party (a) from taking any
action prior to the expiration of the aforementioned one year and one day
period, or, if longer, the applicable preference period then in effect, in
(i) any case or proceeding voluntarily filed or commenced by the Borrower or
(ii) any involuntary insolvency proceeding filed or commenced against the
Borrower by a Person other than any such Secured Party, or (b) from commencing
against the Borrower or any properties of the Borrower any legal action which is
not a bankruptcy, reorganization, receivership, arrangement, insolvency,
moratorium or liquidation proceeding or other proceeding under federal or state
bankruptcy or similar laws.

Section 13.18. Waiver of Setoff

Each of the Borrower and the Servicer hereby waives any right of setoff it may
have or to which it may be entitled under this Agreement or under any Applicable
Law from time to time against the Administrative Agent, any Lender or its
respective assets.

Section 13.19. Collateral Agent Execution and Delivery

By executing this Agreement, each Lender hereby consents to the terms of this
Agreement, directs the Collateral Agent to execute and deliver this Agreement,
and acknowledges and agrees that the Collateral Agent shall be fully protected
in relying upon the foregoing consent and direction and hereby releases the
Collateral Agent and its respective officers, directors, agents, employees and
shareholders, as applicable, from any liability for complying with such
direction, except as a result of gross negligence or willful misconduct of the
Collateral Agent.

Section 13.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Facility Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto

 

139



--------------------------------------------------------------------------------

acknowledges and accepts that any liability of any EEA Financial Institution
arising under or in connection with any Facility Document, to the extent such
liability is unsecured, may be subject to Bail-in Action by the relevant EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest), or cancellation of any
such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Document; or

(iii) the variation of the terms of any Finance Document to the extent necessary
to give effect to any Bail-in Action in relation to such liability.

Section 13.21. WAIVER OF SOVEREIGN IMMUNITY. To the extent that any of the
Borrower, Servicer or Equityholder may be entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
or any other Facility Document, to claim for itself or its revenues, assets or
properties any immunity from suit, the jurisdiction of any court, attachment
prior to judgment, attachment in aid of execution of a judgment, set-off,
execution of a judgment or any other legal process, and to the extent that in
any such jurisdiction there may be attributed such immunity (whether or not
claimed), each of the Borrower, the Servicer and the Equityholder irrevocably
agrees not to claim and hereby irrevocably waives such immunity to the fullest
extent permitted by the laws of such jurisdiction and hereby agrees that the
foregoing waiver shall be enforced to the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States of America, as
amended, and is intended to be irrevocable for the purpose of such act.

Section 13.22. Risk Retention. The Equityholder hereby represents, warrants and
agrees for the benefit of the Administrative Agent and the Lenders that:

(a) the Equityholder, in its capacity as originator, will acquire on the Closing
Date and will hold on an ongoing basis a material net economic interest in the
transactions contemplated hereunder and under the other Facility Documents (the
“Transaction”) in an amount of not less than 5% of the nominal value of the
securitised exposures, in the form of an first loss tranche as referred to in
option (d) of Article 6(3) of the Securitisation Regulation (the “Retained
Interest”), by the Equityholder’s owning all the equity interest in the
Borrower;

 

140



--------------------------------------------------------------------------------

(b) the Equityholder will not (and will not permit any of its affiliates to)
hedge or otherwise mitigate its credit risk under or associated with the
Retained Interest, not sell, transfer or otherwise surrender all or part of the
rights, benefits or obligations arising from the Retained Interest, except to
the extent permitted in accordance with Article 6 of the Securitisation
Regulation;

(c) the Equityholder will not change the retention option or method of
calculation of the Retained Interest except under extraordinary circumstances or
as otherwise permitted, in each case, in accordance Article 6 of the
Securitisation Regulation;

(d) the Equityholder will provide (or cause the Servicer to provide) ongoing
confirmation of the Equityholder’s continued compliance with the obligations
described above (i) in or concurrently with the delivery of each Monthly Report,
(ii) promptly following the occurrence of any Default or Event of Default, and
(iii) from time to time promptly upon written request by the Administrative
Agent (on behalf of any Lenders) in connection with any material change in the
performance of the Collateral Loans or the Transaction or any material breach of
the Facility Documents;

(e) the Equityholder will promptly notify the Administrative Agent and the
Lenders in accordance with the Revolving Credit and Security Agreement of any
violation of the Equityholder’s commitment to retain the Retained Interest or
any change to the manner in which the Retained Interest is held;

(f) the Equityholder will provide (or cause the Servicer or the Borrower to
provide), promptly upon written request by the Administrative Agent on behalf of
any Lender or Lenders from time to time, such further information as the
Administrative Agent or any Lender may reasonably request in order to enable
compliance by any Lender with Articles 5 and 7 of the Securitisation Regulation
to the extent that such information is in the possession or control of the
Equityholder, the Servicer or the Borrower and that the Equityholder (or the
Servicer or the Borrower, as applicable) can provide such information without
breaching applicable confidentiality laws or contractual obligations binding on
them;

(g) the Equityholder reasonably believes that (A) with respect to each of the
Collateral Loans made from time to time by the Borrower, or made by the
Equityholder and then transferred by the Equityholder to the Borrower, the
Equityholder, itself or through related entities, directly or indirectly, has
been or will be involved in the original agreement giving rise to the
obligations of the relevant Obligor, (B) with respect to each of the Collateral
Loans purchased from time to time by the Borrower from third parties, the
Equityholder, by such purchase, has acquired the economic risk and benefits of
those Collateral Loans for its own account, (C) both initially and on an ongoing
basis, at any time the aggregate outstanding amount of Collateral Loans referred
to in (A) above will be more than fifty per cent. of the aggregate amount of all
Collateral Loans at that time, and (D) for the purposes of the Securitisation
Regulation, the Equityholder has established and is managing the securitisation
constituted by the Transaction; and

(h) the Equityholder (i) was not established and does not operate for the sole
purpose of securitizing exposures, (ii) has a business strategy and the capacity
to meet payment

 

141



--------------------------------------------------------------------------------

obligations consistent with a broader business enterprise and involving material
support from capital, assets, fees or other income available to the
Equityholder, relying neither on the Collateral Loans and any other exposures
being securitised by the Equityholder, nor on the Retained Interest and any
other interests retained or proposed to be retained in accordance with the
Securitisation Regulation, as well as any corresponding income from such
exposures and interests, and (iii) has responsible decision-makers who have the
required experience to enable the Equityholder to pursue its established
business strategy, as well as an adequate corporate governance arrangement.

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PENNANTPARK INVESTMENT FUNDING I,

LLC, as Borrower

By: PennantPark Investment Corporation,

its Designated Manager

By:  

/s/ Arthur Penn

  Name: Arthur Penn   Title: Chief Executive Officer

Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

PENNANTPARK INVESTMENT CORPORATION,

as Equityholder

By:  

/s/ Arthur Penn

  Name: Arthur Penn   Title: Chief Executive Officer

Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

PENNANTPARK INVESTMENT ADVISERS, LLC,

as Servicer

By:  

/s/ Arthur H. Penn

  Name: Arthur H. Penn   Title: Managing Member

Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent and a Lender By:  

/s/ Adnan A. Zuberi

  Name: Adnan A. Zuberi   Title: Managing Director By:  

/s/ Patrick McKee

  Name: Patrick McKee   Title: Managing Director

Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

TRUST COMPANY, NATIONAL

ASSOCIATION, as Collateral Agent

By:  

/s/ Karen Yu

  Name: Karen Yu   Title: Vice President

Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL ALLOCATED FACILITY AMOUNTS AND PERCENTAGES

 

Lender

  

Allocated Facility Amount

  

Percentage of Allocated

Facility Amount

BNP Paribas

   An amount equal to the    100%    Maximum Facility Amount   



--------------------------------------------------------------------------------

SCHEDULE 2

[RESERVED.]



--------------------------------------------------------------------------------

SCHEDULE 3

INITIAL COLLATERAL LOANS

 

Asset
#

   Borrower Name    Industry    Lien
Level      Currency      Par      EBITDA      Facility
Leverage      Maturity      Floating
Spread     Domicile      Cov
Lite      FILO  

1

   American
Insulated Glass    Construction and
Building     
First
Lien  
       USD        15.00        13.42        3.2x        12/21/2023        5.50
%      US        No        FALSE  

2

   Bazaarvoice    Media: Advertising,
Printing and Publishing     
First
Lien  
       USD        14.89        55.32        3.8x        2/1/2024        5.75 % 
    US        No        FALSE  

3

   Deva    Consumer Goods:
Non-Durable     
First
Lien  
       USD        4.52        14.52        3.8x        10/31/2023        6.25 % 
    US        No        FALSE  

4

   Hanley Wood    Media: Advertising,
Printing and Publishing     
First
Lien  
       USD        15.00        18.80        3.5x        12/10/2024        6.25
%      US        No        FALSE  

5

   Impact    Wholesale     
First
Lien  
       USD        15.00        25.47        4.9x        6/27/2023        6.50 % 
    US        No        FALSE  

6

   K2    Chemicals, Plastics
and Rubber     
First
Lien  
       USD        15.00        33.57        3.9x        12/20/2023        5.25
%      US        No        FALSE  

7

   SFP    Construction and
Building     
First
Lien  
       USD        15.00        14.75        4.1x        9/1/2022        6.25 % 
    US        No        FALSE  

8

   SolutionReach    Healthcare and
Pharmaceuticals     
First
Lien  
       USD        13.32        22.60        3.5x        1/17/2024        5.75 % 
    US        No        FALSE  

9

   TVC    Transportation
Consumer     
First
Lien  
       USD        15.00        15.95        3.9x        1/18/2024        5.50 % 
    US        No        FALSE  

10

   US Dominion    Capital Equipment     
First
Lien  
       USD        15.00        16.59        2.0x        7/15/2024        6.75 % 
    US        No        FALSE  

11

   Cano    Healthcare and
Pharmaceuticals     
First
Lien  
       USD        15.00        18.43        3.9x        12/23/2021        6.25
%      US        No        FALSE  

12

   WBB    Aerospace and Defense     
First
Lien  
       USD        9.18        14.42        3.9x        10/18/2022        9.00 % 
    US        No        FALSE  

13

   Bottom Line
Systems    Services Business     
First
Lien  
       USD        10.00        24.00        5.0x        2/13/2023        6.00 % 
    US        No        FALSE  

14

   Perforce    High Tech Industries     
First
Lien  
       USD        10.00        144.70        4.8x        12/1/2024        4.50
%      US        No        FALSE  

15

   Lombart    Capital Equipment     
First
Lien  
       USD        15.00        36.10        5.0x        4/1/2023        6.25 % 
    US        No        FALSE  

16

   ResearchNow    Services Business     
First
Lien  
       USD        10.00        263.80        3.4x        12/20/2024        5.50
%      US        No        FALSE  



--------------------------------------------------------------------------------

SCHEDULE 4

MOODY’S INDUSTRY CLASSIFICATIONS

 

1.

  

Aerospace & Defense

2.

  

Automotive

3.

  

Banking, Finance, Insurance & Real Estate

4.

  

Beverage, Food & Tobacco

5.

  

Capital Equipment

6.

  

Chemicals, Plastics & Rubber

7.

  

Construction & Building

8.

  

Consumer goods: Durable

9.

  

Consumer goods: Non-durable

10.

  

Containers, Packaging & Glass

11.

  

Energy: Electricity

12.

  

Energy: Oil & Gas

13.

  

Environmental Industries

14.

  

Forest Products & Paper

15.

  

Healthcare & Pharmaceuticals

16.

  

High Tech Industries

17.

  

Hotel, Gaming & Leisure

18.

  

Media: Advertising, Printing & Publishing

19.

  

Media: Broadcasting & Subscription

20.

  

Media: Diversified & Production

21.

  

Metals & Mining

22.

  

Retail

23.    Services: Business



--------------------------------------------------------------------------------

24.    Services: Consumer    25.    Sovereign & Public Finance    26.   
Telecommunications    27.    Transportation: Cargo    28.    Transportation:
Consumer    29.    Utilities: Electric    30.    Utilities: Oil & Gas    31.   
Utilities: Water    32.    Wholesale   



--------------------------------------------------------------------------------

SCHEDULE 5

NOTICE INFORMATION

Borrower

PennantPark Investment Funding I, LLC

c/o PennantPark Investment Corporation

590 Madison Avenue, 15th Floor

New York, New York 10022

Attention: Aviv Efrat, Chief Financial Officer

Telephone No.: 212-905-1000

Facsimile No.: 212-905-1075

Email: admin_ops@pennantpark.com

Equityholder

PennantPark Investment Corporation

590 Madison Avenue, 15th Floor

New York, New York 10022

Attention: Aviv Efrat, Chief Financial Officer

Telephone No.: 212-905-1000

Facsimile No.: 212-905-1075

Email: admin_ops@pennantpark.com

Servicer

PennantPark Investment Advisers, LLC

590 Madison Avenue, 15th Floor

New York, New York 10022

Attention: Arthur H. Penn, Managing Member

Telephone No.: 212-905-1010

Facsimile No.: 212-905-1075

Email: penn@pennantpark.com

Administrative Agent

BNP Paribas

Solutions Portfolio Management

787 7th Avenue

New York, New York 10019

Telephone No.: 212- 841-2920

E-mail: dl.bnpp.pennantpark.acquisition@us.bnpparibas.com

Attention: Jasen Yang



--------------------------------------------------------------------------------

Lender

BNP Paribas

Loan Servicing

525 Washington Blvd, 8th Floor

Jersey City, New Jersey 07310

Attention: NYLS FIG Support

E-mail: nyls.fig.support@us.bnpparibas.com

Collateral Agent

The Bank of New York Mellon Trust Company, National Association

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Global Corporate Trust – PennantPark Investment Funding I, LLC

Fax: (713) 483-6633



--------------------------------------------------------------------------------

SCHEDULE 6

AUTHORIZED SIGNATORIES

 

Borrower

Arthur H. Penn    Chief Executive Officer Aviv Efrat    Chief Financial Officer

Equityholder

Arthur H. Penn    Chief Executive Officer Aviv Efrat    Chief Financial Officer

Servicer

Arthur H. Penn    Managing Member



--------------------------------------------------------------------------------

SCHEDULE 7

DIVERSITY SCORE

“Diversity Score” is calculated by summing each of the Industry Diversity Scores
which are calculated as follows and rounding the result up to the nearest whole
number (provided that no Defaulted Obligations shall be included in the
calculation of the Industry Diversity Score or any component thereof):

 

  (a)

“Average Principal Balance” is calculated by summing the Obligor Principal
Balances and dividing by the sum of the aggregate number of Obligors;

 

  (b)

“Obligor Principal Balance” is calculated for each Obligor represented in the
Collateral Loans by summing the Principal Balances of all Collateral Loans
(excluding Defaulted Loans) issued by such Obligor;

 

  (c)

“Equivalent Unit Score” is calculated for each Obligor by taking the lesser of
(i) one and (ii) the Obligor Principal Balance for such Obligor divided by the
Average Principal Balance;

 

  (d)

“Aggregate Industry Equivalent Unit Score” is then calculated for each of the 32
Moody’s industrial classification groups set out in Schedule 4 by summing the
equivalent unit scores for each Obligor in the industry (or such other
industrial classification groups and equivalent unit scores as are published by
Moody’s from time to time); and

 

  (e)

“Industry Diversity Score” is then established by reference to the diversity
score table shown below (or such other diversity score table as is published by
Moody’s from time to time) (the “Diversity Score Table”) for the related
Aggregate Industry Equivalent Unit Score. If the Aggregate Industry Equivalent
Unit Score falls between any two such scores shown in the Diversity Score Table,
then the Industry Diversity Score is the lower of the two Industry Diversity
Scores in the Diversity Score Table.

For purposes of calculating the Diversity Scores any Obligors that are
Affiliates will be considered to be one Obligor.

Diversity Score Table

 

Aggregate

Industry

Equivalent

Unit Score

   Industry
Diversity
Score      Aggregate
Industry
Equivalent
Unit Score      Industry
Diversity
Score      Aggregate
Industry
Equivalent
Unit Score      Industry
Diversity
Score      Aggregate
Industry
Equivalent
Unit Score      Industry
Diversity
Score  

0.0000

     0.0000        5.0500        2.7000        10.1500        4.0200       
15.2500        4.5300  

0.0500

     0.1000        5.1500        2.7333        10.2500        4.0300       
15.3500        4.5400  

0.1500

     0.2000        5.2500        2.7667        10.3500        4.0400       
15.4500        4.5500  

0.2500

     0.3000        5.3500        2.8000        10.4500        4.0500       
15.5500        4.5600  

0.3500

     0.4000        5.4500        2.8333        10.5500        4.0600       
15.6500        4.5700  

0.4500

     0.5000        5.5500        2.8667        10.6500        4.0700       
15.7500        4.5800  

0.5500    

     0.6000        5.6500        2.9000        10.7500        4.0800       
15.8500        4.5900  



--------------------------------------------------------------------------------

Aggregate

Industry

Equivalent

Unit Score

   Industry
Diversity
Score      Aggregate
Industry
Equivalent
Unit Score      Industry
Diversity
Score      Aggregate
Industry
Equivalent
Unit Score      Industry
Diversity
Score      Aggregate
Industry
Equivalent
Unit Score      Industry
Diversity
Score  

0.6500

     0.7000        5.7500        2.9333        10.8500        4.0900       
15.9500        4.6000  

0.7500

     0.8000        5.8500        2.9667        10.9500        4.1000       
16.0500        4.6100  

0.8500

     0.9000        5.9500        3.0000        11.0500        4.1100       
16.1500        4.6200  

0.9500

     1.0000        6.0500        3.0250        11.1500        4.1200       
16.2500        4.6300  

1.0500

     1.0500        6.1500        3.0500        11.2500        4.1300       
16.3500        4.6400  

1.1500

     1.1000        6.2500        3.0750        11.3500        4.1400       
16.4500        4.6500  

1.2500

     1.1500        6.3500        3.1000        11.4500        4.1500       
16.5500        4.6600  

1.3500

     1.2000        6.4500        3.1250        11.5500        4.1600       
16.6500        4.6700  

1.4500

     1.2500        6.5500        3.1500        11.6500        4.1700       
16.7500        4.6800  

1.5500

     1.3000        6.6500        3.1750        11.7500        4.1800       
16.8500        4.6900  

1.6500

     1.3500        6.7500        3.2000        11.8500        4.1900       
16.9500        4.7000  

1.7500

     1.4000        6.8500        3.2250        11.9500        4.2000       
17.0500        4.7100  

1.8500

     1.4500        6.9500        3.2500        12.0500        4.2100       
17.1500        4.7200  

1.9500

     1.5000        7.0500        3.2750        12.1500        4.2200       
17.2500        4.7300  

2.0500

     1.5500        7.1500        3.3000        12.2500        4.2300       
17.3500        4.7400  

2.1500

     1.6000        7.2500        3.3250        12.3500        4.2400       
17.4500        4.7500  

2.2500

     1.6500        7.3500        3.3500        12.4500        4.2500       
17.5500        4.7600  

2.3500

     1.7000        7.4500        3.3750        12.5500        4.2600       
17.6500        4.7700  

2.4500

     1.7500        7.5500        3.4000        12.6500        4.2700       
17.7500        4.7800  

2.5500

     1.8000        7.6500        3.4250        12.7500        4.2800       
17.8500        4.7900  

2.6500

     1.8500        7.7500        3.4500        12.8500        4.2900       
17.9500        4.8000  

2.7500

     1.9000        7.8500        3.4750        12.9500        4.3000       
18.0500        4.8100  

2.8500

     1.9500        7.9500        3.5000        13.0500        4.3100       
18.1500        4.8200  

2.9500

     2.0000        8.0500        3.5250        13.1500        4.3200       
18.2500        4.8300  

3.0500

     2.0333        8.1500        3.5500        13.2500        4.3300       
18.3500        4.8400  

3.1500

     2.0667        8.2500        3.5750        13.3500        4.3400       
18.4500        4.8500  

3.2500

     2.1000        8.3500        3.6000        13.4500        4.3500       
18.5500        4.8600  

3.3500

     2.1333        8.4500        3.6250        13.5500        4.3600       
18.6500        4.8700  

3.4500

     2.1667        8.5500        3.6500        13.6500        4.3700       
18.7500        4.8800  

3.5500

     2.2000        8.6500        3.6750        13.7500        4.3800       
18.8500        4.8900  

3.6500

     2.2333        8.7500        3.7000        13.8500        4.3900       
18.9500        4.9000  

3.7500

     2.2667        8.8500        3.7250        13.9500        4.4000       
19.0500        4.9100  

3.8500

     2.3000        8.9500        3.7500        14.0500        4.4100       
19.1500        4.9200  

3.9500

     2.3333        9.0500        3.7750        14.1500        4.4200       
19.2500        4.9300  

4.0500

     2.3667        9.1500        3.8000        14.2500        4.4300       
19.3500        4.9400  

4.1500

     2.4000        9.2500        3.8250        14.3500        4.4400       
19.4500        4.9500  

4.2500

     2.4333        9.3500        3.8500        14.4500        4.4500       
19.5500        4.9600  

4.3500

     2.4667        9.4500        3.8750        14.5500        4.4600       
19.6500        4.9700  

4.4500

     2.5000        9.5500        3.9000        14.6500        4.4700       
19.7500        4.9800  

4.5500

     2.5333        9.6500        3.9250        14.7500        4.4800       
19.8500        4.9900  

4.6500

     2.5667        9.7500        3.9500        14.8500        4.4900       
19.9500        5.0000  

4.7500

     2.6000        9.8500        3.9750        14.9500        4.5000        

4.8500

     2.6333        9.9500        4.0000        15.0500        4.5100        

4.9500

     2.6667        10.0500        4.0100        15.1500        4.5200        



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF NOTE]

[DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[LENDER] (the “Lender”) and its registered assigns on the Final Maturity Date
(as defined in the Revolving Credit Agreement hereinafter referred to) the
principal sum of the aggregate unpaid principal amount of the Advances made by
the Lender to the Borrower under the Revolving Credit Agreement, in immediately
available funds and in the applicable Available Currencies of such Advances, and
to pay interest on the unpaid principal amount of each such Advance, in like
funds and money, from the Borrowing Date thereof until the principal amount
thereof shall have been paid in full, at the rates per annum and on the dates
provided in the Revolving Credit Agreement. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Revolving Credit Agreement.

This promissory note is a Note referred to in the Revolving Credit and Security
Agreement dated as of February 22, 2019 (as amended, supplemented, waived or
otherwise modified from time to time, the “Revolving Credit Agreement”) among
the Borrower, as borrower, PennantPark Investment Corporation, as equityholder
of the Borrower, PennantPark Investment Advisers, LLC, as servicer, the Lender,
as lender, the other lenders from time to time parties thereto, BNP Paribas, as
administrative agent, and The Bank of New York Mellon Trust Company, National
Association, as collateral agent. The date and principal amount of each Advance
(and stated Interest thereon) made to the Borrower and of each repayment of
principal thereon shall be recorded by the Lender or its designee on Schedule I
attached to this Note, and the aggregate unpaid principal amount shown on such
schedule shall be prima facie evidence of the principal amount owing and unpaid
on the Advances made by the Lender. The failure to record or any error in
recording any such amount on such schedule shall not, however, limit or
otherwise affect the obligations of the Borrower hereunder or under the
Revolving Credit Agreement to repay the principal amount of the Advances
together with all Interest accrued thereon.

Notwithstanding any other provision contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Revolving Credit
Agreement or in any other document (to the extent such other charges would
constitute interest for the purpose of any applicable law limiting interest that
may be charged on this Note), exceeds the highest rate of interest permissible
under applicable law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be exceeded, the rate of interest under this Note shall be
equal to the Maximum Lawful Rate. If at any time thereafter the rate of interest
payable under this Note is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest under this Note at the Maximum Lawful Rate until such
time as the total interest paid by the Borrower is equal to the total interest
that would have been paid had applicable law not limited the interest rate
payable under this Note. In no event shall the total interest received by the
Lender under this Note exceed the amount which the Lender could lawfully have
received had the interest due under this Note been calculated since the date of
this Note at the Maximum Lawful Rate.



--------------------------------------------------------------------------------

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Revolving Credit Agreement, or in
such manner or at such other address as the holder of this Note shall have
specified in writing to the Borrower for such purpose, without the presentation
or surrender of this Note or the making of any notation on this Note.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Revolving Credit Agreement. Any portion or
all of the principal amount of this Note may be prepaid, together with interest
thereon (and, as set forth in the Revolving Credit Agreement, certain costs and
expenses of the Lender) at the time and in the manner set forth in, but subject
to the provisions of, the Revolving Credit Agreement.

Except as provided in the Revolving Credit Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.

All amounts evidenced by this Note, the Lender’s Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender, on the schedule attached hereto and
made a part hereof or on a continuation thereof, which shall be attached hereto
and made a part hereof; provided, however, that the failure of the Lender to
make such a notation shall not in any way limit or otherwise affect the
obligations of the Borrower under this Note as provided in the Revolving Credit
Agreement.

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note,
subject to the applicable provisions of the Revolving Credit Agreement.

This Note is secured by the security interests granted pursuant to the Revolving
Credit Agreement and the other Facility Documents. The holder of this Note is
entitled to the benefits of the Revolving Credit Agreement and each other
Facility Document and may enforce the agreements of the Borrower contained in
the Revolving Credit Agreement and each other Facility Document and exercise the
remedies provided for by, or otherwise available in respect of, the Revolving
Credit Agreement or such other Facility Document, all in accordance with, and
subject to the restrictions contained in, the terms of the Revolving Credit
Agreement or the applicable Facility Document. If an Event of Default shall
occur, the unpaid balance of the principal of all Advances, together with
accrued interest thereon, may be declared, and may become, due and payable in
the manner and with the effect provided in the Revolving Credit Agreement.

The Borrower and the Lender each intend, for federal, state and local income and
franchise tax purposes only, that this Note be evidence of indebtedness of the
Borrower secured by the Collateral and the Lender, by the acceptance hereof,
agrees to treat the Note for federal, state and local income and franchise tax
purposes as indebtedness of the Borrower.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

PENNANTPARK INVESTMENT FUNDING I, LLC, as Borrower By:   PennantPark Investment
Corporation, its designated manager By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

This Note evidences Advances made by [LENDER], (the “Lender”) to PennantPark
Investment Funding I, LLC (the “Borrower”) under the Revolving Credit and
Security Agreement dated as of February 22, 2019 among the Borrower, as
borrower, PennantPark Investment Corporation, as equityholder of the Borrower,
PennantPark Investment Advisers, LLC, as servicer, the Lender, as lender, the
other lenders from time to time parties thereto, BNP Paribas, as administrative
agent, and The Bank of New York Mellon Trust Company, National Association, as
collateral agent, in the principal amounts and on the dates set forth below,
subject to the payments and prepayments of principal set forth below:

 

DATE

  

PRINCIPAL

AMOUNT

ADVANCED

  

PRINCIPAL

AMOUNT PAID

OR PREPAID

  

PRINCIPAL
BALANCE
OUTSTANDING

  

NOTATION
BY



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTICE OF BORROWING]

[Date]

BNP Paribas

as Administrative Agent

Attn: Jasen Yang

787 7th Avenue

7th Floor

New York, NY 10019

The Bank of New York Mellon Trust

Company, National Association

as Collateral Agent

601 Travis, 16th Floor

Houston, Texas 77002

Attn: Global Corporate Trust – PennantPark Investment Funding I, LLC

NOTICE OF BORROWING

This Notice of Borrowing is delivered pursuant to Section 2.03 of that certain
Revolving Credit and Security Agreement dated as of February 22, 2019 (as the
same may from time to time be amended, supplemented, waived or modified, the
“Revolving Credit Agreement”) among PennantPark Investment Funding I, LLC, as
borrower (the “Borrower”), PennantPark Investment Corporation, as equityholder
of the Borrower, PennantPark Investment Advisers, LLC, as servicer, the lenders
from time to time parties thereto (collectively, the “Lenders”), BNP Paribas, as
administrative agent (the “Administrative Agent”), and The Bank of New York
Mellon Trust Company, National Association, as collateral agent. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Revolving Credit Agreement.

 

1.

The Borrower hereby requests that on                     ,          (the
“Borrowing Date”)1 it receive Borrowings under the Revolving Credit Agreement in
an aggregate principal amount of                  [Available Currency]
(                )2 (the “Requested Amount”). The amounts set forth below
represent each Lender’s pro rata share of the Requested Amount:

BNP Paribas                                              [Available
Currency]                        

 

 

1 

Notice of Borrowing must be delivered not later than 2:00 p.m. at least (i) two
(2) Business Days prior to the day of the requested Borrowing or (ii) solely in
the case of each initial Advance in an Available Currency other than Dollars,
two (2) weeks (or such longer period agreed to by the Borrower and the Servicer
that shall not be more than six (6) weeks) prior to the date of the requested
Borrowing.

2 

Insert amount of applicable Available Currency. Amount of Borrowing must be at
least the Dollar Equivalent of $500,000 or an integral multiple of the Dollar
Equivalent of $100,000 in excess thereof.



--------------------------------------------------------------------------------

2.

The Borrower hereby gives notice of its request for Advances in an aggregate
principal amount equal to the Requested Amount to the Collateral Agent and the
Administrative Agent (who shall forward such request to the Lenders) pursuant to
Section 2.03 of the Revolving Credit Agreement and requests that the Lenders
remit, or cause to be remitted, the proceeds thereof to [insert account
information].

 

3.

The Borrower certifies that immediately after giving effect to the proposed
Borrowing on the Borrowing Date:

 

  (a)

immediately after the making of such Advance on the Borrowing Date, each
Coverage Test will be satisfied and each Collateral Quality Test will be
satisfied or, if not satisfied, maintained or improved, in each case as
demonstrated on the Borrowing Base Calculation Statement attached as Exhibit A
hereto;

 

  (b)

each of the representations and warranties of the Borrower, the Servicer and the
Equityholder contained in the Facility Documents are true and correct in all
material respects as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date as if made on such date);

 

  (c)

no Default, Event of Default, Potential Servicer Removal Event or Servicer
Removal Event has occurred and is continuing at the time of the making of such
Advance or will result upon the making of such Advance;

 

  (d)

the Reinvestment Period has not terminated;

 

  (e)

after giving effect to such Advance, the Dollar Equivalent of the aggregate
principal amount of all Advances denominated in an Available Currency other than
Dollars shall not exceed the Non-Dollar Sublimit;

 

  (f)

the Administrative Agent has approved the Approval Request for each Collateral
Loan to be acquired with the proceeds of such Advance; and

 

  (g)

after giving effect to such Advance, the aggregate outstanding principal balance
of all Advances shall not exceed the sum of:

 

  (i)

the Aggregate Net Collateral Balance, minus

 

  (ii)

the Minimum Initial Equity Amount, plus

 

  (iii)

the Dollar Equivalent of the aggregate amounts on deposit in the Principal
Collection Subaccount constituting Principal Proceeds.



--------------------------------------------------------------------------------

WITNESS my hand on this             day of                 ,         .

 

PENNANTPARK INVESTMENT FUNDING I, LLC, as Borrower By:   PennantPark Investment
Corporation, its designated manager [By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

EXHIBIT A to Notice of Borrowing

Form of Borrowing Base Calculation Statement

[To be inserted per Excel template]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF NOTICE OF PREPAYMENT]

[Date]

BNP Paribas

as Administrative Agent

Attn: Jasen Yang

787 7th Avenue

7th Floor New

York, NY 10019

The Bank of New York Mellon Trust

Company, National Association

as Collateral Agent

601 Travis, 16th Floor

Houston, Texas 77002

Attn: Global Corporate Trust – PennantPark Investment Funding I, LLC

NOTICE OF PREPAYMENT

This Notice of Prepayment is made pursuant to Section 2.06(a) of that certain
Revolving Credit and Security Agreement dated as of February 22, 2019 among
PennantPark Investment Funding I, LLC, as borrower (the “Borrower”), PennantPark
Investment Corporation, as equityholder of the Borrower, PennantPark Investment
Advisers, LLC, as servicer, the lenders from time to time parties thereto
(collectively, the “Lenders”), BNP Paribas, as administrative agent (the
“Administrative Agent”), and The Bank of New York Mellon Trust Company, National
Association, as collateral agent (as the same may from time to time be amended,
supplemented, waived or otherwise modified, the “Revolving Credit Agreement”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Revolving Credit Agreement.

 

1.

The Borrower hereby gives notice that on                                 ,
            ,3 it will make a prepayment under the Revolving Credit Agreement in
the principal amount of                              [Available Currency]
(                    )4 (the “Prepayment Amount”).

 

2.

The Borrower hereby gives notice to the Administrative Agent, the Lenders and
the Collateral Agent pursuant to Section 2.06(a) of the Revolving Credit
Agreement of intent to prepay in an aggregate principal amount equal to the
Prepayment Amount and will

 

 

3 

The Borrower shall provide each Notice of Prepayment by 2:00 p.m. at least two
(2) Business Days prior to the date of the proposed prepayment (provided that
same day notice may be given to cure any non-compliance with the Maximum Advance
Rate).

 

4 

Insert amount of applicable Available Currency. Prepayment Amount must be in a
principal amount of at least the Dollar Equivalent of $500,000 (other than a
prepayment made in order to cure any non-compliance with the Maximum Advance
Rate Test) or, if less, the entire outstanding principal amount of the Advances
of the Borrower. remit, or cause to be remitted, the proceeds thereof to the
account of each Lender as set forth in Schedule I hereto.



--------------------------------------------------------------------------------

WITNESS my hand on this              day of                                 ,
            .

 

PENNANTPARK INVESTMENT FUNDING I, LLC, as Borrower By:  

PennantPark Investment Corporation,

its designated manager

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I to Notice of Prepayment

Wire Instructions for [INSERT LENDER]

Bank Name: [•]

Routing No: [•]

Account # [•]

Account Name: [•]

Ref: [•]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Revolving Credit and Security Agreement dated as of
February 22, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Revolving Credit Agreement”) among [INSERT NAME OF ASSIGNING LENDER]
(the “Assignor”), the other lenders from time to time parties thereto (together
with the Assignor, the “Lenders”), BNP Paribas, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”), PennantPark Investment Funding I, LLC, as borrower (the
“Borrower”), PennantPark Investment Corporation, as equityholder of the Borrower
(the “Equityholder”), PennantPark Investment Advisers, LLC, as servicer (the
“Servicer”), and The Bank of New York Mellon Trust Company, National
Association, as collateral agent. Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Revolving Credit Agreement.

The Assignor and the “Assignee” referred to on Schedule I hereto agree as
follows:

1. As of the Effective Date (as defined below), the Assignor hereby absolutely
and unconditionally sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse to or representation
of any kind (except as set forth below) from Assignor, an interest in and to the
Assignor’s rights and obligations under the Revolving Credit Agreement and under
the other Facility Documents equal to the percentage interest specified on
Schedule I hereto, including the Assignor’s percentage interest specified on
Schedule I hereto of the outstanding principal amount of the Advances to the
Borrower (such rights and obligations assigned hereby being the “Assigned
Interest”). After giving effect to such sale, assignment and assumption, the
Assignee’s “Percentage” will be as set forth on Schedule I hereto.

2. The Assignor (i) represents and warrants that immediately prior to the
Effective Date it is the legal and beneficial owner of the Assigned Interest
free and clear of any Lien created by the Assignor; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Facility
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any Lien or security
or ownership interest created or purported to be created under or in connection
with, the Facility Documents or any other instrument or document furnished
pursuant thereto or the condition or value of the Assigned Interest, Collateral
relating to the Borrower, or any interest therein; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
condition (financial or otherwise) of the Borrower, the Administrative Agent,
the Equityholder, the Servicer or any other Person, or the performance or
observance by any Person of any of its obligations under any Facility Document
or any instrument or document furnished pursuant thereto.



--------------------------------------------------------------------------------

3. The Assignee (i) confirms that it has received a copy of the Revolving Credit
Agreement and the other Facility Documents, together with copies of any
financial statements delivered pursuant to Section 5.01 of the Revolving Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under or in
connection with any of the Facility Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Facility Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Facility Documents are required to be performed by it as a Lender; and
(v) agrees that it shall not assign, or grant any participations in, any of its
Advances or its Allocated Facility Amount to any Person unless such Person is a
Qualified Purchaser and a QIB.

4. The Assignee, by checking the box below, (i) acknowledges that it is required
to be a Qualified Purchaser for purposes of the Investment Company Act and a QIB
for purposes of the Securities Act at the time it becomes a Lender and on each
date on which an Advance is made under the Revolving Credit Agreement and
(ii) represents and warrants to the Assignor, the Borrower and the Agents that
the Assignee is a Qualified Purchaser and a QIB:

 

  ☐

By checking this box, the Assignee represents and warrants that it is a
Qualified Purchaser and a QIB.

5. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless a later effective date is specified on Schedule I hereto.

6. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to and bound by the provisions
of the Revolving Credit Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and under
any other Facility Document, (ii) without limiting the generality of the
foregoing, the Assignee expressly acknowledges and agrees to its obligations of
indemnification to the Agents pursuant to and as provided in Section 12.04 of
the Revolving Credit Agreement, and (iii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Revolving Credit Agreement and under any
other Facility Document.

7. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Borrower shall make all payments under the
Revolving Credit Agreement in respect of the Assigned Interest to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Revolving Credit Agreement and the Assigned Interest for periods prior
to the Effective Date directly between themselves.

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

9. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule I hereto by telecopier or electronic mail shall be effective as a
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule I hereto
to be executed by their officers thereunto duly authorized as of the date
specified thereon.



--------------------------------------------------------------------------------

        Schedule I Percentage interest       transferred by Assignor:      
%                 Assignor:     [INSERT NAME OF ASSIGNOR],       as Assignor    
  By:  

 

        Name:         Title: Assignee:     [INSERT NAME OF ASSIGNEE]       as
Assignee       By:  

 

        Name:         Title: Accepted this         day of      
                                     ,                   BNP PARIBAS,       as
Administrative Agent      

By:  

 

     

        Name:               Title:      



--------------------------------------------------------------------------------

[Consented to this ___ day of

______________, _____

 

PENNANTPARK INVESTMENT FUNDING I, LLC, as Borrower By:  

PennantPark Investment Corporation,

its designated manager

By:  

 

  Name:   Title:]5

 

5 Insert in an Assignment and Acceptance if Borrower consent is required.



--------------------------------------------------------------------------------

EXHIBIT E

AGREED-UPON PROCEDURES FOR INDEPENDENT PUBLIC ACCOUNTANTS

In accordance with Section 8.08 of the Revolving Credit and Security Agreement
dated as of February 22, 2019 among PennantPark Investment Funding I, LLC, as
borrower (the “Borrower”), PennantPark Investment Corporation, as equityholder
of the Borrower, PennantPark Investment Advisers, LLC, as servicer (the
“Servicer”), the lenders from time to time parties thereto, BNP Paribas, as
administrative agent (the “Administrative Agent”), and The Bank of New York
Mellon Trust Company, National Association, as collateral agent (as the same may
from time to time be amended, supplemented, waived or otherwise modified, the
“Revolving Credit Agreement”), the Servicer will cause a firm of nationally
recognized independent public accountants to furnish in accordance with
attestation standards established by the American Institute of Certified Public
Accountants a report to the effect that such accountants have either verified,
compared to the systems, underwriting files, compliance certificates, underlying
loan documents, or other relevant materials, or recalculated each of the
following accounts in the Monthly Report and Payment Date Report to the
applicable system or records of the Servicer:

 

  •  

Collateral Loan List:

 

  •  

Collateral Loan Type (First Lien Loan, First Lien Last Out Loan, Second Lien
Loan)

 

  •  

Principal Balance/Adjusted Principal Balance

 

  •  

Collateral Loan Origination Date

 

  •  

Collateral Loan Purchase Date (date Collateral Loan was added to facility)

 

  •  

Purchase Price

 

  •  

Collateral Loan Maturity Date

 

  •  

Interest Rate (Floating/Fixed), Index, spread, PIK

 

  •  

Moody’s Industry Classification

 

  •  

Moody’s and S&P ratings (if applicable)

 

  •  

Days Delinquent

 

  •  

Fixed Charge Coverage Ratio and Debt to Capitalization Ratio

 

  •  

EBITDA/debt to EBITDA ratio

 

  •  

Interest Coverage Ratio

 

  •  

Borrowing Base

 

  •  

Advances Outstanding

 

  •  

Discretionary Sales Calculations, Defaulted Collateral Loan Sales Calculations,
Substitution Calculations

 

  •  

Other relevant eligibility criteria

 

  •  

Recalculation of Excess Concentration Amounts

 

  •  

Verification of covenant calculations

 

  •  

Verification of waterfall payments

 

  •  

Reconciliation of cash flow and account balances

At the discretion of the Administrative Agent and a firm of nationally
recognized independent public accountants, one Monthly Report and one Payment
Date Report for each fiscal year (selected by the Administrative Agent)
beginning with the 2019 fiscal year will be chosen and reviewed in accordance
with Section 8.08 of the Revolving Credit Agreement.



--------------------------------------------------------------------------------

The report provided by such firm may be in a format typically utilized for a
report of this nature; provided that it will consist of at a minimum (i) a list
of material deviations from the Monthly Report or Payment Date Report, as
applicable, and (ii) discuss with the Servicer the reason for such material
deviations, and set forth the findings in such report. Subject to Section 8.08
of the Revolving Credit Agreement, the format and content of the agreed upon
procedures described above may be revised by the Administrative Agent and the
Servicer without the necessity of an amendment to the Revolving Credit
Agreement.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DATA FILE

(See attached)



--------------------------------------------------------------------------------

LOGO [g704263dsp323b.jpg]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF APPROVAL REQUEST FOR COLLATERAL LOAN PURCHASE

 

Obligor Name

Global Amount of Credit Agreement

Estimated Date of Credit Agreement

Pricing Date – Date of submission

Estimated Trade Date

Estimated Settlement Date

Upfront Fee (if any)

Assignment Fee (if any)

Moody’s Industry Classification

Intended Hold Amount (par value)

Facility Type (Moody’s Classification)

Facility Tranche (A, B, etc.... )

Price (Offered)

LIBOR Spread / Floor / Fixed Rate (as applicable)

Facility Tenor

Total Amount of all indebtedness

Total Tranche Amount (Currently)

Original Par Amount (for Secondary)

Primary or Secondary Purchase?

TTM EBITDA

First Lien / First Lien Last Out / Second Lien

Domicile

Cov-Lite Loan

Unrated Asset (TRUE/FALSE)

Seller Closing Contact

Name

Institution

Telephone

Fax

Email

Agent Bank

Name

Institution

Telephone



--------------------------------------------------------------------------------

Fax

Email

If Not Already Provided

Bank Book/Lender Presentation/Credit

Information Memo (Attachment)

Credit Agreement (Attachment)

Borrower Financial Information (Attachment)

 

PENNANTPARK INVESTMENT ADVISERS, LLC, as Servicer By:  

             

Name:  

             

Title:  

             